Exhibit 10.16(c)
EXHIBIT A-1
TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Commitments

          Name of Lender   Commitment  
JPMorgan Chase Bank, National Association
  $ 62,250,000  
Bank of America, N.A.
  $ 62,250,000  
Bank of Montreal
  $ 54,000,000  
The Royal Bank of Scotland plc
  $ 54,000,000  
Wells Fargo Bank, National Association
  $ 54,000,000  
BNP Paribas
  $ 54,000,000  
Fortis Capital Corp.
  $ 50,000,000  
Calyon New York Branch
  $ 50,000,000  
PNC Bank, National Association
  $ 35,000,000  
UBS Loan Finance LLC
  $ 35,000,000  
Credit Suisse First Boston, acting through its Cayman Islands Branch
  $ 32,500,000  
Regions Bank
  $ 30,000,000  
The Northern Trust Company
  $ 27,500,000  
Allied Irish Bank, PLC
  $ 25,000,000  
Abu Dhabi International Bank Inc.
  $ 25,000,000  
Amegy Bank National Association
  $ 25,000,000  
Arab Banking Corporation
  $ 20,000,000  
Bank of Texas, N.A.
  $ 20,000,000  
The Bank of New York
  $ 20,000,000  

 

 



--------------------------------------------------------------------------------



 



          Name of Lender   Commitment  
Capital One, N.A.
  $ 20,000,000  
Wood Forest National Bank
  $ 20,000,000  
Standard Chartered Bank
  $ 20,000,000  
Compass Bank
  $ 20,000,000  
TOTAL
  $ 850,000,000  

 

2



--------------------------------------------------------------------------------



 



EXHIBIT A-2
TO
AMENDED AND RESTATED CREDIT AGREEMENT
Issuing Banks
JPMorgan Chase Bank, National Association
Bank of America, N.A.
Bank of Montreal
Wells Fargo Bank, National Association
BNP Paribas
The Royal Bank of Scotland plc
Calyon New York Branch
Fortis Capital Corp.
PNC Bank National Association
Abu Dhabi International Bank Inc.
Standard Chartered Bank

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A-3
TO
AMENDED AND RESTATED CREDIT AGREEMENT
Mandatory Cost

1.  
The Mandatory Cost is an addition to the interest rate to compensate Lenders for
the cost of compliance with (a) the requirements of the Bank of England and/or
the Financial Services Authority (or, in either case, any other authority which
replaces all or any of its functions) or (b) the requirements of the European
Central Bank.
  2.  
On the first day of each Interest Period (or as soon as possible thereafter) the
Administrative Agent shall calculate, as a percentage rate, a rate (the
“Associated Costs Rate”) for each Lender, in accordance with the paragraphs set
out below. The Mandatory Cost will be calculated by the Administrative Agent as
a weighted average of the Lenders’ Associated Costs Rates (weighted in
proportion to the percentage participation of each Lender in the relevant Loan)
and will be expressed as a percentage rate per annum.
  3.  
The Associated Costs Rate for any Lender lending from a Facility Office in a
Participating Member State will be the percentage notified by that Lender to the
Administrative Agent. This percentage will be certified by that Lender in its
notice to the Administrative Agent to be its reasonable determination of the
cost (expressed as a percentage of that Lender’s participation in all Loans made
from that Facility Office) of complying with the minimum reserve requirements of
the European Central Bank in respect of loans made from that Facility Office.
  4.  
The Associated Costs Rate for any Lender lending from a Facility Office in the
United Kingdom will be calculated by the Administrative Agent as follows:

  (a)  
in relation to a Loan in Pounds Sterling:

      AB + C(B - D) + E x 0.01
  per cent. per annum
      100 - (A + C)

  (b)  
in relation to a Loan in any currency other than Pounds Sterling:

      E x 0.01
  per cent. per annum
      300

   
Where:

  A  
is the percentage of Eligible Liabilities (assuming these to be in excess of any
stated minimum) which that Lender is from time to time required to maintain as
an interest free cash ratio deposit with the Bank of England to comply with cash
ratio requirements.

 

 



--------------------------------------------------------------------------------



 



  B  
is the percentage rate of interest (excluding the Applicable Eurodollar Margin
and the Mandatory Cost and, if the Loan is an Unpaid Sum, the additional rate of
interest specified in Section 2.13(c) payable for the relevant Interest Period
on the Loan.
    C   
is the percentage (if any) of Eligible Liabilities which that Lender is required
from time to time to maintain as interest bearing Special Deposits with the Bank
of England.
    D  
is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.
    E  
is designed to compensate Lenders for amounts payable under the Fees Rules and
is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Reference Banks to the Administrative
Agent pursuant to paragraph 7 below and expressed in pounds per £1,000,000.

5.  
For the purposes of this Schedule:

  (a)  
“Eligible Liabilities” and “Special Deposits” have the meanings given to them
from time to time under or pursuant to the Bank of England Act 1998 or (as may
be appropriate) by the Bank of England;
    (b)  
“Facility Office” means the office or offices notified by a Lender to the
Administrative Agent in writing on or before the date it becomes a Lender (or,
following that date, by not less than five Business Days’ written notice) as the
office or offices through which it will perform its obligations under this
Agreement.
    (c)  
“Fees Rules” means the rules on periodic fees contained in the FSA Supervision
Manual or such other law or regulation as may be in force from time to time in
respect of the payment of fees for the acceptance of deposits;
    (d)  
“Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate);
    (e)  
“Participating Member State” means any member state of the European Union that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.
    (f)  
“Reference Banks” means, in relation to Mandatory Cost, the principal London
offices of JPMorgan Chase Bank, National Association
    (g)  
“Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.
    (h)  
“Unpaid Sum” means any sum due and payable but unpaid by the relevant Borrower
under the Loan Documents.

 

5



--------------------------------------------------------------------------------



 



6.  
In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent. will be included in the formula as 5
and not as 0.05). A negative result obtained by subtracting D from B shall be
taken as zero. The resulting figures shall be rounded to four decimal places.
  7.  
If requested by the Administrative Agent, each Reference Bank shall, as soon as
practicable after publication by the Financial Services Authority, supply to the
Administrative Agent, the rate of charge payable by that Reference Bank to the
Financial Services Authority pursuant to the Fees Rules in respect of the
relevant financial year of the Financial Services Authority (calculated for this
purpose by that Reference Bank as being the average of the Fee Tariffs
applicable to that Reference Bank for that financial year) and expressed in
pounds per £1,000,000 of the Tariff Base of that Reference Bank.
  8.  
Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Associated Costs Rate. In particular, but
without limitation, each Lender shall supply the following information on or
prior to the date on which it becomes a Lender:

  (i)  
the jurisdiction of its Facility Office; and
    (j)  
any other information that the Administrative Agent may reasonably require for
such purpose.

Each Lender shall promptly notify the Administrative Agent of any change to the
information provided by it pursuant to this paragraph.

9.  
The percentages of each Lender for the purpose of A and C above and the rates of
charge of each Reference Bank for the purpose of E above shall be determined by
the Administrative Agent based upon the information supplied to it pursuant to
paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Administrative Agent to the contrary, each Lender’s obligations in relation
to cash ratio deposits and Special Deposits are the same as those of a typical
bank from its jurisdiction of incorporation with a Facility Office in the same
jurisdiction as its Facility Office.
  10.  
The Administrative Agent shall have no liability to any person if such
determination results in an Associated Costs Rate which over or under
compensates any Lender and shall be entitled to assume that the information
provided by any Lender or Reference Bank pursuant to paragraphs 3, 7 and 8 above
is true and correct in all respects.
  11.  
The Administrative Agent shall distribute the additional amounts received as a
result of the Mandatory Cost to the Lenders on the basis of the Associated Costs
Rate for each Lender based on the information provided by each Lender and each
Reference Bank pursuant to paragraphs 3, 7 and 8 above.

 

6



--------------------------------------------------------------------------------



 



12.  
Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Associated Costs Rate or any
amount payable to a Lender shall, in the absence of manifest error, be
conclusive and binding on all parties hereto.

The Administrative Agent may from time to time, after consultation with the
relevant Borrower and the relevant Lenders, determine and notify to all parties
hereto any amendments which are required to be made to this Schedule in order to
comply with any change in law, regulation or any requirements from time to time
imposed by the Bank of England, the Financial Services Authority or the European
Central Bank (or, in any case, any other authority which replaces all or any of
its functions) and any such determination shall, in the absence of manifest
error, be conclusive and binding on all parties hereto.

 

7



--------------------------------------------------------------------------------



 



EXHIBIT B
TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Form of Borrowing/Election Notice

TO:   JPMorgan Chase Bank, National Association, as contractual representative
(the “Administrative Agent”) under that certain Second Amended and Restated
Credit Agreement dated as of October 13, 2006 by and among Chicago Bridge & Iron
Company N.V., the Subsidiary Borrowers from time to time parties thereto, the
financial institutions from time to time parties thereto as lenders (the
“Lenders”) and the Administrative Agent (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).

The undersigned Borrower hereby gives to the Administrative Agent [and the Swing
Line Bank] a [Borrowing/Election Notice pursuant to Section 2.2] [a
Borrowing/Election Notice pursuant to Section 2.7] [Borrowing/Election Notice
pursuant to Section 2.9(D)] of the Credit Agreement, and such Borrower hereby
requests to [borrow] [convert] [continue] on                                ,
           (the “Borrowing Date”) from the Lenders on a pro rata basis an
aggregate principal amount of:

  (a)   [US $_______________] in Revolving Loans as a

  o   Floating Rate Advance     o   Eurodollar Rate Advance

  •   Applicable Interest Period of  _____  month(s).

  (b)   $  ___________________  in Swing Line Loans as a Floating Rate Advance.

The undersigned hereby certifies to the Administrative Agent and the Lenders
that (i) the representations and warranties of the undersigned contained in
Article VI of the Credit Agreement are and shall be true and correct on and as
of the date hereof and on and as of the Borrowing Date (unless such
representation and warranty is made as of a specified date, in which case, such
representation and warranty shall be true and correct as of such date) except
for changes in the Schedules to the Credit Agreement affecting transactions
permitted by or not in violation of the Credit Agreement; (ii) no Default or
Unmatured Default has occurred and is continuing on the date hereof or on the
Borrowing Date or will result from the making of the proposed Advance; and
(iii) the conditions set forth in Sections 5.2 and 5.3, as applicable, of the
Credit Agreement have been satisfied.

 

 



--------------------------------------------------------------------------------



 



Unless otherwise defined herein, terms defined in the Credit Agreement shall
have the same meanings in this Borrowing/Election Notice.
Dated  ____________ ____,

            [CHICAGO BRIDGE & IRON COMPANY N.V.]
[SUBSIDIARY BORROWER]
      By:           Name:           Title:        

 

2



--------------------------------------------------------------------------------



 



EXHIBIT C
TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Form of Request for Letter of Credit

TO:   ____________________1, an Issuing Bank under that certain Second Amended
and Restated Credit Agreement dated as of October 13, 2006 by and among Chicago
Bridge & Iron Company N.V., the Subsidiary Borrowers from time to time parties
thereto, the financial institutions from time to time parties thereto as lenders
(the “Lenders”) and JPMorgan Chase Bank, National Association, as contractual
representative for itself and the other Lenders (the “Administrative Agent”) (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”) and

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Administrative Agent
JPMorgan Securities Inc.
707 Travis Street
Houston, Texas 77002
Attn: Loretta Herbert
Telecopier: (713) 216-7500
Confirmation: (713) 216-1473
Pursuant to Section 3.4 of the Credit Agreement, the undersigned Borrower hereby
gives to the Issuing Bank a request for issuance of a
[Financial][Performance]Letter of Credit on behalf of such Borrower for the
benefit of  ________________2, in the amount of [US $  _____][_____  in the
following Agreed Currency:  _____], with an effective date of  _____,  _____ 
(the “Effective Date”) and an expiry date of  _____,  _____.
The undersigned hereby certifies that (i) the representations and warranties of
the undersigned contained in Article VI of the Credit Agreement are and shall be
true and correct on and as of the date hereof and on and as of the Effective
Date (unless such representation and warranty is made as of a specified date, in
which case, such representation and warranty shall be true and correct as of
such date) except for changes in the Schedules to the Credit Agreement affecting
transactions permitted by or not in violation of the Credit Agreement; (ii) no
Default or Unmatured Default has occurred and is continuing on the date hereof
or on the Effective Date or will result from the issuance of the proposed Letter
of Credit; and (iii) the conditions set forth in Sections 3.4, 5.2 and 5.3 of
the Credit Agreement have been satisfied.
 

      1   Insert name of Issuing Bank.   2   Insert name of beneficiary (which
may include a Subsidiary).

 

 



--------------------------------------------------------------------------------



 



Unless otherwise defined herein, terms defined in the Credit Agreement shall
have the same meanings in this Request for Letter of Credit.

            Dated  ____________ __,

[CHICAGO BRIDGE & IRON COMPANY N.V.]

[SUBSIDIARY BORROWER]
      By:           Name:           Title:        

 

2



--------------------------------------------------------------------------------



 



EXHIBIT D
TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Form of Assignment and Acceptance Agreement
This Assignment Agreement (this “Assignment Agreement”) between
 _________________________  (the “Assignor”) and  ________________________  (the
“Assignee”) is dated as of  _______________, 20___. The parties hereto agree as
follows:
(1) PRELIMINARY STATEMENT. The Assignor is a party to an Amended and Restated
Credit Agreement (which, as it may be amended, modified, renewed or extended
from time to time is herein called the “Credit Agreement”) described in Item 1
of Schedule 1 attached hereto (“Schedule 1”). Capitalized terms used herein and
not otherwise defined herein shall have the meanings attributed to them in the
Credit Agreement.
(2) ASSIGNMENT AND ASSUMPTION. The Assignor hereby sells and assigns to the
Assignee, and the Assignee hereby purchases and assumes from the Assignor, an
interest in and to the Assignor’s rights and obligations under the Credit
Agreement and the other Loan Documents, such that after giving effect to such
assignment the Assignee shall have purchased pursuant to this Assignment
Agreement the percentage interest specified in Item 3 of Schedule 1 of all
outstanding rights and obligations under the Credit Agreement and the other Loan
Documents relating to the facilities listed in Item 3 of Schedule 1. The
aggregate Commitment (or Loans, if the applicable Commitment has been
terminated) purchased by the Assignee hereunder is set forth in Item 4 of
Schedule 1.
(3) EFFECTIVE DATE. The effective date of this Assignment Agreement (the
“Effective Date”) shall be the later of the date specified in Item 5 of
Schedule 1 or two Business Days (or such shorter period agreed to by the
Administrative Agent) after this Assignment Agreement, together with any
consents required under the Credit Agreement, are delivered to the
Administrative Agent. In no event will the Effective Date occur if the payments
required to be made by the Assignee to the Assignor on the Effective Date are
not made on the proposed Effective Date.
(4) PAYMENT OBLIGATIONS. In consideration for the sale and assignment of Loans
hereunder, the Assignee shall pay the Assignor, on the Effective Date, the
amount agreed to by the Assignor and the Assignee. On and after the Effective
Date, the Assignee shall be entitled to receive from the Administrative Agent
all payments of principal, interest and fees with respect to the interest
assigned hereby. The Assignee will promptly remit to the Assignor any interest
on Loans and fees received from the Administrative Agent which relate to the
portion of the Commitment or Loans assigned to the Assignee hereunder for
periods prior to the Effective Date and not previously paid by the Assignee to
the Assignor. In the event that either party hereto receives any payment to
which the other party hereto is entitled under this Assignment Agreement, then
the party receiving such amount shall promptly remit it to the other party
hereto.

 

 



--------------------------------------------------------------------------------



 



(5) RECORDATION FEE. The Assignor and Assignee each agree to pay one-half of the
recordation fee required to be paid to the Administrative Agent in connection
with this Assignment Agreement unless otherwise specified in Item 6 of
Schedule 1.
(6) REPRESENTATIONS OF THE ASSIGNOR; LIMITATIONS ON THE ASSIGNOR’S LIABILITY.
The Assignor represents and warrants that (i) it is the legal and beneficial
owner of the interest being assigned by it hereunder, (ii) such interest is free
and clear of any adverse claim created by the Assignor and (iii) the execution
and delivery of this Assignment Agreement by the Assignor is duly authorized. It
is understood and agreed that the assignment and assumption hereunder are made
without recourse to the Assignor and that the Assignor makes no other
representation or warranty of any kind to the Assignee. Neither the Assignor nor
any of its officers, directors, employees, agents or attorneys shall be
responsible for (i) the due execution, legality, validity, enforceability,
genuineness, sufficiency or collectability of any Loan Document, including
without limitation, documents granting the Assignor and the other Lenders a
security interest in assets of the Borrowers or any guarantor, (ii) any
representation, warranty or statement made in or in connection with any of the
Loan Documents, (iii) the financial condition or creditworthiness of the
Borrowers or any guarantor, (iv) the performance of or compliance with any of
the terms or provisions of any of the Loan Documents, (v) inspecting any of the
property, books or records of the Borrowers, (vi) the validity, enforceability,
perfection, priority, condition, value or sufficiency of any collateral securing
or purporting to secure the Loans or (vii) any mistake, error of judgment, or
action taken or omitted to be taken in connection with the Loans or the Loan
Documents. Such assignment is without recourse to the Assignor.
(7) REPRESENTATIONS AND UNDERTAKINGS OF THE ASSIGNEE. The Assignee (i) confirms
that it has received a copy of the Credit Agreement, together with copies of the
financial statements requested by the Assignee and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment Agreement, (ii) agrees that it will,
independently and without reliance upon the Administrative Agent, the Assignor
or any other Lender and based on such documents and information at it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, (iii) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under the Loan Documents as are delegated to the Administrative
Agent by the terms thereof, together with such powers as are reasonably
incidental thereto, (iv) confirms that the execution and delivery of this
Assignment Agreement by the Assignee is duly authorized, (v) agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of the Loan Documents are required to be performed by it as a Lender,
(vi) agrees that its payment instructions and notice instructions are as set
forth in the attachment to Schedule 1, (vii) confirms that none of the funds,
monies, assets or other consideration being used

 

2



--------------------------------------------------------------------------------



 



to make the purchase and assumption hereunder are “plan assets” as defined under
ERISA and that its rights, benefits and interests in and under the Loan
Documents will not be “plan assets” under ERISA, (viii) agrees to indemnify and
hold the Assignor harmless against all losses, costs and expenses (including,
without limitation, reasonable attorneys’ fees) and liabilities incurred by the
Assignor in connection with or arising in any manner from the Assignee’s
non-performance of the obligations assumed under this Assignment Agreement,
(ix) if applicable, attaches the forms prescribed by the Internal Revenue
Service of the United States certifying that the Assignee is entitled to receive
payments under the Loan Documents without deduction or withholding of any United
States federal income taxes, (x) confirms, to the extent required under the
Dutch Banking Act and the Dutch Exemption Regulation, it is a PMP, (xi) confirms
it is aware that it does not benefit from the protection offered by the Dutch
Banking Act to Lenders which are not PMPs, and (xii) it has made its own
independent appraisal of risks arising under or in connection with any Loan
Documents
(8) GOVERNING LAW. THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY THE INTERNAL
LAW (INCLUDING, WITHOUT LIMITATION 735 ILCS 105/5-1 ET SEQ., BUT OTHERWISE
WITHOUT REGARD TO LAW OF CONFLICTS) OF THE STATE OF ILLINOIS.
(9) NOTICES. Notices shall be given under this Assignment Agreement in the
manner set forth in the Credit Agreement. For the purpose hereof, the addresses
of the parties hereto (until notice of a change is delivered) shall be the
address set forth in the attachment to Schedule 1.
(10) COUNTERPARTS; DELIVERY BY FACSIMILE. This Assignment Agreement may be
executed in counterparts. Transmission by facsimile of an executed counterpart
of this Assignment Agreement shall be deemed to constitute due and sufficient
delivery of such counterpart and such facsimile shall be deemed to be an
original counterpart of this Assignment Agreement.
IN WITNESS WHEREOF, the duly authorized officers of the parties hereto have
executed this Assignment Agreement by executing Schedule 1 hereto as of the date
first above written.

 

3



--------------------------------------------------------------------------------



 



SCHEDULE 1
To Assignment Agreement
1. Description and Date of Credit Agreement. That certain Second Amended and
Restated Credit Agreement, dated as of October 13, 2006, by and among Chicago
Bridge & Iron Company N.V., the Subsidiary Borrowers from time to time parties
thereto, the lenders from time to time parties thereto (the “Lenders”) and
JPMorgan Chase Bank, National Association, as contractual representative on
behalf of itself and the other Lender (the “Administrative Agent”).

         
2.
  Date of Assignment Agreement.                       , 200     
 
       
3.
  Amounts (As of Date of Item 2 above):   $                               
 
       
 
      [Facility Name*]
 
       
 
  Assignee’s percentage of each Facility purchased under the Assignment
Agreement**                                  %
 
       
 
  Amount of each Facility purchased under the Assignment Agreement***  
$                               
 
       
4.
  Assignee’s Commitment (or Loans with respect to terminated Commitment)
purchased hereunder:   $                               
 
       
5.
  Proposed Effective Date:                                     
 
       
6.
  Non-standard Recordation Fee Arrangement:   N/A*** [Assignor/Assignee to pay
100% of fee]

     
Accepted and Agreed:
   
 
   
[NAME OF ASSIGNOR]
  [NAME OF ASSIGNEE]
 
   
By:
  By:
Title:
  Title:

 

 



--------------------------------------------------------------------------------



 



     
ACCEPTED AND CONSENTED TO****
  ACCEPTED AND CONSENTED TO
BY
  BY
 
   
[NAME OF BORROWER]
  JPMORGAN CHASE BANK,
 
  NATIONAL ASSOCIATION, AS
 
  ADMINISTRATIVE AGENT
 
   
By:
  By:
Title:
  Title:

*   Insert specific facility names per Credit Agreement   **   Percentage taken
to 10 decimal places   ***   If fee is split 50-50, pick N/A as option   ****  
So long as no Default shall have occurred and is continuing

 

2



--------------------------------------------------------------------------------



 



ATTACHMENT TO
SCHEDULE 1 to ASSIGNMENT AGREEMENT
ADMINISTRATIVE INFORMATION SHEET
Attach Assignor’s Administrative Information Sheet, which must
include notice addresses for the Assignor and the Assignee
(Sample form shown below)
ASSIGNOR INFORMATION
Contact:

     
Name:
  Telephone No.:
Fax No.:
  Telex No.:
 
  Answerback:

Payment Information:
Name & ABA # of Destination Bank:
Account Name & Number for Wire Transfer:
Other Instructions:
Address for Notices for Assignor:
ASSIGNEE INFORMATION
Credit Contact:

     
Name:
  Telephone No.:
Fax No.:
  Telex No.:
 
  Answerback:

Key Operations Contacts:

     
Booking Installation:
  Booking Installation:
Name:
  Name:
Telephone No.:
  Telephone No.:
Fax No.:
  Fax No.:
Telex No.:
  Telex No.:
Answerback:
  Answerback:

 

 



--------------------------------------------------------------------------------



 



Payment Information:
Name & ABA # of Destination Bank:
Account Name & Number for Wire Transfer:
Other Instructions:
Address for Notices for Assignee:

 

2



--------------------------------------------------------------------------------



 



JPMORGAN INFORMATION
Assignee will be called promptly upon receipt of the signed agreement.

      Initial Funding Contact:   Subsequent Operations Contact:
Name:
  Name:
Telephone No.:
  Telephone No.:
Fax No.:
  Fax No.:
 
  JPMorgan Telex No.:

Initial Funding Standards:
Libor — Fund 2 days after rates are set.
JPMorgan Wire Instructions:
[JPMORGAN TO CONFIRM]

 

3



--------------------------------------------------------------------------------



 



EXHIBIT E-1
TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Form of Company’s US Counsel’s Opinion(s)
Attached

 

 



--------------------------------------------------------------------------------



 



EXHIBIT E-2
TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Form of Company’s Foreign Counsel’s Opinion(s)
Attached

 

 



--------------------------------------------------------------------------------



 



EXHIBIT E-3
TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
List of Closing Documents

 

 



--------------------------------------------------------------------------------



 



EXHIBIT E-4
TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Form of Counsel’s Opinion for Subsidiary Borrowers
See Exhibit E-1

 

 



--------------------------------------------------------------------------------



 



EXHIBIT F
TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Form of Officer’s Certificate
I, the undersigned, hereby certify that I am the                      of CHICAGO
BRIDGE & IRON COMPANY N.V., a corporation duly organized and existing under the
laws of the Kingdom of the Netherlands (the “Company”). Capitalized terms used
herein and not otherwise defined herein are as defined in that that certain
Second Amended and Restated Credit Agreement dated as of October 13, 2006 by and
among the Company, the Subsidiary Borrowers from time to time parties thereto,
the financial institutions from time to time parties thereto as lenders (the
“Lenders”) and JPMorgan Chase Bank, National Association, as contractual
representative for itself and the other Lenders (the “Administrative Agent”) (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”).
I further certify on behalf of the Company, that as of the date hereof, to the
best of my knowledge, after diligent inquiry of all relevant persons at the
Company and its respective Subsidiaries, no Default or Unmatured Default exists
[other than the following (describe the nature of the Default or Unmatured
Default and the status thereof)].
IN WITNESS WHEREOF, I hereby subscribe my name on behalf of the Company on this
      day of                     ,      .

            CHICAGO BRIDGE & IRON COMPANY N.V.       By:   Chicago Bridge & Iron
Company B.V., its         Managing Director            By:           Title:     
       

 

 



--------------------------------------------------------------------------------



 



         

EXHIBIT G
TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Form of Compliance Certificate
Pursuant to [Section 5.3] [Section 7.1(A)(iii)] of that certain Second Amended
and Restated Credit Agreement dated as of October 13, 2006 by and among Chicago
Bridge & Iron Company N.V. (the “Company”), the Subsidiary Borrowers from time
to time parties thereto (together with the Company, collectively, the
“Borrowers”), the financial institutions from time to time parties thereto as
lenders (the “Lenders”), and JPMorgan Chase Bank, National Association, as
contractual representative for itself and the other Lenders (the “Administrative
Agent”) (as the same may be amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), the Company, through its
respective                                         , hereby delivers to the
Administrative Agent [, together with the financial statements being delivered
to the Administrative Agent pursuant to Section 7.1(A) of the Credit Agreement,]
this Compliance Certificate (the “Certificate”) [for the accounting period from
                    , 20    to                     , 20   ] (the “Accounting
Period”). Capitalized terms used herein shall have the meanings set forth in the
Credit Agreement. Subsection references herein relate to subsections of the
Credit Agreement.
THE UNDERSIGNED HEREBY CERTIFIES THAT:
1. I am the duly elected                      of the Company;
2. I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of the Borrowers and their respective Subsidiaries during the
accounting period covered by the attached financial statements;
3. The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Default or Unmatured Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate [except as set forth below]; and
4. Schedule I attached hereto sets forth financial data and computations
evidencing the Borrowers’ compliance with certain covenants of the Credit
Agreement, all of which data and computations are true, complete and correct.

 

 



--------------------------------------------------------------------------------



 



The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this       day of
                    , 20   .
The Company hereby certifies on behalf of itself and the other Borrowers through
its                     , that the information set forth herein and on the
attached Schedule I hereto is accurate as of                     ,      , to the
best of such officer’s knowledge, after diligent inquiry, and that the financial
statements delivered herewith present fairly the financial position of the
Borrowers and their respective Subsidiaries at the dates indicated and the
results of their operations and changes in their financial position for the
periods indicated in conformity with Agreement Accounting Principles,
consistently applied.
Dated                     ,    

            CHICAGO BRIDGE & IRON COMPANY N.V.      By:   Chicago Bridge & Iron
Company B.V., its         Managing Director            By:           Name:      
    Title:        

 

 



--------------------------------------------------------------------------------



 



SCHEDULE I
to
COMPLIANCE CERTIFICATE

I.   FINANCIAL COVENANTS   A.   MAXIMUM LEVERAGE RATIO (Section 7.4(A))

                  (1)   Adjusted Indebtedness       $                    
 
                (2)   EBITDA        
 
               
 
  (a)   Net Income       $                    
 
               
 
  (b)   Interest Expense   +   $                    
 
               
 
  (c)   Taxes   +   $                    
 
               
 
  (d)   Non-recurring non-cash charges   +   $                    
 
               
 
  (e)   Extraordinary losses incurred other than in the ordinary course of
business   +   $                    
 
               
 
  (f)   Non-recurring non-cash credits   -   $                    
 
               
 
  (g)   Extraordinary gains realized other than in the ordinary course of
business   -   $                    
 
               
 
  (h)   Non-recurring after-tax losses   +   $                    
 
               
 
  (i)   EBIT   =   $                    
 
               
 
  (j)   Depreciation   +   $                    
 
               
 
  (k)   Amortization   +   $                    
 
               
 
  (l)   EBITDA   =   $                    
 
                (3)   “Leverage Ratio” (Ratio of item (1) to (2)(l))      
            to 1.00
 
                (4)   Maximum Leverage Ratio       2.50 to 1.00

B.   MINIMUM FIXED CHARGE COVERAGE RATIO (Section 7.4(B))

  (1)   Consolidated Net Income Available for Fixed Charges

 

 



--------------------------------------------------------------------------------



 



                         
 
          (a)   Net Income       $                    
 
                       
 
          (b)   Extraordinary gains   -   $                    
 
                       
 
          (c)   Extraordinary losses   +   $                    
 
                       
 
          (d)   Other excluded earnings   -   $                    
 
                       
 
          (e)   Consolidated Net Income   =   $                    
 
                       
 
          (f)   Provisions for Income Taxes   +   $                    
 
                       
 
          (g)   Consolidated Fixed Charges (item 2(c))   +  
$                    
 
                       
 
          (h)   Consolidated Net Income Available for Fixed Charges        
 
                       
 
              (item 1(e) plus 1(f) plus 1(g))   +   $                    
 
                              (2 )   Consolidated Fixed Charges        
 
                       
 
          (a)   Consolidated Long-Term Lease Rentals       $                    
 
                       
 
          (b)   consolidated interest expense   +   $                    
 
                       
 
          (c)   Consolidated Fixed Charges   =   $                    
 
                              (3 )   Fixed Charge Coverage Ratio (Ratio of
(1)(h) to (2)(c)                    to 1.00
 
                              (4 )   Minimum Fixed Charge Coverage Ratio      
1.75 to 1.00 
 
                        C.     MINIMUM CONSOLIDATED NET WORTH (Section 7.4(C)).
       
 
                              (1 )   State whether Consolidated Net Worth (as
defined) was less than (i) $396,419,000, plus fifty percent (50%) of the sum of
Net Income (if positive) calculated separately for each fiscal quarter
commencing with the fiscal quarter ending on September 30, 2006, plus 75% of the
amount by which stockholders’ equity of the Company is, in accordance with
Agreement Accounting Principles, adjusted from time to time as a result of the
issuance of any Equity Interests after September 30, 2006 minus (ii) the
Executive Equity Repurchase Payment       Yes/No

 

 



--------------------------------------------------------------------------------



 



II.   OTHER MISCELLANEOUS PROVISIONS   A.   SUBSIDIARY INDEBTEDNESS
(Section 7.3(A))

         
(1)
  Aggregate principal amount of unsecured Indebtedness from Lealand Finance
Company B.V. to any Subsidiary of the Company (other than a Subsidiary
Guarantor) [Maximum: $50,000,000]   $                    
 
       
(2)
  Aggregate amount of letters of credit and bank guarantees for workmen’s
compensation claims and social security programs [Maximum: $50,000,000]  
$                    
 
       
(3)
  Aggregate principal amount of other Indebtedness, including Permitted Existing
Indebtedness, incurred by the Subsidiaries not otherwise permitted under
Section 7.3(A) [Maximum: $20,000,000][Please attached a detailed schedule
setting forth all such Subsidiary Indebtedness]   $                    

B.   ASSET SALES (Section 7.3(B))

         
(1)
  Aggregate book value of assets acquired from Pitt-Des Moines Inc. and
identified in a ruling by the Federal Trade Commission requiring the divestiture
of such assets    
 
  [Maximum: $15,000,000]   $                    
 
       
(2)
  State whether any asset sales (other than (i) sales of inventory in the
ordinary course of business, (ii) dispositions of obsolete equipment in the
ordinary course, (iii) transfers of assets between the Company and its
wholly-owned Subsidiaries, (iv) Permitted Sale and Leaseback Transactions
pursuant to Section 7.3(B)(iv), and (v) the sale or other disposition of (a) all
of the assets comprising the UltraPure System business operations of the
Company, and (b) all of the assets comprising the XL Technology Systems, Inc.
business unit of the Company on terms ordered by FTC or otherwise reasonably
acceptable to the Administrative Agent) have occurred.   Yes/No
 
       
(3)
  If yes, attach as a schedule hereto the details of such asset sales and
calculation of compliance with Sections 2.4(B), 2.5(B) and 7.3(B)(vi).    

C.   INVESTMENTS (Section 7.3(D))

         
(1)
  Aggregate amount of Investments in joint ventures   $                    
 
  [Maximum: $20,000,000]    
 
       
(2)
  Aggregate amount of Investments not otherwise permitted under
Sections 7.3(D)(i) through (ix)   $                    
 
  [Maximum: $20,000,000]    

 

 



--------------------------------------------------------------------------------



 



D.   RESTRICTED PAYMENTS (Section 7.3(S))

         
(1)
  Aggregate amount of Restricted Payments made or paid by the Company or any
Subsidiary   $                    
 
  Maximum: $100,000,000    

E.   MATERIAL SUBSIDIARY CALCULATIONS (Sections 7.2(K) and 7.3(Q))      
Material Subsidiaries

  (1)   Set forth below is a list of all Material Subsidiaries of the Company
and each other Subsidiary of the Company that guarantees Indebtedness of the
Company. Also set forth below is an indication of whether such Subsidiaries are
parties to the Subsidiary Guaranty.  

              Signatory to       Subsidiary Guaranty   Name of Material
Subsidiaries and Jurisdiction of Formation   (Yes/No)  
 
  Yes
 
       
 
  Yes

 

 



--------------------------------------------------------------------------------



 



EXHIBIT H
TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Form of Subsidiary Guaranty
Attached

 

 



--------------------------------------------------------------------------------



 



EXHIBIT I
TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Form of Revolving Loan Note

      $                       Chicago, Illinois
[DATE]      

FOR VALUE RECEIVED, the undersigned, CHICAGO BRIDGE & IRON COMPANY N.V., a
corporation organized under the laws of the Kingdom of the Netherlands (the
“Borrower”), HEREBY UNCONDITIONALLY PROMISES TO PAY to the order of
[                          ] (the “Lender”) the principal sum of
[                            ] AND NO/100 DOLLARS ($[                       
   ]), or, if less, the aggregate unpaid amount of all “Revolving Loans” (as
defined in the Credit Agreement referred to below) made by the Lender to such
Borrower pursuant to the “Credit Agreement” (as defined below), on the
“Termination Date” (as such term is defined in the Credit Agreement) or on such
earlier date as may be required by the terms of the Credit Agreement.
Capitalized terms used herein and not otherwise defined herein are as defined in
the Credit Agreement.
The undersigned Borrower promises to pay interest on the unpaid principal amount
of each Revolving Loan made to it from the date of such Revolving Loan until
such principal amount is paid in full at a rate or rates per annum determined in
accordance with the terms of the Credit Agreement. Interest hereunder is due and
payable at such times and on such dates as set forth in the Credit Agreement.
At the time of each Revolving Loan, and upon each payment or prepayment of
principal of each Revolving Loan, the Lender shall make a notation either on the
schedule attached hereto and made a part hereof, or in such Lender’s own books
and records, in each case specifying the amount of such Revolving Loan, the
respective Interest Period thereof (in the case of Eurodollar Rate Loans) or the
amount of principal paid or prepaid with respect to such Revolving Loan, as
applicable; provided that the failure of the Lender to make any such recordation
or notation shall not affect the Obligations of the undersigned Borrower
hereunder or under the Credit Agreement.
This Revolving Loan Note is one of the promissory notes referred to in, and is
entitled to the benefits of, that certain Second Amended and Restated Credit
Agreement dated as of October 13, 2006 by and among Chicago Bridge & Iron
Company N.V., the Subsidiary Borrowers from time to time parties thereto
(collectively, the “Borrowers”), the financial institutions from time to time
parties thereto as lenders (the “Lenders”), and JPMorgan Chase Bank, National
Association, as contractual representative for itself and the other Lenders (the
“Administrative Agent”) (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”). The Credit
Agreement, among other things, (i) provides for the making of Revolving Loans by
the Lender to the undersigned Borrower and the other Borrowers under the Credit
Agreement from time to time in an aggregate amount not to exceed at any time
outstanding the Dollar Amount first above mentioned, the indebtedness of the
undersigned Borrower resulting from each such Revolving Loan to it being
evidenced by this Revolving Loan Note, and (ii) contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
and also for prepayments of the principal hereof prior to the maturity hereof
upon the terms and conditions therein specified.

 

 



--------------------------------------------------------------------------------



 



Demand, presentment, protest and notice of nonpayment and protest are hereby
waived by the Borrower.
Whenever in this Revolving Loan Note reference is made to the Administrative
Agent, the Lender or the Borrower, such reference shall be deemed to include, as
applicable, a reference to their respective successors and assigns. The
provisions of this Revolving Loan Note shall be binding upon and shall inure to
the benefit of said successors and assigns. The Borrower’s successors and
assigns shall include, without limitation, a receiver, trustee or debtor in
possession of or for the Borrower.
This Revolving Loan Note shall be interpreted, and the rights and liabilities of
the parties hereto determined, in accordance with the internal laws (including
Section 735 ILCS 105/5-1 et seq. but otherwise without regard to the conflicts
of laws provisions) of the State of Illinois.

            CHICAGO BRIDGE & IRON COMPANY N.V.,
as the Borrower
      By:   CHICAGO BRIDGE & IRON COMPANY B.V.       Its: Managing Director     
              By:           Name:           Title:   Managing Director   

 

2



--------------------------------------------------------------------------------



 



SCHEDULE OF REVOLVING LOANS AND PAYMENTS OR PREPAYMENTS

                                                                             
Amount of     Unpaid             Amount of     Type of     Interest    
Principal     Principal     Notation   Date   Loan     Loan Currency    
Period/Rate     Paid or Prepaid     Balance     Made By  
 
                                               
 
                                               

 

 



--------------------------------------------------------------------------------



 



EXHIBIT J
TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Form of Assumption Letter
                    , 20     
To the Administrative Agent and the Lenders party to the
Credit Agreement referred
to below
Ladies and Gentlemen:
Reference is made to that certain Second Amended and Restated Credit Agreement
dated as of October 13, 2006 by and among Chicago Bridge & Iron Company N.V.,
the Subsidiary Borrowers from time to time parties thereto, the financial
institutions from time to time parties thereto as lenders (the “Lenders”), and
JPMorgan Chase Bank, National Association, as contractual representative for
itself and the other Lenders (the “Administrative Agent”) (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”). Terms defined in the Credit Agreement and used herein are
used herein as defined therein.
The undersigned,                      (the “Subsidiary”), a                     
[corporation], wishes to become a “Subsidiary Borrower” under the Credit
Agreement, and accordingly hereby agrees that from the date hereof it shall
become a “Subsidiary Borrower” under the Credit Agreement and agrees that from
the date hereof and until the payment in full of the principal of and interest
on all Advances made to it under the Credit Agreement and performance of all of
its other obligations thereunder, and termination hereunder of its status as a
“Subsidiary Borrower” as provided below, it shall perform, comply with and be
bound by each of the provisions of the Credit Agreement which are stated to
apply to a “Borrower” or a “Subsidiary Borrower.” Without limiting the
generality of the foregoing, the Subsidiary hereby represents and warrants that:
(i) each of the representations and warranties set forth in Sections 6.1, 6.2,
6.3 and 6.18 of the Credit Agreement is hereby made by such Subsidiary on and as
of the date hereof as if made on and as of the date hereof and as if such
Subsidiary is the “Borrower” and this Assumption Letter is the “Agreement”
referenced therein, and (ii) it has heretofore received a true and correct copy
of the Credit Agreement (including any modifications thereof or supplements or
waivers thereto) as in effect on the date hereof. In addition, the Subsidiary
hereby authorizes each of the Borrowers to act on its behalf as and to the
extent provided for in Article II of the Credit Agreement in connection with the
selection of Types and Interest Periods for Advances and the conversion and
continuation of Advances.
So long as the principal of and interest on all Advances made to the Subsidiary
Borrower under the Credit Agreement shall have been repaid or paid in full, all
Letters of Credit issued for the account of the Subsidiary Borrower have expired
or been returned and terminated and all other obligations of the Subsidiary
Borrower under this Agreement shall have been fully performed, the Company may,
by not less than five Business Days’ prior notice to the Administrative Agent
(who shall promptly notify the Lender thereof) terminate its status as a
“Subsidiary Borrower.”

 

 



--------------------------------------------------------------------------------



 



CHOICE OF LAW. THIS ASSUMPTION LETTER SHALL BE CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS (INCLUDING 735 ILCS 105/5-1 ET SEQ. BUT OTHERWISE WITHOUT REGARD
TO CONFLICTS OF LAW PROVISIONS) OF THE STATE OF ILLINOIS, BUT GIVING EFFECT TO
FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.
IN WITNESS WHEREOF, the Subsidiary has duly executed and delivered this
Assumption Letter as of the date and year first above written.

            [Name of Subsidiary Borrower]
      By:           Title:          Address for Notices under the Credit
Agreement:     

Consented to:
CHICAGO BRIDGE & IRON COMPANY N.V.
By: Chicago Bridge & Iron Company B.V., its Managing Director

                By:           Name:           Title:        

 

2



--------------------------------------------------------------------------------



 



EXHIBIT K
TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Form of Designation Agreement
Dated                     , 20     
Reference is made to the Second Amended and Restated Credit Agreement dated as
of October 13, 2006 (as amended or otherwise modified from time to time, the
“Credit Agreement”) among Chicago Bridge & Iron Company N.V., a corporation
organized under the laws of the Kingdom of the Netherlands (the “Company”), the
Subsidiary Borrowers from time to time party thereto (together with the Company,
collectively, the “Borrowers”), the lenders from time to time party thereto (the
“Lenders”), and JPMorgan Chase Bank, National Association, as Administrative
Agent, ___________. Terms defined in the Credit Agreement are used herein as
therein defined.
                     (the “Designating Lender”),                      (the
“Designated Lender”), and the Company, on behalf of itself and the other
Borrowers, agree as follows:

1.   The Designating Lender hereby designates the Designated Lender, and the
Designated Lender hereby accepts such designation, as its Designated Lender
under the Credit Agreement.   2.   The Designating Lender makes no
representations or warranty and assumes no responsibility with respect to the
financial condition of the Borrowers or the performance or observance by the
Borrowers of any of its obligations under the Credit Agreement or any other
instrument or document furnished pursuant thereto.   3.   The Designated Lender
(i) confirms that it has received a copy of the Credit Agreement, together with
copies of the financial statements referred to in Article VII thereof and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Designation Agreement;
(ii) agrees that it will, independently and without reliance upon the
Administrative Agent, the Designating Lender or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking any action it
may be permitted to take under the Credit Agreement; (iii) confirms that it is
an Eligible Designated Lender; (iv) appoints and authorizes the Designating
Lender as its administrative agent and attorney-in-fact and grants the
Designating Lender an irrevocable power of attorney to receive payments made for
the benefit of the Designated Lender under the Credit Agreement and to deliver
and receive all communications and notices under the Credit Agreement, if any,
that Designated Lender is obligated to deliver or has the right to receive
thereunder; (v) acknowledges that it is subject to and bound by the
confidentiality provisions of the Credit Agreement (except as permitted under
Section 14.4 and Section 14.5 thereof); (vi) confirms, to the extent required
under the Dutch Banking Act and the Dutch Exemption Regulation, it is a PMP,
(vii) confirms it is aware that it does not benefit from the protection offered
by the Dutch Banking Act to Lenders which are not PMPs and (viii) acknowledges
that the Designating Lender retains the sole right and responsibility to vote
under the Credit Agreement, including, without limitation, the right to approve
any amendment, modification or waiver of any provision of the Credit Agreement,
and agrees that the Designated Lender shall be bound by all such votes,
approvals, amendments, modifications and waivers and all other agreements of the
Designating Lender pursuant to or in connection with the Credit Agreement.

 





--------------------------------------------------------------------------------



 



4.   Following the execution of this Designation Agreement by the Designating
Lender, the Designated Lender and the Company, it will be delivered to the
Administrative Agent for acceptance and recording by the Administrative Agent.
The effective Date of this Designation Agreement shall be the date of acceptance
thereof by the Administrative Agent, unless otherwise specified on the signature
page hereto (the “Effective Date”).   5.   Upon such acceptance and recording by
the Administrative Agent, as of the Effective Date (a) the Designated Lender
shall have the right to make Loans as a Lender pursuant to Section 2.1 or 2.2 of
the Credit Agreement and the rights of a Lender related thereto and (b) the
making of any such Loans by the Designated Lender shall satisfy the obligations
of the Designating Lender under the Credit Agreement to the same extent, and as
if, such Loans were made by the Designating Lender.   6.   This Designation
Agreement shall be governed by, and construed in accordance with, the internal
laws (including §735 ILCS 105/5-1 et seq. but otherwise without regard to the
conflicts of laws provisions) of the State of Illinois.

IN WITNESS WHEREOF, the parties have caused this Designation Agreement to be
executed by their respective officers hereunto duly authorized, as of the date
first above written.
Effective Date3:

            [NAME OF DESIGNATING LENDER]
      By:           Name:           Title:           [NAME OF DESIGNATED LENDER]
      By:           Name:           Title:           CHICAGO BRIDGE & IRON
COMPANY N.V.
      By:   Chicago Bridge & Iron Company B.V.,         its Managing Director   
                By:           Name:           Title:        

 

      3   This date should be no earlier than the date of acceptance by the
Administrative Agent.

 

2



--------------------------------------------------------------------------------



 



Accepted and Approved this
           day of                ,      
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION as Administrative
Agent

                By:         Title:      

 

3



--------------------------------------------------------------------------------



 



EXHIBIT L
TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Form of Commitment and Acceptance
Dated                , 20       
Reference is made to the Second Amended and Restated Credit Agreement dated as
of October 13, 2006 among Chicago Bridge & Iron Company N.V., a corporation
organized under the law of the Kingdom of the Netherlands (the “Company”), the
Subsidiary Borrowers from time to time party thereto (together with the Company,
collectively, the “Borrowers”), the financial institutions party thereto (the
“Lenders”) and JPMorgan Chase Bank, National Association, as contractual
representative for the Lenders (the “Administrative Agent”) (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”). Terms defined in the Credit Agreement are used herein with
the same meaning.
Pursuant to Section 2.5(C) of the Credit Agreement, the Company has requested an
increase in the Aggregate Commitment from $                     to
$                    . Such increase in the Aggregate Commitment is to become
effective on the date (the “Effective Date”) which is the later of (i)
                    ,       and (ii) the date on which the conditions precedent
set forth in Section 2.5(C) in respect of such increase have been satisfied. In
connection with such requested increase in the Aggregate Commitment, the
Borrowers, the Administrative Agent and                         (the “Accepting
Bank”) hereby agree as follows:
1. Effective as of the Effective Date, [the Accepting Bank shall become a party
to the Credit Agreement as a Lender and shall have all of the rights and
obligations of a Lender thereunder and shall thereupon have a Commitment under
and for purposes of the Credit Agreement in an amount equal to the] [the
Commitment of the Accepting Bank under the Credit Agreement shall be increased
from $                     to the] amount set forth opposite the Accepting
Bank’s name on the signature page hereof.
[2. The Accepting Bank hereby (i) confirms that it has received a copy of the
Credit Agreement, together with copies of the financial statements and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Commitment and Acceptance
Agreement; (ii) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement;
(iii) appoints and authorizes the Administrative Agent to take such action as
contractual representative on its behalf and to exercise such powers under the
Credit Agreement and the other Loan Documents as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto; (iv) confirms, to the extent required under the
Dutch Banking Act and the Dutch Exemption Regulation, it is a PMP, (v) confirms
it is aware that it does not benefit from the protection offered by the Dutch
Banking Act to Lenders which are not PMPs and (vi) agrees that it will perform
in accordance with their terms all of the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender]

 

4



--------------------------------------------------------------------------------



 



3. The Company on behalf of all of the Borrowers hereby represents and warrants
that as of the date hereof and as of the Effective Date, no event shall have
occurred and then be continuing which constitutes a Default or an Unmatured
Default.
4. THIS COMMITMENT AND ACCEPTANCE AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE INTERNAL LAWS (INCLUDING SECTION 735 ILCS 105/5-1 ET
SEQ. BUT OTHERWISE WITHOUT REGARD TO THE CONFLICTS OF LAWS PROVISIONS) OF THE
STATE OF ILLINOIS.
5. This Commitment and Acceptance Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same instrument.
IN WITNESS WHEREOF, the parties hereto have caused this Commitment and
Acceptance Agreement to be executed by their respective officers thereunto duly
authorized, as of the date first above written.

            CHICAGO BRIDGE & IRON COMPANY N.V.
      By:   Chicago Bridge & Iron Company B.V.,         its Managing Director   
          By:           Title:           JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION, as Administrative Agent
      By:           Title:         COMMITMENT ACCEPTING BANK
    $ ___________  [BANK]

  By:           Title:      

 

5



--------------------------------------------------------------------------------



 



         

Reaffirmations of Guarantors
Each of the undersigned hereby acknowledges receipt of the foregoing Commitment
and Acceptance. Capitalized terms used in this Reaffirmation and not defined
herein shall have the meanings given to them in the Credit Agreement referred to
in the foregoing Commitment and Acceptance. Without in any way establishing a
course of dealing by the Administrative Agent or any Lender, the undersigned
reaffirms the terms and conditions of the Guaranty dated as of August 22, 2003
executed by it and acknowledges and agrees that such Guaranty and each and every
other Loan Document executed by the undersigned in connection with the Credit
Agreement remain in full force and effect and are hereby ratified, reaffirmed
and confirmed. All references to the Credit Agreement contained in the
above-referenced documents shall be a reference to the Credit Agreement as so
amended by the Commitment and Acceptance and as the same may from time to time
hereafter be amended, modified or restated. The failure of any Guarantor to sign
this Reaffirmation shall not release, discharge or otherwise affect the
obligations of any of the Guarantors hereunder or under the Guaranty.
[SIGNATURE BLOCKS FOR GUARANTORS]

 

6



--------------------------------------------------------------------------------



 



Chicago Bridge & Iron Company N.V.
Polarisavenue 31
2132 JH Hoofddorp
The Netherlands
(CBI LOGO) [h69737c9652418.gif]
Mail to: P.O. Box 2043
2130 GE Hoofddorp
The Netherlands
Tel: +31 23 568 5660
Fax: +31 23 568 5661
www.CBlepc.com
KVK Amsterdam 33286441
October 0, 2006
Each of the Lenders party
     to the Credit Agreement
     referred to below
JPMorgan Chase Bank, National Association
     as Administrative Agent
     Re: Chicago Bridge & Iron Company N.V.
Ladies and Gentlemen:
     I have acted as United States counsel to Chicago Bridge & Iron Company
N.V., a company incorporated in The Netherlands (the “Company”), each of the
“Foreign Subsidiaries” (as defined below) and each of the “Domestic
Subsidiaries” (as defined below), in connection with the execution and delivery
of the Second Amended and Restated Credit Agreement dated as of October 1, 2006
(the “Credit Agreement”) among the Company, the Subsidiaries (as defined below),
the lenders party thereto (the “Lenders”) and JPMorgan Chase Bank, National
Association, as administrative agent for the Lenders (the “Administrative
Agent”).
     This opinion is furnished to you pursuant to Section 5.1(v) of the Credit
Agreement. Capitalized terms used herein without definition have the meanings
specified in the Credit Agreement.
     In connection with the opinions expressed herein, I have examined the
following documents:

  (i)   The Credit Agreement;     (ii)   The Reaffirmation dated October 13,
2006 executed and delivered by the Company and the Subsidiary Guarantors
pursuant to Section 5.1 (vi) of the Credit Agreement; and     (iii)   Each
promissory note, if any, executed and delivered pursuant to Section 2.12(D) of
the Credit Agreement on the date hereof.

Engineering • Procurement • Construction Since 1889

 



--------------------------------------------------------------------------------



 



October 3, 2006
Page 2
(CBI LOGO) [h69737c9652418.gif]
     The documents referred to in clauses (i), (ii) and (iii) above are
collectively referred to herein as the “Loan Documents.” The Foreign Subsidiary
Borrowers and the Domestic Subsidiary Borrowers executing and delivering the
Credit Agreement on the date hereof are listed on Annex A attached hereto and
are sometimes referred to herein respectively as the “Foreign Subsidiaries” and
as the “Domestic Subsidiaries” and collectively as the “Subsidiaries.”
     In rendering this opinion to you, I have assumed, without inquiry:
     (a) (i) the genuineness of all signatures other than those on behalf of the
Company and the Subsidiaries on original copies of the Loan Documents; (ii) the
conformity to the original documents of all documents submitted to me as copies
and the authenticity of all documents submitted to me as originals; (iii) the
due authorization, execution and delivery of the Loan Documents by each of the
parties thereto other than the Company (solely with respect to execution and
delivery), the Foreign Subsidiaries (solely with respect to execution and
delivery) and the Domestic Subsidiaries and (iv) the validity and enforceability
of the Loan Documents against each of the parties thereto other than the Company
and the Subsidiaries;
     (b) that the execution, delivery and performance of the Loan Documents by
each party thereto do not conflict with or constitute a violation of any law or
governmental rule or regulation of (i) the State of Delaware other than the
General Corporation Law of the State of Delaware (the “DGCL”) or (ii) any
jurisdiction other than the United States of America and the State of Illinois;
     (c) that the execution, delivery and performance of the Loan Documents by
each party thereto other than, with respect to clauses (ii) and (iii) below, as
applicable to the Company and the Foreign Subsidiaries, and with respect to
clauses (I), (ii) and (iii) below, as applicable to each of the Domestic
Subsidiaries do not breach, conflict with or constitute a violation of or
default under (i) the certificate or articles of association or incorporation,
by-laws or any other charter or governing document of such party; (ii) any
agreement, instrument or document to which any such party was, or is, a party or
by which any such party or any of its properties was, or is, bound or (iii) any
order, judgment or decree to which any such party was, or is, bound or subject
or by which any of its properties was, or is, bound; and
     (d) that any consideration contemplated to be given on the Closing Date by
any party in any of the Loan Documents was given on the Closing Date.

 



--------------------------------------------------------------------------------



 



October 3, 2006
Page 3
(CBI LOGO) [h69737c9652418.gif]
     Based upon the foregoing assumptions and subject to the limitations,
qualifications and exceptions hereinafter set forth, I am of the opinion that:
     1. Each Domestic Subsidiary Borrower on the date hereof (a) is a
corporation duly organized and validly existing under the laws of the
jurisdiction of its organization, (b) has all requisite corporate power and
authority to own its property and assets and to carry on its business as now
conducted and as proposed to be conducted, (c) is duly qualified as a foreign
corporation to transact business and is in good standing in its jurisdiction of
incorporation and each jurisdiction where such qualification is required, except
where the failure to be so qualified or be in good standing could not reasonably
be expected to result in a Material Adverse Effect, and (d) has the corporate
power and authority to execute, deliver and perform its obligations under each
Loan Document to which it is a party including to borrow in accordance with the
Credit Agreements.
     2. The execution, delivery and performance of each Loan Document by the
Company, each Foreign Subsidiary Borrower and each Domestic Subsidiary Borrower
on the date hereof, and the borrowings thereunder to be made on the date hereof
by each Domestic Subsidiary Borrower, (a) have been duly authorized by all
requisite corporate action of such Domestic Subsidiary and (b) with respect to
the following clauses (i)(B), (i)(C), (ii) and (iii) as applicable to the
Company and the Foreign Subsidiaries and for all of the following clauses (i),
(ii) and (iii) as applicable to the Domestic Subsidiaries will not (i) violate
(A) any provision of the certificate of incorporation or by-laws of such
Domestic Subsidiary, (B) any applicable federal or Illinois State law, statute,
rule or regulation, the DGCL or any order of any federal or Illinois State
Governmental Authority with jurisdiction over the Company or any such Domestic
Subsidiary Borrower or its properties or the Chancery Court, appellate courts or
Secretary of State of the State of Delaware or (C) any provision of any
indenture or other material agreement or instrument known to me to which the
Company or any such Subsidiary is a party or by which it or any of its property
may be bound, (ii) result in a default under any such indenture, agreement or
other instrument or (iii) result in the creation or imposition of any Lien
(other than Permitted Liens) upon or with respect to any property or assets now
owned or hereafter acquired by the Company or any such Subsidiary except, in the
case of clauses (i) through (iii) above, for any of the foregoing that could not
reasonably be expected to result in a Material Adverse Effect or materially and
adversely to affect the rights or interests of the Lenders under the Loan
Documents.

 



--------------------------------------------------------------------------------



 



October 3, 2006
Page 4
(CBI LOGO) [h69737c9652418.gif]
     3. Each Loan Document has been duly executed and delivered by the Company
and each Domestic Subsidiary party thereto, and each such Loan Document
constitutes the legal, valid and binding obligation of each such Domestic
Subsidiary, enforceable against such Domestic Subsidiary in accordance with its
terms subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium, or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.
     4. No consent or approval of, registration or filing with, or any other
action by any federal or Illinois State Governmental Authority with jurisdiction
over the Company or the Subsidiaries or the Chancery Court, or appellate courts
or Secretary of State of the State of Delaware is or will be required in
connection with the execution, delivery or performance of the Loan Documents by
the Company and the Subsidiaries party thereto or the consummation of the
transactions thereby, other than any such authorizations and approvals as have
already been obtained and are in full force and effect according to federal or
Illinois law or the DGCL.
     5. To the best of my knowledge, there are no pending or threatened actions,
suits or proceedings at law or in equity or by or before any federal, Illinois
or Delaware Governmental Authority against or affecting the Company or any
Domestic Subsidiary or any business, property or rights of any such Person that
involve any Loan Documents or the transactions contemplated thereby.
     6. None of the Company or any of the Subsidiaries is an investment company
or a company controlled by an investment company within the meaning of the
Investment Company Act of 1940.
     7. The application of the proceeds thereof by the Borrowers pursuant to the
terms of the Credit Agreement will not violate Regulation T, U or X of the Board
of Governors of the Federal Reserve System.

 



--------------------------------------------------------------------------------



 



October 3, 2006
Page 5
(CBI LOGO) [h69737c9652418.gif]
     My opinions set forth above are subject to the following qualifications:
     A. The enforceability of the Loan Documents is subject to (i) applicable
bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or other laws affecting creditor’s rights generally and (ii) general
principles of equity (regardless of whether considered in a proceeding in equity
or at law).
     B. I express no opinion as to the Lenders’ right to collect any payment to
the extent that such payment constitutes a penalty, forfeiture or late charge.
     C. I express no opinion as to the applicability of Section 548 of the
Federal Bankruptcy Code or of any provisions of any state fraudulent conveyance
statute or law to the transactions contemplated by the Loan Documents.
     The foregoing opinions are limited to matters involving the federal laws of
the United States, the laws of the State of Illinois and the DGCL, and I do not
express any opinion as to the laws of any other jurisdiction.
     This opinion is rendered solely to, and is intended solely for the benefit
of, the Administrative Agent and the Lenders, in connection with the
transactions contemplated by the Loan Documents. This opinion may not be relied
upon by the Administrative Agent or any of the Lenders or any of their
respective successors and assigns for any other purpose, or by any other person,
firm or corporation for any purpose, in each case without my prior written
consent.
Very-truly yours,
-s- Robert H. Wolfe [h69737c9652419.gif]
Robert H. Wolfe
Assistant General Counsel

 



--------------------------------------------------------------------------------



 



October 3, 2006
Page 6
(CBI LOGO) [h69737c9652418.gif]
ANNEX A
Domestic Subsidiary Borrowers
Chicago Bridge & Iron Company (Delaware) CB&I
Constructors, Inc.
CBI Services, Inc.
CB&I Tyler Company
Foreign Subsidiary Borrowers
Chicago Bridge & Iron Company B.V.

 



--------------------------------------------------------------------------------



 



BAKER & MCKENZIE

     
 
  Baker & McKenzie Amsterdam N.V.
 
  Attorneys at law, Tax advisors and Civil-Law Notaries
 
   
 
  Claude Debussylaan 54
 
  P.O. Box 2720
 
  1000 CS Amsterdam
 
  The Netherlands
 
   
 
  Tel: +31 20 551 7555
 
  Fax: +31 20 626 7949
 
  www.bakernet.com



Asia
Pacific
Bangkok
Beijing
Hanoi • Ho
Chi Minh City
Hong Kong
Jakarta
Kuala Lumpur
Manila
Melbourne
Shanghai
Singapore
Sydney
Taipei
Tokyo
Europe &
Middle East
Almaty
Amsterdam
Antwerp
Bahrain
Baku
Barcelona
Berlin
Bologna
Brussels
Budapest
Cairo
Dusseldorf
Frankfurt / Main
Geneva
Kylo
London
Madrid
Milan
Moscow
Munich
Paris
Prague
Riyadh
Rome
St. Petersburg
Stockholm
Vienna
Warsaw
Zurich
North & Latin
America
Bogota
Brasilia
Buenos
Aires
Calgary
Caracas
Chicago
Chihuahua
Dallas
Guadalajara
Houston
Juarez
Mexico
City
Miami
Monterrey
New York
Palo Alto
Porto Alegre
Rio de Janeiro
San Diego
San Francisco
Santiago
Sao Paulo
Tijuana
Toronto
Valencia
Washington, DC
October 13, 2006
To: the Lenders from time to time party to the Credit Agreement referred to
below
Attention: JPMorgan Chase Bank, National Association, as Administrative Agent
Dear Sirs:
We have acted as special Netherlands legal counsel to each of Chicago Bridge &
Iron Company N.V. (the “Company”) and Chicago Bridge & Iron Company B.V. (“CB&I
B.V.”; together with the Company, the “Companies”), each with its registered
office in Amsterdam, with respect to certain matters of Netherlands law relating
to the Amended and Restated Credit Agreement, dated the date hereof (the “Credit
Agreement”) among the Company; CB&I B.V. and certain other subsidiaries of the
Company as Subsidiary Borrowers; certain financial institutions named therein as
Lenders and JPMorgan Chase Bank, National Association, as Administrative Agent.
In arriving at the opinions expressed below, we have examined and relied on the
following documents:

  a.   an executed copy of the Credit Agreement furnished to us by yourselves;  
  b.   an excerpt, dated October 12, 2006, of the registration of the Company in
the Trade Register of the Chamber of Commerce of Amsterdam (the “Trade
Register”), confirmed to us to be unchanged in all respects material for
rendering this opinion by telephone communication on the date hereof (the
“Company Excerpt”);     c.   a copy of the deed of incorporation (akte van
oprichting) of the Company, dated November 22, 1996 (the “Company Deed of
Incorporation”);     d.   a copy of the articles of association (statuten) of
the Company, represented by the management of the Company to be a true and



Baker & McKenzie Amsterdam N.V. has its registered office in Amsterdam, the
Netherlands, and is registered with the Trade Register under number 34208804.
Baker & McKenzie Amsterdam N.V. is a member of Baker & McKenzie International, a
Swiss Verein.
1/14

 



--------------------------------------------------------------------------------



 



BAKER & MCKENZIE

      correct copy of the articles of association of the Company as in force on
the date hereof (the “Company Articles”);     e.   an excerpt, dated October 12,
2006, of the registration of CB&I B.V. in the Trade Register, confirmed to us to
be unchanged in all respects material for rendering this opinion by telephone
communication on the date hereof (the “CB&I B.V. Excerpt” and together with the
Company Excerpt, the “Excerpts”);     f.   a copy of the deed of incorporation
(akte van oprichting) of CB& I B.V., dated March 17, 1997 (the “CB&I B.V. Deed
of Incorporation”);     g.   a copy of the articles of association (statuten) of
CB&I B.V., represented by the management of the Company to be a true and correct
copy of the articles of association of CB&I B.V. as in force on the date hereof
(the “CB&I B.V. Articles”);     h.   a written resolution of the Board of
Directors (directie) of the Company, reflecting the approval of the execution,
delivery and performance by the Company of the Credit Agreement (the “Management
Board Resolutions”);     i.   minutes of a meeting of the Supervisory Board
(raad van commissarissen) of the Company held on July 29, 2006, reflecting the
approval of the execution, delivery and performance by the Company of the Credit
Agreement (the “Supervisory Board Resolutions”);     3.   a written resolution
of the Board of Directors (directie) of CB&I B.V., reflecting the approval of
the execution, delivery and performance by CB&I B.V. of the Credit Agreement
(the “CB&I B.V. Management Board Resolutions”; together with the Company
Management Board Resolution, the “Management Board Resolutions”);     k.   a
copy of a directors certificate of the Company, dated May 12, 2005, signed by
CB&I B.V., the sole director of the Company (the “Company Management
Certificate”); and     1.   a copy of a directors certificate of CB& I B.V.,
dated May 12, 2005, signed by a director of CB&I B.V. (the “CB& I B.V.
Management Certificate”; together with the Company Management Certificate, the
“Management Certificates”).

2/14

 



--------------------------------------------------------------------------------



 



BAICER.
Capitalized terms used but not defined in this opinion have the meanings
assigned to them in the Credit Agreement.
In examining and describing the documents listed at a. through 1. above and in
giving the opinions stated below, we have, with your permission, assumed the
following:

  (i)   the genuineness of all signatures on all documents;     (ii)   the
authenticity and completeness of all documents submitted to us as originals and
the conformity to authentic originals of all conformed, copied, faxed or
specimen documents;     (iii)   that all information supplied to us orally by
public officials and all certificates of public officials submitted to us are
true and correct in all respects;     (iv)   the reliability of all search
results obtained by electronic data transmission and the accuracy of the results
of any printed or computer search of offices of public record;     (v)   that
the information set forth in each of the Excerpts is true and correct as of the
date hereof. Although not constituting conclusive evidence thereof, this
assumption is supported by telephonic inquiries made to the Trade Register
today;     (vi)   that the Company Articles are the articles of association
(statuten) of the Company as in force on the date hereof. Although not
constituting conclusive evidence thereof, this assumption is supported by the
fact that the date of the last amendment to the articles of association of the
Company as shown on the Company Excerpt corresponds with the date shown in the
Company Articles as the last date of amendment of the articles of association of
the Company;     (vii)   that the CB&I B.V. Articles are the articles of
association (statuten) of CB&I B.V. as in force on the date hereof. Although not
constituting conclusive evidence thereof, this assumption is supported by the
fact that the date of the last amendment to the articles of association of CB&I
B.V. as shown on the CB&I B.V. Excerpt corresponds with the date shown in the
CB&I B.V. Articles as the last date of amendment of the articles of association
of CB&I B.V.;     (viii)   that none of the Management Board Resolutions have
been or will be revoked, amended, declared null and void (nietig verklaard) or
rescinded (vernietigd);

3/14

 



--------------------------------------------------------------------------------



 



  (ix)   that the Supervisory Board Resolutions were duly adopted at a meeting
convened and held in accordance with all of the applicable requirements of Dutch
law and the articles of association of the Company and that the Supervisory
Board Resolutions have not been and will not be revoked, amended, declared null
and void (nietig verklaard) or rescinded (vernietigd);     (ix)   that the
Company Deed of Incorporation is a notarial deed (authentieke akte), that the
contents thereof are correct and complete and that there are no defects in the
incorporation of the Company, not appearing on the face of the Company Deed of
Incorporation, on the basis of which a court might dissolve the Company;     (x)
  that the CB& I B.V. Deed of Incorporation is a notarial deed (authentieke
akte), that the contents thereof are correct and complete and that there are no
defects in the incorporation of CB& I B.V., not appearing on the face of the
CB&I B.V. Deed of Incorporation, on the basis of which a court might dissolve
CB&I B.V.;     (xi)   that neither of the Companies has passed a resolution to
voluntarily dissolve (ontbinden), merge (fuseren) or de-merge (splitsen) and no
petition has been presented or order made by a court for the bankruptcy
(faillissement) or moratorium of payment (sursdance van betaling) of either of
the Companies and no receiver, trustee, administrator (bewindvoerder) or similar
officer has been appointed in respect of either of the Companies or their
respective assets and that no decision has been taken to dissolve (ontbinden)
either of the Companies by (i) the competent Chamber of Commerce under
Article 19a Book 2 of the Dutch Civil Code or (ii) the competent District Court
(rechtbank) under Article 21 Book 2 of the Dutch Civil Code. Although not
constituting conclusive evidence thereof, this assumption is supported by
information obtained by telephone today from (i) the Bankrupty Clerk’s Office
(faillissementsgriffie) of the District Court (rechtbank) of Amsterdam (being
the competent bankruptcy court in respect of each of the Companies in view of
their corporate seats being at Amsterdam) and (ii) the Trade Register;     (xii)
  that each party to the Credit Agreement (other than the Companies) has been
duly incorporated and organized and is validly existing and in good standing
(where such concept is legally relevant) under the laws of its jurisdiction of
incorporation and of the jurisdiction of its principal place of business;

4/14

 



--------------------------------------------------------------------------------



 



BAKER & MCKENZIE

  (xiii)   (i) that the Credit Agreement has been duly authorized and validly
executed and delivered by all parties thereto (other than the Companies) and
(ii) that under any applicable law (other than insofar as the Companies are
concerned the laws of The Netherlands) the Credit Agreement constitutes the
valid and binding obligation of each of the parties thereto, enforceable against
each of such parties in accordance with its terms;     (xiv)   that neither the
Credit Agreement nor any of the transactions contemplated thereby or connected
therewith (whether individually or seen as a whole) are or will result in a
breach of the laws of any relevant jurisdiction other than that of The
Netherlands (including for the avoidance of doubt the tax laws of any such
jurisdiction) or are intended to avoid the applicability or the consequences of
such laws in a manner that is not permitted thereunder;     (xvi)   that all the
factual statements contained in the Management Certificates are true and correct
as of the date hereof;     (xvii)   that all necessary licenses, authorizations,
permissions, consents and exemptions by or from any public or semipublic
authority or agency of any country other than The Netherlands (“Governmental
Authorizations”), and all payments of stamp duties or other taxes under the laws
of any country other than The Netherlands, which may be required in connection
with the execution, delivery and performance by the parties thereto of the
Credit Agreement and any transaction contemplated therein, have been obtained or
made and in the case of Governmental Authorizations are in full force and
effect;     (xviii)   that under the laws of the State of Illinois to which the
Credit Agreement is expressed to be subject, and under all other relevant laws
(other than those of the Netherlands):

  (a)   the choice of the laws of the State of Illinois as the governing law of
the Credit Agreement is a valid and binding choice of law;     (b)   the
submission by each of the Companies to the jurisdiction of the state or federal
courts located in Chicago, Illinois, in or pursuant to the Credit Agreement is
valid and binding upon each of the Companies;

  (xix)   that there are no dealings between the parties thereto that affect the
Credit Agreement;     (xx)   that neither of the Companies is a credit
institution

5/14

 



--------------------------------------------------------------------------------



 



      (kredietinstelling) within the meaning of the 1992 Act on the Supervision
of the Credit System (Wet toezicht kredietwezen 1992); and     (xxi)   that none
of the directors of CB& I B.V. has any conflict of interest (tegenstriidig
belang) with CB& I B.V. in connection with the transactions contemplated by the
Credit Agreement.

We have undertaken no independent factual investigation in connection with the
opinions expressed herein or the transactions contemplated by the Credit
Agreement other than to review the documents listed at a. through 1. above.
Specifically, we have relied as to factual matters on our review of the
documents listed at a. through 1. above and on the factual assumptions made
herein. Our examination referred to above has been limited to the face of the
documents and we have not examined the meaning and effect of any document
governed by a law other than Dutch law.
Except as specifically mentioned herein, we have not conducted or caused to be
conducted any searches, investigations or reviews relating to any judgment,
rule, regulation, order, encumbrance, lien or third-party interest to which any
of the Companies is subject or by which their respective property and assets are
bound or any litigation or governmental proceedings commenced, pending or
threatened against or affecting any of the Companies or their respective
property, interests, rights, assets or undertakings.
We have not been concerned with investigating or verifying the completeness or
accuracy of the facts, representations and warranties set out in the Credit
Agreement (except to the extent specifically set forth herein) and to the extent
that the accuracy of such facts and warranties or of any facts stated in any
other document on which we have relied in giving this opinion is relevant to the
contents of this opinion, we have (except to the extent specifically set forth
herein) assumed that such facts are correct.
We do not express an opinion on matters of fact; matters of international law,
including, without limitation, the laws of the European Union except to the
extent the laws of the European Union have direct force and effect in The
Netherlands; anti-trust law; or any matter of taxation. No opinion is given on
commercial, accounting or non-legal matters or on the ability of the parties to
meet their financial obligations under the Credit Agreement.
Based on the foregoing, and subject to any facts, circumstances or documents not
disclosed to us, and subject to the further limitations, qualifications,
assumptions, exclusions and exceptions set forth herein, we are of the opinion
that:
6/14

 



--------------------------------------------------------------------------------



 



A.   The Company has been duly incorporated and is validly existing as a limited
liability company (naamloze vennootschap) under the laws of The Netherlands.
CB&I B.V. has been duly incorporated and is validly existing as a private
limited liability company (besloten vennootschap met beperkte aansprakelijkheid)
under the laws of The Netherlands.   B.   Each of the Companies has the
corporate power and corporate authority to execute and deliver the Credit
Agreement and to perform its contractual obligations thereunder. The execution,
delivery and performance by each of the Companies of the Credit Agreement have
been duly authorized by all requisite corporate action on the part of such
Company. The Credit Agreement has been duly executed and delivered by each of
the Companies.   C.   Neither (i) the execution and delivery by each of the
Companies of the Credit Agreement nor (ii) the performance by each of the
Companies of its contractual obligations under the Credit Agreement, requires
any consent, approval or authorisation of any national governmental or
regulatory authority of The Netherlands.   D.   Under the laws of The
Netherlands, insofar as the laws of The Netherlands are applicable, there is no
requirement that the Credit Agreement or any other document be filed or
registered, or that any similar formalities be complied with, in any public
office in The Netherlands in order to ensure the validity, binding effect or
enforceability of the Credit Agreement against each of the Companies in legal
proceedings in The Netherlands or the admissibility into evidence of the Credit
Agreement in such proceedings.   E.   Neither (i) the execution and delivery by
each of the Companies of the Credit Agreement nor (ii) the performance by each
of the Companies of its contractual obligations under the Credit Agreement,
violates or conflicts with the provisions of any published law, rule or
regulation of general application of The Netherlands. Neither (i) the execution
and delivery by the Company of the Credit Agreement nor (ii) the performance by
the Company of its contractual obligations under the Credit Agreement, violates
or conflicts with any of the provisions of the Company Articles. Neither (i) the
execution and delivery by CB& I B.V. of the Credit Agreement nor (ii) the
performance by CB& I B.V. of its contractual obligations under the Credit
Agreement, violates or conflicts with any of the provisions of the CB& I B.V.
Articles.   F.   The choice of the laws of the State of Illinois as the law
governing the Credit Agreement is valid and binding upon each of the Companies
under the laws of The Netherlands, insofar as the laws of The

7/14

 



--------------------------------------------------------------------------------



 



BAKER & MCKENZIE

    Netherlands are applicable, and accordingly the Credit Agreement
constitutes, in a proceeding before the courts of The Netherlands duly applying
the laws of the State of Illinois, the valid and legally binding obligation of
each of the Companies, enforceable against each of the Companies in accordance
with its terms, subject to such exceptions to the legal, valid and binding
obligation thereof and to the enforceability thereof as exist under the laws of
the State of Illinois.   G.   The submission by each of the Companies to the
exclusive jurisdiction of the state or federal courts located in Chicago,
Illinois, pursuant to Section 11.13(A) of the Credit Agreement, is valid and
binding upon each of the Companies under the laws of The Netherlands, insofar as
the laws of the Netherlands are applicable, except that (i) such submission to
jurisdiction is void if any state or federal court sitting in the State of
Illinois would refuse to apply an international mandatory rule of Dutch law,
that is a rule of Dutch private international law which specifies the governing
law in a particular situation and which does not permit any deviation from such
governing law by agreement of the parties and (ii) such submission to
jurisdiction will not be given effect with respect to claims for relief in
summary proceedings (kort geding) before the provisional remedies judge
(voorzieningenrechter) of a competent court in The Netherlands.   H.   In the
absence of an applicable treaty between The Netherlands and the United States of
America, a judgment rendered by a court in the State of Illinois will not be
directly enforceable in The Netherlands. In order to obtain a judgment which is
enforceable in The Netherlands, the claim must be reheard on its merits before a
competent court in The Netherlands. However (i) a final judgment (which is a
judgment not subject to being contested by appeal or other means) for the
payment of money (other than a judgment for the payment of a fine or penalty or
for the payment of punitive damages, as to which we express no opinion) rendered
against either of the Companies, in respect of a breach by such Company of its
payment obligations under the Credit Agreement by a state or federal court
located in Chicago, Illinois, acting pursuant to the acceptance by the relevant
Company of the exclusive jurisdiction of such courts pursuant to
Section 11.13(A) of the Credit Agreement, will under current practice be
recognised by a Dutch court if (1) such judgment results from proceedings
compatible with Dutch concepts of due process, (2) such judgment and its
enforcement does not violate the public policy of The Netherlands, (3) the court
that rendered such judgment (x) had jurisdiction under the relevant laws
applicable in the State of Illinois and (y) did not assume jurisdiction on
grounds incompatible with internationally recognised principles in respect of
jurisdictional matters and (4) such judgment does not conflict with any other
final judgment rendered between the same parties and (ii) the court in The
Netherlands

8/14

 



--------------------------------------------------------------------------------



 



BAKER & MCKENZIE

    that so recognises a judgment granted against either of the Companies as
described in clause (i) of this sentence will under current practice generally
grant the same monetary relief (other than a judgment for the payment of a fine
or penalty or for the payment of punitive damages, as to which we express no
opinion) set forth in such judgment without the necessity for relitigation on
the merits.

The opinions expressed herein are subject to the following exceptions,
limitations, qualifications and assumptions:

  (i)   The use of the terms “enforceable”, “enforceability”, “valid”, “binding”
and “effective” where used in paragraphs A. through H. above means that the
obligations assumed by the relevant party under the relevant agreement are of a
type which Dutch law generally recognizes or enforces; it does not mean that
these obligations will necessarily be enforced in all circumstances in
accordance with their terms. In particular, enforcement before the courts of The
Netherlands will in any event be subject to the matters set forth in paragraphs
(ii) through (xviii) below.     (ii)   The opinions expressed herein may be
affected or limited by and are subject in all respects to the provisions of
applicable law concerning bankruptcy (faillissement), insolvency, fraudulent
conveyance (actio Pauliana), preferential transfers (e.g. Article 47
Faillissementswet), statutory merger (juridische fusie), statutory demerger
(juridische splitsing), moratorium (surs6ance van betaling), setoff, abatement
(matiging), counterclaim, statute of limitations (verjaring) and compulsory
dissolution (ontbinding), and other laws now or hereafter in effect, relating to
or affecting the rights and remedies of creditors generally.     (iii)   The
rights and obligations of the parties to the Credit Agreement are, to the extent
that the laws of The Netherlands are applicable and also possibly in the event
that enforcement by a court in The Netherlands of the Credit Agreement, or of a
judgment rendered against either of the Companies based on the Credit Agreement,
is sought, subject to the principles of reasonableness and fairness (beginselen
van redelijkheid en billijkheid), which under Dutch law govern the relationship
between the parties to a contract and which in certain circumstances may limit
or preclude the reliance on, or enforcement of, contractual terms and
provisions.     (iv)   The enforcement in The Netherlands of the Credit
Agreement would be subject to the rules of civil procedure as applied by the
Dutch courts.

9/14

 



--------------------------------------------------------------------------------



 



BAKER & MCKENZIE

  (v)   Specific performance (reale executie) and other remedies analogous to
common law equitable remedies such as injunctive relief may not always be
available under Dutch law.     (vi)   A provision which stipulates that certain
documents constitute conclusive evidence may not be enforceable in all
circumstances.     (vii)   Under Article 109, Book 6, of the Dutch Civil Code
the court has the power under certain circumstances to reduce the amount of
damages that would otherwise be payable by a party to an agreement for failure
to comply with the provisions of such agreement.     (viii)   If a specific
provision in any of the Agreements permits concurrent proceedings to be brought
in different jurisdictions at the same time relating to the same subject matter
such provisions may not be enforceable in The Netherlands.     (ix)  
Article 242 of the Dutch Code of Civil Procedure may limit the enforcement in
proceedings before a Dutch court of contractual provisions providing for
indemnification for attorney’s fees and collection costs (buitengerechtelijke
kosten).     (x)   Under Dutch law each power of attorney (volmacht) or mandate
(lastgeving) (including all appointments of process agents or other agents or
attorneys-in-fact), whether or not by its terms stated to be irrevocable,
granted by either of the Companies, expressly or by implication, in the Credit
Agreement will terminate without notice by force of law upon bankruptcy of such
Company or, as the case may be, of the person to whom the power of attorney
(volmacht) or mandate (lastgeving) is granted.     (xi)   Powers of attorney
granted by either of the Companies can only be exercised with the cooperation of
the court-appointed administrator (bewindvoerder) in the event such Company is
granted a suspension of payments (sursdance van betaling).     (xii)   The
validity of the Credit Agreement may be affected by the provisions of
Sections 3:45-3:48 of the Dutch Civil Code (to which Sections 42 through 45 of
the Dutch Bankruptcy Act correspond in case of bankruptcy). These provisions
grant to creditors, including future creditors, and the receiver in bankruptcy
(curator), the right to challenge the validity of certain transactions if
(i) such transactions are entered into by a debtor without a legal obligation to
do so, (ii) the rights of one or more present or future creditors of

10/14

 



--------------------------------------------------------------------------------



 



BAKER & MCKENZIE

      the debtor are thereby prejudiced and (iii) at the time such transaction
was entered into the debtor knew or reasonably should have known that the rights
of one or more other present or future creditors of the debtor would be
prejudiced by such transaction.     (xiii)   The opinions expressed in paragraph
F. above are subject to the following exceptions and qualifications: (1) The
choice of the laws of the State of Illinois as the law governing the Credit
Agreement will not be recognized as valid and binding under the laws of The
Netherlands, insofar as the laws of The Netherlands are applicable, to the
extent that (a) any provision of the Credit Agreement or (b) any provision of
the laws of the State of Illinois applicable to the Credit Agreement, is
manifestly incompatible with the public policy of The Netherlands.
(2) Regardless of the law which the parties to a contract have chosen as the
governing law with respect thereto, a court of The Netherlands may give effect
to mandatory rules of the laws of another jurisdiction with which the situation
has a close connection, if and insofar as under the laws of that other
jurisdiction those rules must be applied regardless of the law which would
otherwise be applicable. (3) Regardless of the law which the parties to a
contract have chosen as the governing law with respect thereto, the courts of
The Netherlands will apply the laws of The Netherlands in a situation where
under Dutch law application of such laws is mandatory. (4) The courts of The
Netherlands will take into account the law of the country in which performance
of an obligation occurs or is to occur in relation to (a) the manner of
performance of such obligation and (b) the measures required to be taken by the
obligee in the event of failure to perform such obligation.     (xiv)   The
service of process against either of the Companies other than by personal
delivery by a bailiff of the Dutch courts (gerechtsdeurwaarder) may not be
considered by a Dutch court to constitute valid service of process,
notwithstanding any provision to the contrary in the Credit Agreement.     (xv)
  Any provision of the Credit Agreement stating that the rights and obligations
thereunder shall bind or enure to the benefit of any assignee of any party
thereto may not be enforceable in The Netherlands in the absence of further
agreements to that effect with such assignee.     (xvi)   Provisions of the
Credit Agreement providing that a party thereto is not liable for, or is
entitled to indemnification for, such party’s own intentional misconduct (ooze)
or gross negligence (grove schuld)

11/14

 



--------------------------------------------------------------------------------



 



BAKER & MCKENZIE

      are in conflict with the public policy of The Netherlands and may not be
enforceable in The Netherlands.     (xvii)   Dutch law does not recognize the
concept of ownership of property by a trustee for the benefit of third persons.
Accordingly, any trusts purported to be created pursuant to any provision of the
Credit Agreement would not be recognized under the laws of The Netherlands and
would not be enforced in legal proceedings before a court in The Netherlands.  
  (xviii)   Under the laws of The Netherlands an agreement by a company may be
void on the grounds of ultra vires if it is not in the interest of the company
to enter into such agreement, even if the agreement clearly falls within the
scope of the literal wording of the objects clause of the company’s articles of
association. While the case law on this issue is limited, a guarantee of,
assumption of liability for, or granting of other security for, obligations of
companies other than direct or indirect majority-owned subsidiaries of the
company issuing a guarantee or granting other security may be particularly
vulnerable to challenge on this grounds. In the present case we assume that CB&I
B.V. may derive benefits from the transactions contemplated by the Credit
Agreement, taken as a whole. Whether such benefit is sufficient to make entering
into the Credit Agreement by CB&I B.V. in such Company’s “corporate interest” is
a highly fact-specific question on which we express no opinion. We note that in
any event the objects clauses included in the CB&I B.V. Articles do specifically
include the granting of security and issuance of guarantees for the benefit of
group companies and third parties in general, including companies other than
direct or indirect majority-owned subsidiaries of CB&I.

We express no opinion concerning

  [a]   the validity, enforceability or effectiveness in proceedings in the
courts of The Netherlands of any security interest purported to be created by
the Credit Agreement;     [b]   the provisions of Section 10.3 (e), (h) and
(k) of the Credit Agreement, of the last sentence of Section 10.3 of the Credit
Agreement and of Section 10.4 of the Credit Agreement insofar as pursuant to
those provisions either Company purports to waive any defenses available to it
pursuant to mandatory provisions of Dutch law;

12/14

 



--------------------------------------------------------------------------------



 



BAKER & MCKENZIE

  [c]   the enforceability in proceedings before the Dutch courts of the second
sentence of Section 11.13(B) of the Credit Agreement; or     [d]   the
provisions of the third sentence of Section 11.15 of the Credit Agreement, to
the extent such provision relates to liens and security interests created by
Dutch law.

This opinion speaks as of the date hereof, and we make no undertaking to
supplement such opinions if facts and circumstances (including, without
limitation, amendments to the Credit Agreement) come to our attention, or
changes in the law occur, which could affect such opinion.
This opinion:

1.   expresses and describes Dutch legal concepts in English and not in their
original Dutch terms; these concepts may not be identical to the concepts
described by the English translations; this opinion may therefore be relied upon
only on the express conditions (x) that such opinion and any issues of
interpretation or liability arising thereunder shall be governed by, and that
all words and expressions used herein shall be construed and interpreted in
accordance with, the laws of The Netherlands and (y) that any issues of
interpretation or liability arising hereunder shall also be governed by Dutch
law and shall be brought exclusively before a Dutch court;   2.   is strictly
limited to the matters set forth herein and no opinion may be inferred or
implied beyond that expressly stated herein; and   3.   is furnished as of its
date pursuant to Section 5.1(v) of the Credit Agreement and may be relied upon
solely by the addressees hereof and may not be relied upon by or furnished,
circulated or quoted to, or used or referred to or filed with, any other person,
or by any person in any other context, without our express written consent. A
copy may, however, be provided to (i) your legal advisors solely for the purpose
of the Credit Agreement and of giving their opinions in connection therewith and
subject to the restrictions set forth in this paragraph 3, (ii) bank examiners
and regulators in connection with their review of your activities and
(iii) prospective participants and assignees under the Credit Agreement subject
to the restrictions set forth in this paragraph 3.

We express no opinion on any laws other than the law of The Netherlands as it
stands and has been interpreted in printed case law of the courts of The
Netherlands as of the date of this opinion. In particular, without limiting the
generality of the foregoing we express no opinion concerning whether or under
what circumstances or with what result a court sitting outside The Netherlands
would or might apply Dutch law.
13/14

 



--------------------------------------------------------------------------------



 



BAKER & MCKENZIE
This opinion is given on behalf of Baker & McKenzie Amsterdam N.V. and not on
behalf of or by any other office or associated firm of the Swiss Verein Baker &
McKenzie International. In this opinion the expressions “we”, “us”, “our” and
like expressions should be construed accordingly.
Yours sincerely,
Baker & McKenzie Amsterdam N.V.
14/14

 



--------------------------------------------------------------------------------



 



$850,000,000
CREDIT FACILITY
TO
CHICAGO BRIDGE & IRON COMPANY N.V.
October 13, 2006
LIST OF CLOSING DOCUMENTS1
A. LOAN AND SECURITY DOCUMENTS

1.   Second Amended and Restated Credit Agreement (the “Credit Agreement”) by
and among Chicago Bridge & Iron Company N.V., a corporation organized under the
laws of The Kingdom of the Netherlands (the “Company”), and one or more
subsidiaries of the company (whether now existing or hereafter formed, the
“Subsidiary Borrowers”; together with the Company, the “Borrowers”), the
institutions from time to time parties thereto as lenders (the “Lenders”), and
JPMorgan Chase Bank, National Association, in its capacity as contractual
representative capacity (the “Administrative Agent”), evidencing a $850,000,000
revolving credit facility to the Borrowers from the Lenders.

EXHIBITS

         
EXHIBIT A-1
  —   Commitments
EXHIBIT A-2
  —   Issuing Banks
EXHIBIT A-3
  —   Mandatory Costs
EXHIBIT B
  —   Form of Borrowing/Election Notice
EXHIBIT C
  —   Form of Request for Letter of Credit
EXHIBIT D
  —   Form of Assignment and Acceptance Agreement
EXHIBIT E-1
  —   Form of Company’s US Counsel’s Opinion
EXHIBIT E-2
  —   Form of Company’s Foreign Counsel’s Opinion
EXHIBIT E-3
  —   List of Closing Documents
EXHIBIT E-4
  —   Form of Counsel’s Opinion for Subsidiary Borrowers
EXHIBIT F
  —   Form of Officer’s Certificate
EXHIBIT G
  —   Form of Compliance Certificate

 

1   Capitalized terms used herein and not defined herein shall have the meanings
assigned to such terms in the Credit Agreement, as applicable.

 



--------------------------------------------------------------------------------



 



         
EXHIBIT H
  —   Form of Subsidiary Guaranty
EXHIBIT I
  —   Form of Revolving Loan Note
EXHIBIT J
  —   Form of Assumption Letter
EXHIBIT K
  —   Form of Designation Agreement
EXHIBIT L
  —   Form of Commitment and Acceptance

SCHEDULES

         
SCHEDULE 1.1.1
      Permitted Existing Indebtedness
SCHEDULE 1.1.2
      Permitted Existing Investments
SCHEDULE 1.1.3
      Permitted Existing Liens
SCHEDULE 1.1.4
      Permitted Existing Contingent Obligations
SCHEDULE 1.1.5
      Material Subsidiaries and Foreign Subsidiaries that are not Excluded
Foreign Subsidiaries
SCHEDULE 1.1.6
      PMP
SCHEDULE 3.2
      Transitional Letters of Credit
SCHEDULE 6.4
      Pro Forma Financial Statements
SCHEDULE 6.7
      FTC Litigation
SCHEDULE 6.8
      Subsidiaries
SCHEDULE 6.17
      Environmental Matters
SCHEDULE 7.3(N)
      Subsidiary Covenants
SCHEDULE 7.3(S)
      Permitted Restricted Payments

2.   Reaffirmation (the “Reaffirmation”) executed by each of the Subsidiary
Guarantors, in favor of the Administrative Agent.   3.   Revolving Loan Notes
executed by each Borrower in favor of any Lender which has requested a note
pursuant to Section 2.12 of the Credit Agreement in the aggregate principal
amount of each such Lender’s Commitment under the Credit Agreement.

B. CORPORATE DOCUMENTS

4.   Certificates of the Secretary or Assistant Secretary of each of the
Borrowers certifying: (i) the resolutions of the Board of Directors (or other
similar governing body) of such Borrower authorizing, inter alia, the execution,
delivery and performance of each document to which it is a party; and the names
and true signatures of the incumbent officers of such Borrower authorized to
sign the documents to which it is a party and authorized to request Advances or
Letters of Credit under the Credit Agreement, and (ii) with respect to any
Borrower that is organized under the laws of any State in the United States of
America, a copy of the By-laws for such Borrower.   5.   Articles of
Incorporation of each Borrower certified as of recent date by the appropriate
governmental officer in the jurisdiction of incorporation for each such
Borrower.

 



--------------------------------------------------------------------------------



 



6.   Good Standing Certificate for each Borrower certified as of recent date by
the appropriate governmental officer in the jurisdiction of incorporation for
each such Borrower.

C. OPINIONS

7.   Opinion of General Counsel of the Borrowers and the Subsidiary Guarantors
with respect to the Credit Agreement and the Reaffirmation.   8.   Opinion of
Dutch Counsel of the Company with respect to the Credit Agreement.

D. CLOSING CERTIFICATES AND MISCELLANEOUS

9.   Officer’s Certificate of the Company certifying that on the closing date
and initial Borrowing Date (a) all the representations in the Credit Agreement
are true and correct (unless such representation and warranty is made as of a
specific date, in which case, such representation and warranty shall be true and
correct as of such date), (b) no Default or Unmatured Default has occurred and
is continuing and (c) there exists no injunction or temporary restraining order
which would prohibit the making of the Loans, the issuance of the Letters of
Credit or the consummation of the other transactions contemplated by the Loan
Documents or any litigation seeking such an injunction or restraining order.

 



--------------------------------------------------------------------------------



 



Schedule 1.1.1 — Permitted Existing Indebtedness (w/o duplication)
In 000’s of USD Equivalent
As of June 30, 2006

                      In 000’s of         US$ Equivalent Company   Party  
Outstanding
 
           
Section (a) — Borrowed Money
           
 
           
CBI Venezolana S.A.
  Venezolano de Credito   652
CBI Venezolana S.A.
  Banco Exterior CA   465
Callidus Technologies
      643
Chicago Bridge & Iron Company N.V.,
CB&I Constructors, Inc.,
CBI Services, Inc.,
Chicago Bridge & Iron Company (Delaware),

(GRAPHIC) [h69737c9652401.gif]  Various Private        
CB&I Tyler Company,
Placement Lenders     50,000
 
         
 
         
Section (b) — Deferred Purchase Price
      N/A
 
           
Section (c) — Lien Obligations
      N/A
 
           
Section (d) — Notes
           
Chicago Bridge & Iron Company
  Praxair   437
 
  Employee Benefits Agreement        
 
           
Section (e) — Capitalized Leases
      N/A
 
           
Section (f) — Contingent Obligations
      Refer to Schedule 1.1.4

 

Page 1 of 37



--------------------------------------------------------------------------------



 



Schedule 1.1.1 — Permitted Existing Indebtedness (w/o duplication)
In 000’s of USD Equivalent
As of June 30, 2006
Section (g) — Letters of Credit

                              Value in                 currency of     In 000’s
of   Issued by   Currency   issue     USD  
ANZ Australian-New Zealand
  AUD     85       62  
ANZ Australian-New Zealand
  AUD     66       48  
ANZ Australian-New Zealand
  PGK     33       10  
ANZ Australian-New Zealand
  PGK     5       1  
Standard Bank
  ZAR     3       0  
Mashreq Bank
  AED     640       174  
Mashreq Bank
  AED     160       44  
HSBC
  AUD     1,330       971  
HSBC
  AUD     62       45  
Mashreq Bank
  AED     30       8  
Emirates Bank Int’l
  AED     6,000       1,633  
Nationale Borg
  EUR     28       35  
REV Credit Facility
                4,040  
REV Credit Facility
                4,015  
REV Credit Facility
                20,000  
REV Credit Facility
                12,500  
REV Credit Facility
                9,441  
REV Credit Facility
                2,000  
REV Credit Facility
                10,558  
REV Credit Facility
                4,437  
 
                 
 
              $ 70,022  
 
                 

Refer to Schedule 1.1.4 for a list of all Performance and Financial Letters of
Credit

             
Section (h) — Off-Balance Sheet Liabilities
           
Sale and Leaseback of Plainfield Facility
  Approximately   $23,996
 
           
Section (j) — Disqualified Stock
      N/A

 

Page 2 of 37



--------------------------------------------------------------------------------



 



Schedule 1.1.2 — Permitted Existing Investments
As of June 30, 2006
As of June 30, 2006, the Company had invested $395.7 million of its excess cash
in overnight funds and money market funds at JPMorgan Chase Bank, NA, Bank of
America, NA, Northern Trust, Credit Suisse, PNC Bank, Amegy Bank, Allied Irish
Bank, Hibernia Investments, Standard Chartered Bank, Woodforest National Bank,
Standard Bank, Saudi American Bank, Banco Provincial, Citibank, Banesco,
Venezolano de Credito, Banco Exterior CA, Westpac, and ABN-AMRO.
The Company has investments in the following list of entities:
Arabian CBI Ltd.
Arabian CBI Tank Manufacturing Company Limited
CBI (Malaysia) Sdn. Bhd.
CBI/ST Limited
Chicago Bridge & Iron Company (Egypt) LLC
Horton CBI, Limited
CBI (Philippines) Inc.
CBI (Thailand) Limited
Chicago Bridge & Iron Company & Co. L.L.C.
Please refer to Schedule 6.8 for a more detailed presentation.

 

Page 3 of 37



--------------------------------------------------------------------------------



 



Schedule 1.1.3 — Permitted Existing Liens
In 000’s of USD Equivalent
As of June 30, 2006
None

 

Page 4 of 37



--------------------------------------------------------------------------------



 



Schedule 1.1.4 — Permitted Existing Contingent Obligations
As of June 30, 2006
(See attached LC and Surety Bond reports)

 

Page 5 of 37



--------------------------------------------------------------------------------



 



Schedule 1.1.5 — Material Subsidiaries and Foreign Material
Subsidiaries that are not Excluded Foreign Subsidiaries as of June 30, 2006:
SUBSIDIARY BORROWERS;

                  Organized   Equity  
Chicago Bridge & Iron Company (Delaware)
  Delaware     100.0 %
CBI Services, Inc.
  Delaware     100.0 %
CB&I Constructors, Inc.
  Texas     100.0 %
CB&I Tyler Company
  Delaware     100.0 %
Chicago Bridge & Iron Company B.V.
  Netherlands     100.0 %

MATERIAL SUBSIDIARIES:

              U.S. Material Subsidiaries   Organized   Equity  
Chicago Bridge & Iron Company
  Delaware     100.0 %
Chicago Bridge & Iron Company (Delaware)
  Delaware     100.0 %
Chicago Bridge & Iron Company
  Illinois     100.0 %
CB&I Constructors, Inc.
  Texas     100.0 %
CB&I Tyler Company
  Delaware     100.0 %
CBI Services, Inc.
  Delaware     100.0 %
CBI Company Ltd.
  Delaware     100.0 %
CBI Overseas, LLC
  Delaware     100.0 %
Asia Pacific Supply Co.
  Delaware     100.0 %
Central Trading Company, Ltd.
  Delaware     100.0 %
Howe-Baker International, L.L.C.
  Delaware     100.0 %
Howe-Baker Engineers, Ltd.
  Texas     100.0 %
Howe-Baker Holdings, L.L.C.
  Delaware     100.0 %
Howe-Baker Management, L.L.C.
  Delaware     100.0 %
Matrix Engineering, Ltd.
  Texas     100.0 %
HBI Holdings, L.L.C.
  Delaware     100.0 %
Howe-Baker International Management, L.L.C.
  Delaware     100.0 %
A & B Builders, Ltd.
  Texas     100.0 %
Matrix Management Services, L.L.C.
  Delaware     100.0 %
Constructors International, L.L.C.
  Delaware     100.0 %
CB&I Woodlands LLC
  Delaware     100.0 %
CBI Americas, Ltd.
  Delaware     100.0 %
CSA Trading Company, Ltd.
  Delaware     100.0 %

              Foreign Material Subsidiaries            
Chicago Bridge & Iron Company B.V.
  Netherlands     100.0 %
Chicago Bridge & Iron (Antilles) N.V.
  Curacao     100.0 %
Lealand Finance Company B.V.
  Netherlands     100.0 %
Horton CBI, Limited
  Canada     99.9 %
CBI Constructors Limited
  United Kingdom     100.0 %
CBI (Europe) B.V.
  Netherlands     100.0 %
CBI Venezolana, S.A.
  Venezuela     100.0 %
CBI Construcciones S.A
  Argentina     100.0 %
CBI Constructors S.A. (Proprietary) Limited
  South Africa     100.0 %
CBI Eastern Anstalt
  Liechtenstein     100.0 %
CBI Constructors Pty. Ltd.
  Australia     100.0 %

 

Page 6 of 37



--------------------------------------------------------------------------------



 



Schedule 1.1.5 — Material Subsidiaries and Foreign Material
Subsidiaries that are not Excluded Foreign Subsidiaries as of June 30, 2006:

              Foreign Material Subsidiaries   Organized   Equity  
Arabian CBI Ltd.
  Saudi Arabia     75.0 %
CMP Holdings B.V.
  Netherlands     100.0 %
CBI Holdings (U.K.) Limited
  United Kingdom     100.0 %
CB&I (Nigeria) Limited
  Nigeria     100.0 %
Chicago Bridge & Iron (Espana) S.A.
  Spain     100.0 %
CBI (Philippines) Inc.
  Philippines     99.9 %
Arabian Gulf Material Supply Company, Ltd.
  Cayman Islands     100.0 %
Pacific Rim Material Supply Company, Ltd.
  Cayman Islands     100.0 %
Southern Tropic Material Supply Company, Ltd.
  Cayman Islands     100.0 %
CB&I Hungary Holding Limited Liability Company
  Hungary     100.0 %
CB&I UK Limited
  United Kingdom     100.0 %
CBI Luxembourg S.A.R.L.
  Luxembourg     100.0 %
CBI Finance Company Limited
  Ireland     100.0 %
Woodlands International Insurance Co. Ltd.
  Ireland     100.0 %
Oceanic Contractors, Inc.
  Delaware     100.0 %
Material Supply Companies
  Various     100.0 %

FOREIGN SUBSIDIARIES THAT ARE NOT EXCLUDED FOREIGN SUBSIDIARIES:

              Company Name   Organized   Equity  
Chicago Bridge & Iron Company B.V.
  Netherlands     100.0 %
Chicago Bridge & Iron (Antilles) N.V.
  Curacao     100.0 %
Lealand Finance Company B.V.
  Netherlands     100.0 %
Horton CBI, Limited
  Canada     99.9 %
CBI Constructors Limited
  United Kingdom     100.0 %
CBI (Europe) B.V.
  Netherlands     100.0 %
CBI Venezolana, S.A.
  Venezuela     100.0 %
CBI Construcciones S.A
  Argentina     100.0 %
CBI Eastern Anstalt
  Liechtenstein     100.0 %
CBI Constructors Pty. Ltd.
  Australia     100.0 %
CMP Holdings B.V.
  Netherlands     100.0 %
CBI Holdings (U.K.) Limited
  United Kingdom     100.0 %
CB&I (Nigeria) Limited
  Nigeria     100.0 %
Chicago Bridge & Iron (Espana) S.A.
  Spain     100.0 %
CBI (Philippines) Inc.
  Philippines     99.9 %
Arabian Gulf Material Supply Company, Ltd.
  Cayman Islands     100.0 %
Pacific Rim Material Supply Company, Ltd.
  Cayman Islands     100.0 %
Southern Tropic Material Supply Company, Ltd.
  Cayman Islands     100.0 %
CB&I Hungary Holding Limited Liability Company
  Hungary     100.0 %
CB&I UK Limited
  United Kingdom     100.0 %
CBI Luxembourg S.A.R.L.
  Luxembourg     100.0 %
CBI Finance Company Limited
  Ireland     100.0 %
Woodlands International Insurance Co. Ltd.
  Ireland     100.0 %
Oceanic Contractors, Inc.
  Delaware     100.0 %

 

Page 7 of 37



--------------------------------------------------------------------------------



 



SCHEDULE 1.1.6 — Definition of PMP in the Dutch Exemption Regulation

1.   a professional market party within the meaning of section 1a subsection
three of the Exemption Regulation Securities Trade Act 1995.   2.   an
enterprise or institution which, according to its balance sheet as at the end of
the year preceding the date it extends the relevant repayable funds has assets
totalling EUR 500,000,000 or more;   3.   an enterprise, institution or natural
person which has net equity (eigen vermogen) totalling EUR 10,000,000 or more at
the end of the year preceding the date it extends the relevant repayable funds
and which has been active on the financial markets at least twice a month, on
average, during two consecutive years preceding the date it extends the relevant
repayable funds;   4.   a subsidiary of an enterprise or institution mentioned
under 1 over which supervision is exercised by way of consolidation with the
professional market party;   5.   an enterprise or institution which has a
rating from an agency which is in the opinion of the Dutch Central Bank a
professional rating agency or which offers securities which have a rating from
an agency which is in the opinion of the Dutch Central Bank a professional
rating agency;       The following entities are ‘professional market parties’
within the meaning of section 1a, subsection three of the Exemption
Regulation Securities Trade Act 1995:

  (a)   anyone who is under supervision of the Netherlands Authority for the
Financial Markets and/or the Dutch Central Bank, or of a regulatory authority of
another state which allows that entity to be active on the financial markets;  
  (b)   anyone who in any other way exercises a regulated activity on the
financial markets;     (c)   the State of the Netherlands, the Dutch Central
Bank, a foreign public body constituting part of the central government, Dutch
and foreign regional and local governments, foreign central banks, international
and supranational public institutions;     (d)   a legal entity or corporation
which, according to the most recent financial statements or consolidated
financial statements, complies with at least two of three of the following
criteria: (i) an average number of employees during the financial year of 250 or
more; (ii) assets totalling, according to its balance sheet, EUR 43 million or
more; and (iii) yearly net revenues of at least EUR 50 million;     (e)  
entities with statutory seat in the Netherlands which do not meet at least two
of the three criteria mentioned in sub (d) above, which have asked the Dutch
competent authority to be considered as professional market parties (and which
consequently have been registered as such), as well as natural persons with
place of residence in the Netherlands who have asked the Dutch competent
authority to be considered as a professional market party, and who meet at least
two of the following three criteria: (i) the person has carried out transactions
of a significant size on securities markets at an average frequency of at least
10 per quarter over the previous four quarters, (ii) the size of the person’s
securities portfolio is at least EUR 500,000, and (iii) the person works or has
worked for at least one year in the financial sector in a professional position
which requires knowledge of securities investment;

 

Page 8 of 37



--------------------------------------------------------------------------------



 



SCHEDULE 1.1.6 — Definition of PMP in the Dutch Exemption Regulation

  (f)   a legal entity or corporation which has as its only business purpose the
investment in securities;     (g)   entities which have been incorporated with
the specific purpose of engaging in transactions with the goal of acquiring
assets as referred to in Section 2:364 of the Dutch Civil Code which serve to
provide security for securities which have been issued or will be issued, all to
the extent such entities engage in such transactions.

 

Page 9 of 37



--------------------------------------------------------------------------------



 



Schedule 3.2 — Transitional Letters of Credit
to be rolled under the Second Amended and Restated Agreement

              LC Number   Beneficiary   Value in USD   750105  
AIG
    4,437   SLT321426  
Bank One NA
    2,000   G5097/03  
BP Exploration (Shah Deniz) Limited
    135   751694  
St Paul Fire and Marine Insurance
    10,558   SLT751064  
Continental Casualty Company
    9,441   410972  
Western Surety Company
    4,040   410872  
Dominion Cove Point LNG Lmt
    21,200   410679  
Trunkline LNG
    9,461   332163  
Southern LNG Inc.
    5,000   SLT751624  
Trunkline LNG Company, LLC
    14,320   751680  
Marathon Ashland Petroleum LLC
    1,655   G5023/04  
Aker Kvaerner Netherlands B.V.
    75   ST4042/04  
Atyrau Branch of PFD International LLC
    628   G5002/04  
MW Kellogg
    34   752134  
Mitsubishi Heavy Industries Ltd
    7   G5011/04  
Gulf Advanced Chemical Industries Company Ltd
    533   410076  
JGC (USA), Inc.
    81   410634  
Marathon Ashland Petroleum LLC
    522   410692  
Yankee Gas Services Company
    20,000   ST4003/04  
EnCana (UK) Limited
    7,027   CPCS-638169  
Gasmar S.A.
    304   CPCS-647027  
Salfa Montajes S.A.
    238   642613  
PFD International LLC
    660   CPCS-646220  
Tipiel S.A.
    22   649901  
Bear Head LNG c/o Anadarko Petroleum Corp
    1,519   649902  
Bear Head LNG c/o Anadarko Petroleum Corp
    12,157   207192  
Ingeneria y Construccion Sigdo Koppers S.A.
    84   207123  
Ingeneria y Construccion Sigdo Koppers S.A.
    349   204167  
Hitachi America Ltd
    121   220666  
Crystallex International Corporation
    513   218562  
Pluspetrol Peru
    7,223   223002  
CNOOC-Fujian LNG, ltd
    5,115   227889  
Marathon Petroleum Company
    948   227859  
CNOOC-Fujian LNG Co
    2,010   273584  
Refineria la Pompilla
    295   273585  
Refineria la Pompilla
    197   273586  
Refineria la Pompilla
    131   3083786  
Golden Pass
    73,899   3083788  
Golden Pass
    26,101  

 

Page 10 of 37



--------------------------------------------------------------------------------



 



Schedule 3.2 — Transitional Letters of Credit
to be rolled under the Second Amended and Restated Agreement

              LC Number   Beneficiary   Value in USD   280418  
Frontier El Dorado Refining
    532   252574  
Toyo Engineering India Ltd
    60   251625  
Federal Insurance Company
    12,500   246955  
Zurich American Insurance Company
    20,000   251562  
CNOOC-FUJIAN LNG CO
    1,659   251601  
CNOOC-FUJIAN LNG CO
    626   264146  
Alstom Power
    500   264150  
Pluspetrol Peru Corporation
    763   264148  
Pluspetrol Peru Corporation
    90   264147  
Pluspetrol Peru Corporation
    3,879   256940  
Golden Pass
    9,323   256904  
Marathon Petroleum Company
    4,015   261737  
Houston Fuel Oil Terminal Company
    142   253550  
Cabinda Gulf Oil Company Ltd
    25,250   253547  
Cabinda Gulf Oil Company Ltd
    25,250   267705  
Kinder Morgan Liquids Terminals LP
    573   269049  
Navajo Refining Company LP
    678   3082329  
Petrolium Company of TT Petrotrin
    500   217595  
Pluspetrol Peru Corporation S.A.
    18,102   212424  
Hovensa L.L.C.
    1,353   213571  
Compania de Petroleos de Chile COPEC
    530   213570  
Compania de Petroleos de Chile COPEC
    113   533636030  
Samsung Saudi Arabia Ltd
    1,405   533636029  
Samsung Saudi Arabia Ltd
    562   533636028  
Samsung Saudi Arabia Ltd
    2,810   533636027  
Samsung Saudi Arabia Ltd
    843   281930  
Petroterminal de Panama S.A.
    250   286175  
Zurich American Insurance Company
    915   286747  
Kinder Morgan Liquids Terminals, LP
    321   286855  
Air Liquide Process & Construction, Inc
    2,813      
 
         
Sub-total:
    379,395      
Plus 3% currency adjustment:
    643      
 
         
Total:
    380,038      
 
     

Calculation of Foreign Currency LC’s:

         
ST4003/04
    7,027  
649902
    12,157  
533636030
    1,405  
533636027
    843  
 
     
Total USD Equiv. of Foreign Currency LC’s
    21,432  
 
     
3% adjustment to Total Utilization
    643  
 
     

 

Page 11 of 37



--------------------------------------------------------------------------------



 



Schedule 6.4 — Pro Forma Financial Statements
N/A

 

Page 12 of 37



--------------------------------------------------------------------------------



 



Schedule 6.7 — Litigation; Loss Contingencies and Violations
Antitrust Proceedings — In October 2001, the U.S. Federal Trade Commission (the
“FTC” or the “Commission”) filed an administrative complaint (the “Complaint”)
challenging our February 2001 acquisition of certain assets of the Engineered
Construction Division of Pitt-Des Moines, Inc. (“PDM”) that we acquired together
with certain assets of the Water Division of PDM (the Engineered Construction
and Water Divisions of PDM are hereafter sometimes referred to as the “PDM
Divisions”). The Complaint alleged that the acquisition violated Federal
antitrust laws by threatening to substantially lessen competition in four
specific markets in the United States: liquefied nitrogen, liquefied oxygen and
liquefied argon (LIN/LOX/LAR) storage tanks; liquefied petroleum gas
(LPG) storage tanks; liquefied natural gas (LNG) storage tanks and associated
facilities; and field erected thermal vacuum chambers (used for the testing of
satellites) (the “Relevant Products”).
On June 12, 2003, an FTC Administrative Law Judge ruled that our acquisition of
PDM assets threatened to substantially lessen competition in the four business
lines identified above and ordered us to divest within 180 days of a final order
all physical assets, intellectual property and any uncompleted construction
contracts of the PDM Divisions that we acquired from PDM to a purchaser approved
by the FTC that is able to utilize those assets as a viable competitor.
We appealed the ruling to the full Federal Trade Commission. In addition, the
FTC Staff appealed the sufficiency of the remedies contained in the ruling to
the full Federal Trade Commission. On January 6, 2005, the Commission issued its
Opinion and Final Order. According to the FTC’s Opinion, we would be required to
divide our industrial division, including employees, into two separate operating
divisions, CB&I and New PDM, and to divest New PDM to a purchaser approved by
the FTC within 180 days of the Order becoming final. By order dated August 30,
2005, the FTC issued its final ruling substantially denying our petition to
reconsider and upholding the Final Order as modified.
We believe that the FTC’s Order and Opinion are inconsistent with the law and
the facts presented at trial, in the appeal to the Commission, as well as new
evidence following the close of the record. We filed a petition for review of
the FTC Order and Opinion with the United States Court of Appeals for the Fifth
Circuit. We are not required to divest any assets until we have exhausted all
appeal processes available to us, including the United States Supreme Court.
Because (i) the remedies described in the Order and Opinion are neither
consistent nor clear, (ii) the needs and requirements of any purchaser of
divested assets could impact the amount and type of possible additional assets,
if any, to be conveyed to the purchaser to constitute it as a viable competitor
in the Relevant Products beyond those contained in the PDM Divisions, and
(iii) the demand for the Relevant Products is constantly changing, we have not
been able to quantify the potential effect on our financial statements. The
divested entity could include, among other things, certain fabrication
facilities, equipment, contracts and employees of CB&I. The remedies contained
in the Order, depending on how and to the extent they are implemented to
establish a viable competitor in the Relevant Products, could have an adverse
effect on us, including the possibility of a potential write-down of the net
book value of divested assets, a loss of revenue relating to divested contracts
and costs associated with a divestiture.
Securities Class Action — A class action shareholder lawsuit was filed on
February 17, 2006 against us, Gerald M. Glenn, Robert B. Jordan and Richard E.
Goodrich in the United States District Court for the Southern District of New
York entitled Welmon v. Chicago Bridge & Iron Company N.V., et. al. (No. 06 CV
1283). The Complaint was filed on behalf of a purported class consisting of all
those who purchased or otherwise acquired our securities from March 9, 2005
through February 3, 2006 and were damaged thereby.

 

Page 13 of 37



--------------------------------------------------------------------------------



 



Schedule 6.7 — Litigation; Loss Contingencies and Violations
The action asserts claims under the U.S. securities laws and alleges, among
other things, that we materially overstated our financial results during the
class period by misapplying percentage-of-completion accounting and did not
follow our publicly stated revenue recognition policies.
Since the initial lawsuit, other suits containing substantially similar
allegations and with similar, but not exactly the same, class periods were
filed.
On July 5, 2006, a single Consolidated Amended Complaint was filed in the Welmon
action in the Southern District of New York consolidating all previously filed
actions. We and the individual defendants plan to file a motion to dismiss the
Complaint, which is currently scheduled to be heard by the Court in October 2006
after briefing is completed. Although we believe that we have meritorious
defenses to the claims made in the above action and intend to contest it
vigorously, an adverse resolution of the action could have a material adverse
effect on our financial position and results of operations in the period in
which the lawsuit is resolved.
Environmental Matters — Our operations are subject to extensive and changing
U.S. federal, state and local laws and regulations and laws outside the U.S.
establishing health and environmental quality standards, including those
governing discharges and pollutants into the air and water and the management
and disposal of hazardous substances and wastes. This exposes us to potential
liability for personal injury or property damage caused by any release, spill,
exposure or other accident involving such substances or wastes.
In connection with the historical operation of our facilities, substances which
currently are or might be considered hazardous were used or disposed of at some
sites that will or may require us to make expenditures for remediation. In
addition, we have agreed to indemnify parties to whom we have sold facilities
for certain environmental liabilities arising from acts occurring before the
dates those facilities were transferred. We are not aware of any manifestation
by a potential claimant of its awareness of a possible claim or assessment with
respect to any such facility.
We believe that we are currently in compliance, in all material respects, with
all environmental laws and regulations. We do not anticipate that we will incur
material capital expenditures for environmental controls or for investigation or
remediation of environmental conditions during the remainder of 2006 or 2007.
Asbestos Litigation — We are a defendant in a number of lawsuits wherein
plaintiffs allege exposure to asbestos due to work we may have performed at
various locations. We have never been a manufacturer, distributor or supplier of
asbestos products. As of June 30, 2006, the claims alleging exposure to asbestos
that have been resolved have been dismissed or settled for an average settlement
amount per claim of approximately one thousand dollars. With respect to
unasserted asbestos claims, we cannot identify a population of potential
claimants with sufficient certainty to determine the probability of a loss and
to make a reasonable estimate of liability, if any.

 

Page 14 of 37



--------------------------------------------------------------------------------



 



Schedule 6.7 — Litigation; Loss Contingencies and Violations
We review each case on its own merits and make accruals based on the probability
of loss and our ability to estimate the amount of liability and related
expenses, if any. We do not currently believe that any unresolved asserted
claims will have a material adverse effect on our future results of operations
or financial position and at June 30, 2006 we had accrued $879,000 for liability
and related expenses. We are unable to quantify estimated recoveries for
recognized and unrecognized contingent losses, if any, that may be expected to
be recoverable through insurance, indemnification arrangements or other sources
because of the variability in the coverage amounts, deductibles, limitations and
viability of carriers with respect to our insurance policies for the years in
question.
Other — We were served with subpoenas for documents on August 15, 2005 and
January 24, 2006 by the Securities and Exchange Commission in connection with
its investigation titled “In the Matter of Halliburton Company, File
No. HO-9968,” relating to an LNG construction project on Bonny Island, Nigeria,
where we served as one of several subcontractors to a Halliburton affiliate. We
are cooperating fully with such investigation.

 

Page 15 of 37



--------------------------------------------------------------------------------



 



Schedule 6.8 — Subsidiaries
850 PINE STREET INC.
Incorporated State: DELAWARE
Common Shares

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
A & B Builders, Ltd (MANAGED BY MATRIX MANAGEMENT SERVICES, L.L.C.)
    1,000.00       100.0000 %        

A & B Builders, Ltd (MANAGED BY MATRIX MANAGEMENT SERVICES, L.L.C.)
Incorporated State: Texas
Common Shares

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Matrix Engineering, Ltd. (MANAGED BY HOWE-BAKER INTERNATIONAL MANAGEMENT,
L.L.C.)
    99.00       99.0000 %        

                          Shareholders (Shareholders)   Number of Shares     %
of Issued     % of Outstanding  
Matrix Management Services, L.L.C. (General Partner) 1%
    1.00       1.0000 %        

Arabian CBI Ltd.
Incorporated State: Saudi Arabia
Common Shares

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company B.V.
    300.00       75.0000 %     75.0000 %

                          Shareholders (Officers/Directors)   Number of Shares  
  % of Issued     % of Outstanding  
Saleh Abdullah Alfadl
    70.00       17.5000 %     17.5000 %

                          Shareholders (Shareholders)   Number of Shares     %
of Issued     % of Outstanding  
Ibrahim Abdullah Alfadl
    30.00       7.5000 %     7.5000 %

Arabian CBI Tank Manufacturing Company Limited
Incorporated State: Saudi Arabia
Common Shares

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company B.V.
    300.00       75.0000 %        

                          Shareholders (Shareholders)   Number of Shares     %
of Issued     % of Outstanding  
Commercial & Industrial Services Co. Ltd.
    100.00       25.0000 %        

Arabian Gulf Material Supply Company, Ltd.
Incorporated State: Cayman Islands

 

Page 16 of 37



--------------------------------------------------------------------------------



 



Schedule 6.8 — Subsidiaries
Common Shares

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron (Antilles) N. V.
    2.00       100.0000 %     100.0000 %

Asia Pacific Supply Co.
Incorporated State: Delaware
Common Shares

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company
    100.00       100.0000 %        

Atlantis Contractors Inc.
Incorporated State: Delaware
Common Shares

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company
    100.00       100.0000 %     100.0000 %

CB&I (Global Services) Limited
Incorporated State: Dublin
Ordinary

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company B.V.
    1,000.00       100.0000 %        

CB&I (Nigeria) Limited
Incorporated State: Nigeria
Common Shares

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company B.V.
    4,999,999.00       100.0000 %        

                          Shareholders (Shareholders)   Number of Shares     %
of Issued     % of Outstanding  
CB&I Europe B.V.
    1.00       0.0000 %        

CB&I CANADA LTD.
Incorporated State: Halifax
Common Shares

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
CB&I UK LIMITED
    100.00       100.0000 %        

 

Page 17 of 37



--------------------------------------------------------------------------------



 



Schedule 6.8 — Subsidiaries
CB&I Constructors, Inc.
Incorporated State: Texas
Common Shares

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company
    1,000,000.00       100.0000 %     100.0000 %

Preferred Shares
CB&I Engineering Consultant (Shanghai) Co. Ltd.
Incorporated State: Shanghai
Capital Contributions

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
CB&I Europe B. V.
                       

CB&I Europe B. V.
Incorporated State: The Netherlands
Common Shares

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
CMP Holdings B.V.
    40.00       100.0000 %     100.0000 %

CB&I Finance Company Limited
Incorporated State: Dublin
Common Shares

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company B.V.
    2.00       100.0000 %        

CB&I HOUSTON 06 LLC
Incorporated State: Delaware
Membership Units

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
CB&I Tyler Company
    1.00       100.0000 %        

CB&I HOUSTON 07 LLC
Incorporated State: Delaware
Membership Units

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
CB&I Tyler Company
    1.00       100.0000 %        

 

Page 18 of 37



--------------------------------------------------------------------------------



 



Schedule 6.8 — Subsidiaries
CB&I HOUSTON 08 LLC
Incorporated State: Delaware
Membership Units

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
CB&I Tyler Company
    1.00       100.0000 %        

CB&I HOUSTON 09 LLC
Incorporated State: Delaware
CB&I HOUSTON 10 LLC
Incorporated State: Delaware
Membership Units

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
CB&I Tyler Company
    1.00       100.0000 %        

CB&I HOUSTON 11 LLC
Incorporated State: Delaware
Membership Units

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
CB&I Tyler Company
    1.00       100.0000 %        

CB&I HOUSTON 12 LLC
Incorporated State: Delaware
Membership Units

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
CB&I Tyler Company
    1.00       100.0000 %        

CB&I HOUSTON 13 LLC
Incorporated State: Delaware
CB&I HOUSTON LLC
Incorporated State: Delaware
Membership Units

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
CB&I UK, Limited
    1.00       100.0000 %        

 

Page 19 of 37



--------------------------------------------------------------------------------



 



Schedule 6.8 — Subsidiaries
CB&I Hungary Holding Limited Liabiltiy Company (CBI Hungary Kft.)
Incorporated State: Hungary
Registered Capital

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron (Antilles) N. V.
    14,500.00       96.6667 %        
Chicago Bridge & Iron Company B.V.
    500.00       3.3333 %        

CB&I John Brown (Australia) Pty Ltd.
Incorporated State: Australia
Common Shares

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
CB&I UK LIMITED
    1.00       100.0000 %        

CB&I London
Incorporated State: London
Membership Units

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
CB&I UK LIMITED
    1.00       100.0000 %        

CB&I Paddington Limited
Incorporated State: London
Common Shares

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
CB&I Tyler Company
    3,589,077.00       100.0000 %        

CB&I Tyler Company
Incorporated State: Delaware
Common Shares

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company
    1,000.00       100.0000 %        

Preferred Shares

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
CB&I WOODLANDS LLC
    10.00       100.0000 %        

 

Page 20 of 37



--------------------------------------------------------------------------------



 



Schedule 6.8 — Subsidiaries
CB&I UK LIMITED
Incorporated State: Staines, Middlesex
Common Shares

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron (Antilles) N. V.
    1.00       0.0000 %        
Chicago Bridge & Iron Company B.V.
    117,074,740.00       100.0000 %        

CB&I WOODLANDS LLC
Incorporated State: Delaware
Membership Units

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
CB&I Tyler Company
    2.00       100.0000 %        

CBI (Malaysia) Sdn. Bhd.
Incorporated State: Malaysia
Common Shares

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company B.V.
    735,000.00       49.0000 %        

                          Shareholders (Officers/Directors)   Number of Shares  
  % of Issued     % of Outstanding  
Haji Sulaiman Bin Ali
    140,000.00       9.3333 %        
Abdul R. Muhammed
    30,000.00       2.0000 %        
Datuk Abdullah Bin Ali
    595,000.00       39.6667 %        

CBI (Philippines) Inc.
Incorporated State: Philippines
Common Shares

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company B.V.
    1,199,993.00       99.9994 %        

                          Shareholders (Shareholders)   Number of Shares     %
of Issued     % of Outstanding  
Carlito H. Javier
    1.00       0.0001 %        
Salomon F. Reyes
    1.00       0.0001 %        
Silverio S. Tayao
    1.00       0.0001 %        
Badong, Orlando B.
    1.00       0.0001 %        
Tsurusaki, Kenneth T.
    1.00       0.0001 %        
Chung-Han, Ping
    1.00       0.0001 %        
David J. Cochrane
    1.00       0.0001 %        

 

Page 21 of 37



--------------------------------------------------------------------------------



 



Schedule 6.8 — Subsidiaries
CBI (Thailand) Limited
Incorporated State: Bangkok Metropolis, Thailand
Common Shares

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company B.V.
    499,998.00       49.9998 %        
Neo Creator Co, Limited
    499,997.00       49.9997 %        

                          Shareholders (Officers/Directors)   Number of Shares  
  % of Issued     % of Outstanding  
Ping-Chung Han
    1.00       0.0001 %        
Poosit Titanantabutr
    1.00       0.0001 %        

                          Shareholders (Shareholders)   Number of Shares     %
of Issued     % of Outstanding  
Vasinwatanapong, Pattara
    1.00       0.0001 %        
Sensupa, Satit
    1.00       0.0001 %        
Malawan, Anawat
    1.00       0.0001 %        

CBI ARUBA N.V.
Incorporated State: ARUBA
Common Shares

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company B.V.
    5,000.00       100.0000 %        

CBI Americas Ltd.
Incorporated State: Delaware
Common Shares

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company
    10,000.00       100.0000 %        

CBI Bahamas Limited
Incorporated State: Bahamas
Common Shares

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron (Antilles) N. V.
    5,000.00       100.0000 %        

CBI Caribe, Limited
Incorporated State: Delaware
Common Shares

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company
    2,128.00       60.8000 %     60.8000 %

 

Page 22 of 37



--------------------------------------------------------------------------------



 



Schedule 6.8 — Subsidiaries
CBI Company Ltd.
Incorporated State: Delaware
Common Shares

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company
    5,310.00       100.0000 %     100.0000 %

CBI Construcciones S.A.
Incorporated State: Argentina
Common Shares

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron (Antilles) N. V.
    50,000.00       5.0000 %        
Chicago Bridge & Iron Company B.V.
    950,000.00       95.0000 %        

CBI Constructors (Jebel Ali) FZE
Incorporated State: Dubai
Common Shares

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron (Antilles) N. V.
    1.00       100.0000 %        

CBI Constructors (PNG) Pty. Limited
Incorporated State: Papua New Guinea
Common Shares

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
CBI Holdings Pty. Limited
    100,000.00       100.0000 %        

CBI Constructors Limited
Incorporated State: United Kingdom
Common Shares

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
CBI Holdings (U.K.) Limited
    163,536.00       100.0000 %        

CBI Constructors Pty. Limited
Incorporated State: New South Wales
Common Shares

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company B.V.
    302,623.00       100.0000 %        

 

Page 23 of 37



--------------------------------------------------------------------------------



 



Schedule 6.8 — Subsidiaries
CBI Constructors S.A. (Proprietary) Limited
Incorporated State: South Africa
Common Shares

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company B.V.
    263,000.00       100.0000 %        

CBI Eastern Anstalt
Incorporated State: Vaduz, Liechtenstein
Common Shares

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron (Antilles) N. V.
    1.00       100.0000 %     100.0000 %

CBI Holdings (U.K.) Limited
Incorporated State: United Kingdom
Common Shares

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company B.V.
    1,000,001.00       100.0000 %        

CBI Ireland Limited
Incorporated State: Ireland
Common Shares

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company B.V.
    50.00       98.0392 %        

                          Shareholders (Officers/Directors)   Number of Shares  
  % of Issued     % of Outstanding  
J. Hendrik Schurink
    1.00       1.9608 %        

CBI JAMAICA LIMITED
Incorporated State: JAMAICA
Common Shares

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company B.V.
    5,000.00       100.0000 %        

 

Page 24 of 37



--------------------------------------------------------------------------------



 



Schedule 6.8 — Subsidiaries
CBI Luxembourg S.a.r.l.
Incorporated State: Luxembourg
Common Shares

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company B.V.
    640.00       100.0000 %        

CBI Overseas, LLC
Incorporated State: Delaware
Common Shares

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron (Antilles) N. V.
    0.00                  

CBI Services, Inc.
Incorporated State: Delaware
Preferred Shares Series B

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Horton CBI, Limited
    8,000.00       100.0000 %        

Common Shares

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company
    11,000.00       100.0000 %     100.0000 %

Preferred Shares

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Horton CBI, Limited
    22,202.00       100.0000 %        

CBI Venezolana, S. A.
Incorporated State: Venezuela
Common Shares

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company B.V.
    17,200.00       100.0000 %        

 

Page 25 of 37



--------------------------------------------------------------------------------



 



Schedule 6.8 — Subsidiaries
CBI de Nicaragua, Sociedad Anónima
Incorporated State: Nicaragua
Common Shares

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
CBI Caribe, Limited
    1.00       0.1000 %        
Chicago Bridge & Iron Company
    1.00       0.1000 %        
CBI Company Ltd.
    998.00       99.8000 %        

CBI de Venezuela, C. A.
Incorporated State: Venezuela
Common Shares

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company
    25,050.00       100.0000 %        

CMP Holdings B.V.
Incorporated State: The Netherlands
Common Shares

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company B.V.
    42,889,195.00       100.0000 %     100.0000 %

CSA Trading Company Ltd.
Incorporated State: Delaware
Common Shares

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company
    10,000.00       100.0000 %        

Cape Steel Material Supply Company, Ltd.
Incorporated State: Cayman Islands
Common Shares

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron (Antilles) N. V.
    2.00       100.0000 %     100.0000 %

Central Trading Company, Ltd.
Incorporated State: Delaware
Common Shares

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company
    1,000.00       100.0000 %     100.0000 %

 

Page 26 of 37



--------------------------------------------------------------------------------



 



Schedule 6.8 — Subsidiaries
Chicago Bridge & Iron (Antilles) N. V.
Incorporated State: Curacao
Common Shares

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company B.V.
    6,000.00       100.0000 %     100.0000 %

Chicago Bridge & Iron (España) S.A.
Incorporated State: Spain
Common Shares

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company B.V.
    25,000,000.00       100.0000 %        

Chicago Bridge & Iron Company
Incorporated State: Illinois
Common Shares

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company
    1,000.00       100.0000 %     100.0000 %

Chicago Bridge & Iron Company
Incorporated State: Delaware
Common Shares

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company N.V.
    100.00       100.0000 %     100.0000 %

Chicago Bridge & Iron Company & Co. L.L.C.
Incorporated State: Oman
Common Shares

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company B.V.
    105,000.00       70.0000 %        

                          Shareholders (Shareholders)   Number of Shares     %
of Issued     % of Outstanding  
Sayyid Slaem Musallam Ali Al Bussaidy
    45,000.00       30.0000 %        

 

Page 27 of 37



--------------------------------------------------------------------------------



 



Schedule 6.8 — Subsidiaries
Chicago Bridge & Iron Company (Delaware)
Incorporated State: Delaware
Common Shares

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company
    1,000.00       100.0000 %     100.0000 %

Chicago Bridge & Iron Company (Egypt) LLC
Incorporated State: Giza
Common Shares

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company B.V.
    1,600.00       80.0000 %        

                          Shareholders (Officers/Directors)   Number of Shares  
  % of Issued     % of Outstanding  
Basil Marco
    200.00       10.0000 %        

                          Shareholders (Shareholders)   Number of Shares     %
of Issued     % of Outstanding  
Mike Nassar
    200.00       10.0000 %        

Chicago Bridge & Iron Company B.V.
Incorporated State: The Netherlands
Common Shares

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Lealand Finance Company B.V.
    50.00       100.0000 %     100.0000 %

Chicago Bridge & Iron Company N.V.
Incorporated State: The Netherlands
Common Shares
Chicago Bridge Uruguay S.A.
Incorporated State: Uruguay
Common Shares

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company B.V.
    262,500.00       100.0000 %        

 

Page 28 of 37



--------------------------------------------------------------------------------



 



Schedule 6.8 — Subsidiaries
Chicago Bridge de México, S.A. de C.V.
Incorporated State: Mexico
Common Shares

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron (Antilles) N. V.
    1.00       0.1000 %        
Chicago Bridge & Iron Company B.V.
    999.00       99.9000 %        

Constructora C.B.I. Limitada
Incorporated State: Chile
Common Shares

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company
    2,050.00       1.0000 %     1.0000 %
CBI Company Ltd.
    202,950.00       99.0000 %     99.0000 %

Constructors International, L.L.C.
Incorporated State: Delaware
Units of Ownership
Fibre Making Processes, Inc.
Incorporated State: Illinois
Common Shares

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company
    750.00       100.0000 %        

HBI Holdings, LLC
Incorporated State: Delaware
Units of Ownership

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Howe-Baker International Management, LLC
    100.00       100.0000 %        

Highland Trading Company, Ltd.
Incorporated State: Cayman Islands
Common Shares

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
APS Holdings Co.
    2.00       100.0000 %     100.0000 %

 

Page 29 of 37



--------------------------------------------------------------------------------



 



Schedule 6.8 — Subsidiaries
Horton CBI, Limited
Incorporated State: Canada
Common Shares

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company B.V.
    64,965.00       99.9785 %        

                          Shareholders (Shareholders)   Number of Shares     %
of Issued     % of Outstanding  
William Inman
    13.00       0.0200 %        
Phil Chasin
    1.00       0.0015 %        

Howe-Baker Eastern Limited
Incorporated State: United Kingdom
Common Shares

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company B.V.
    1.00       100.0000 %        

Howe-Baker Engineers, Ltd.
Incorporated State: Texas
Stock Units

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Howe-Baker Holdings, L.L.C.
    99.00       99.0000 %        
Howe-Baker Management, L.L.C.
    1.00       1.0000 %        

Howe-Baker Holdings, L.L.C.
Incorporated State: Delaware
Units of Ownership

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Howe-Baker International Management, LLC
    100.00       100.0000 %        

Howe-Baker International Management, LLC
Incorporated State: Delaware
Units of Ownership

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Howe-Baker International, L.L.C.
    100.00       100.0000 %        

 

Page 30 of 37



--------------------------------------------------------------------------------



 



Schedule 6.8 — Subsidiaries
Howe-Baker International, L.L.C.
Incorporated State: Delaware
Units of Ownership

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
CB&I Tyler Company
    880.00       100.0000 %        

Howe-Baker Management, L.L.C.
Incorporated State: Delaware
Units of Ownership

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Howe-Baker Holdings, L.L.C.
    1,000.00       100.0000 %        

International Process Supply Company, Ltd
Incorporated State: Cayman Islands
Common Shares

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron (Antilles) N. V.
    50,000.00       100.0000 %        

JOHN BROWN HYDROCARBONS B.V.
Incorporated State: The Netherlands
Common Shares

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
CMP Holdings B.V.
                       

JOHN BROWN KISH LTD.
Common Shares

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
CB&I UK LIMITED
                       

Lealand Finance Company B.V.
Incorporated State: The Netherlands
Common Shares

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company N.V.
    40.00       100.0000 %        

 

Page 31 of 37



--------------------------------------------------------------------------------



 



Schedule 6.8 — Subsidiaries
Matrix Engineering, Ltd. (MANAGED BY HOWE-BAKER INTERNATIONAL MANAGEMENT,
L.L.C.)
Incorporated State: Texas
Capital Contributions

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Howe-Baker Holdings, L.L.C.
    99.90       99.9000 %        
Howe-Baker International Management, LLC
    0.10       0.1000 %        

Matrix Management Services, L.L.C.
Incorporated State: Delaware
Units of Ownership

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Matrix Engineering, Ltd. (MANAGED BY HOWE-BAKER INTERNATIONAL MANAGEMENT,
L.L.C.)
    100.00       100.0000 %        

NM-CBI
Incorporated State: Trinidad
Common Shares

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
CBI Company Ltd.
    100.00       100.0000 %        

Neo Creator Co, Limited
Incorporated State: Bangkok Metropolis, Thailand
Common Shares

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company B.V.
    499.00       49.9000 %        

                          Shareholders (Shareholders)   Number of Shares     %
of Issued     % of Outstanding  
Satit Sensupa
    1.00       0.1000 %        
Adisak Poonithet
    1.00       0.1000 %        
Thansammorn Manasarn
    1.00       0.1000 %        
Anawat Malamarn
    1.00       0.1000 %        
Patthara Wasinwatthanapong
    1.00       0.1000 %        
Pongyuth Chueasoey
    1.00       0.1000 %        
Chairat Traisarnsri
    1.00       0.1000 %        
VPPW Business Consultant Ltd.
    494.00       49.4000 %        

 

Page 32 of 37



--------------------------------------------------------------------------------



 



Schedule 6.8 — Subsidiaries
Oasis Supply Company Anstalt
Incorporated State: Vaduz, Liechtenstein
Common Shares

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
CBI Eastern Anstalt
    1.00       100.0000 %        

Oasis Supply Company, Ltd.
Incorporated State: Cayman Islands
Common Shares

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
APS Holdings Co.
    2.00       100.0000 %     100.0000 %

Oceanic Contractors, Inc.
Incorporated State: Delaware
Common Shares

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company
    45,720.00       100.0000 %     100.0000 %

Oxford Metal Supply Limited
Incorporated State: United Kingdom
Common Shares

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
CBI Constructors Limited
    99.00       99.0000 %        

                          Shareholders (Officers/Directors)   Number of Shares  
  % of Issued     % of Outstanding  
J. Robert McKenzie
    1.00       1.0000 %        

P.T. Chicago Bridge & Iron
Incorporated State: Indonesia
Common Shares
Pacific Rim Material Supply Company, Ltd.
Incorporated State: Cayman Islands
Common Shares

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron (Antilles) N. V.
    2.00       100.0000 %     100.0000 %

 

Page 33 of 37



--------------------------------------------------------------------------------



 



Schedule 6.8 — Subsidiaries
Southern Tropic Material Supply Company, Ltd.
Incorporated State: Cayman Islands
Common Shares

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron (Antilles) N. V.
    2.00       100.0000 %     100.0000 %

Tank Constructors Limited
Incorporated State: London
UltraPure Services, Inc.
Incorporated State: Delaware
Common Shares

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company
    1,000.00       100.0000 %        

WOODLANDS INTERNATIONAL INSURANCE COMPANY
Ordinary

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company B.V.
    860,000.00       100.0000 %        

 

Page 34 of 37



--------------------------------------------------------------------------------



 



Schedule 6.17 — Environmental Matters
A (iii) A subsidiary of the Company is subject to a consent order at its former
facility in New Castle, Delaware.
     Other matters disclosed in the Company’s Annual Reports on Form 10-K for
the years ended December 31, 1998, 1999, 2000, 2001, 2002, 2003, 2004 and 2005.
A (iv) The Company and its subsidiaries have operated for many years at many
facilities at which there are or may have been landfills, waste piles,
underground storage tanks, aboveground storage tanks, surface impoundments and
hazardous waste storage facilities of all kinds, polychlorinated biphenyls
(PCBs) used in hydraulic oils, electric transformers or other equipment or
asbestos containing materials.
A (v) A subsidiary of the Company was a minority shareholder in a company which
owned or operated wood treating facilities at sites in the United States, some
of which are currently under investigation, monitoring or remediation under
various environmental laws. With respect to some of these sites, the subsidiary
has been named a potentially responsible party (“PRP”) under the Comprehensive
Environmental Response, Compensation and Liability Act (“CERCLA”) and similar
state laws. Without admitting any liability, the subsidiary has entered into a
consent decree with the federal government regarding one of these sites and has
had an administrative order issued against it with respect to another. Without
admitting any liability, the subsidiary has reached settlements at most sites,
which require the other PRP’s to perform the environmental clean-up. In July,
1996, a judgment in favor of the subsidiary was entered in the suit Aluminum
Company of America v. Beazer East, Inc. v. Chicago Bridge & Iron Company,
instituted in January 1991, before the U.S. District Court for the Western
District of Pennsylvania. On September 2, 1997, the United States Court of
Appeals for the Third Circuit affirmed the judgment in favor of the subsidiary.
There were no further appeals.
     The Company has agreed to indemnify parties to whom it has sold facilities
for certain environmental liabilities arising from acts occurring before the
dates those facilities were transferred.
     Other matters disclosed in the Company’s Annual Reports on Form 10-K for
the years ended December 31, 1998, 1999, 2000, 2001, 2002, 2003, 2004 and 2005.

Page 35 of 37



--------------------------------------------------------------------------------



 



Schedule 7.3 (N) — Existing Restrictions

         
1)
  CBI Constructors Pty. Ltd.   (Borrower)
 
  Australia and New Zealand    
 
  Banking Group Limited   (Bank)
 
       
 
  Restriction/Condition   Borrower undertakes to obtain the consent of the Bank
in
 
      writing prior to the remittance of monies by way of a loan or
 
      dividend
 
       
2)
  CBI Constructors Pty. Ltd.   (Borrower)
 
  HSBC Bank   (Bank)
 
       
 
  Restriction/Condition   Borrower undertakes to obtain the consent of the Bank
in
 
      writing prior to the remittance of monies by way of a loan or dividend
2)
  CBI Constructors S.A.    
 
  (Pty.) Limited   (Borrower)
 
       
 
  Restriction/Condition   As a non-resident controlled company; Borrower must be
capitalized in an amount not less than one third of its shareholders’ loan
funds. Dividend payments are subject to 12.5% secondary tax.

Page 36 of 37



--------------------------------------------------------------------------------



 



Schedule 7.3 (S) — Permitted Restricted Payments
Executive Equity Repurchase Payment not exceeding $36,500,000.
Effective February 6, 2006, a former executive received, pursuant to and as
required by the Company’s Management Defined Contribution Plan (“Plan”) dated
March 26, 1997, distribution of 2,485,352 restricted stock units from a rabbi
trust. To satisfy our responsibility under the Plan for all applicable tax
withholding, the Company withheld 901,532 shares, at a cost of approximately
$20.1 million, as treasury shares.
Of the remaining 1,583,820 shares, the former executive can exercise a put to
the Company through January 30, 2007 for up to 1,456,720 shares. If exercised,
the Company would purchase such shares at the average of the high and low share
price on the date the put exercise notice is received by the CB&I.

Page 37 of 37



--------------------------------------------------------------------------------



 



Schedule 1.1.4 — LC’s Surety Bonds
CHICAGO BRIDGE & IRON COMPANY N.V.
Consolidated LC’s & Bank Guarantee’s as of June 30, 2006

                                                                               
              Value in                                     Expiry        
currency     Value in   Entity   LC Number   Issued by   Beneficiary   Purpose  
Issued     Date     Currency   of issue     USD  
98 CMP BV
  SB 11280   ABN Amro Bank — Dubai   PFD (UK) Limited   Performance    
1/14/2004       1/1/2007     0     0       784,386  
98 CMP BV
  2004.000.634 / 10847 AA 00019   ABN Amro Bank — Dubai   PFD (UK) LIMITED  
Performance     1/13/2004       1/13/2007     0     0       784,386  
68 CBI Eastern Anstalt
  PPU/LA7801   ABN Amro Bank — Dubai   Jebel Ali Free Zone Authority   Labor
Guarantee     2/27/2001       3/1/2007     AED     50,000       13,611  
68 CBI Eastern Anstalt
  008330/0000/00   ABN Amro Bank — Dubai   Ministry of Labor   Labor Guarantee  
  7/24/2001       7/23/2007     AED     3,000       817  
68 CBI Eastern Anstalt
  LA9275   ABN Amro Bank — Dubai   Ministry of Labor   Labor Guarantee    
5/2/2002       5/2/2007     AED     30,000       8,166  
68 CBI Eastern Anstalt
  0008302/0000/00   ABN Amro Bank — Dubai   Ministry of Labor   Labor Guarantee
    7/15/2001       10/15/2006     AED     24,000       6,533  
68 CBI Eastern Anstalt
  LA12751   ABN Amro Bank — Dubai   Jebel Ali Free Zone Authority   Labor
Guarantee     3/10/2005       3/9/2007     AED     50,000       13,611  
73 CBI Constructors FZE
  PPU/LA8838   ABN Amro Bank — Dubai   Jebel Ali Free Zone Authority   Labor
Guarantee     7/26/2001       7/25/2006     AED     75,000       20,416  
61 CBI Constructors Pty (Australia)
  3325392   ANZ Australian-New Zealand Banking Group   Blacktown Council  
Financial     7/6/1992       10/10/2006     AUD     84,500       61,677  
61 CBI Constructors Pty (Australia)
  3335992   ANZ Australian-New Zealand Banking Group   Shepparton Waterboard  
Performance     11/25/1992       10/10/2006     AUD     7,996       5,836  
61 CBI Constructors Pty (Australia)
  98385   ANZ Australian-New Zealand Banking Group   Blacktown City Council  
Financial     12/15/1998       10/10/2006     AUD     66,000       48,173  
61 CBI Constructors Pty (Australia)
  21197   ANZ Australian-New Zealand Banking Group   Internal Revenue PNG  
Financial     10/16/1997       10/31/2006     PGK     32,528       10,464  
61 CBI Constructors Pty (Australia)
  29070196-A   ANZ Australian-New Zealand Banking Group   Collector of Customs
PNG   Financial     7/13/1996       3/31/2007     PGK     4,598       1,479  
69 Arabian CBI Ltd
  OG303780DAM   Arab National Bank   Saudi Archirodon   Performance     5/4/2004
      9/30/2006     SAR     4,175,000       1,113,139  
69 Arabian CBI Ltd
  OG303262DAM   Arab National Bank   National Contracting Company   Retention  
  11/15/2003       9/30/2006     0     0       529,850  
584 CB & I (UK)
  MRGI4811445   Barclays Bank   Grain LNG Limited   Performance     8/4/2005    
  11/27/2010     GBP     12,383,106       22,487,102  
45 Central Trading Company Ltd
  BMCH88830OS   BMO Bank of Montreal   Abastecedora de Combustibles S.A.  
Performance     10/22/2004       8/31/2006     0     0       474,702  
58 CB & I (UK)
  BMCH16688OS   BMO Bank of Montreal   Citibank International PLC   Warranty    
6/12/2003       1/30/2007     GBP     117,000       212,466  
92 Howe Baker Engineers
  BMTO102623OG   BMO Bank of Montreal   Raffineria Di Milazzo S.c.P.A.   Advance
    5/19/2005       4/1/2007     0     0       306,600  
94 Callidus Technologies LLC
  BMCH16694OS   BMO Bank of Montreal   Jubail United Petrochemical   Performance
    6/28/2002       7/8/2006     0     0       353,098  
94 Callidus Technologies LLC
  BMCH16708OS   BMO Bank of Montreal   KJT Engenharia Materiais E Servicos Para
A Industr   Warranty     4/24/2003       8/29/2006     0     0       55,365  
94 Callidus Technologies LLC
  BMCH16712OS   BMO Bank of Montreal   Technip Benelux B.V.   Warranty    
6/20/2003       6/30/2006     EUR     23,126       29,021  
55 Horton CBI, Ltd
  BMCH16684OS   BMO Bank of Montreal   Imperial Oil ltd   Performance    
8/5/2002       12/31/2007     CAD     150,000       133,916  
68 CBI Eastern Anstalt
  EBI-PBG-0200596   Emirates Bank Int'l   Enel Power SpA   Performance    
3/20/2002       7/25/2006     0     0       560,000  
68 CBI Eastern Anstalt
  EBI1OG06002669   Emirates Bank Int'l   Nouman Fouad Trading   Financial    
6/18/2006       5/28/2007     AED     6,000,000       1,633,260  
68 CBI Eastern Anstalt
  EBI1OG06002754   Emirates Bank Int'l   Enoc Processing Company LLC  
Performance     6/22/2006       6/27/2007     0     0       751,000  
68 CBI Eastern Anstalt
  EBI1OG06002905   Emirates Bank Int'l   Contracting and Trading Co. "CAT"  
Performance     6/29/2006       1/24/2007     0     0       117,994  
02 CBI Foreign
  EBI-PFG-0200344   Emirates Bank Int’l   Saudi Aramco — Qatif   Performance    
2/19/2002       7/1/2006     0     0       5,786,135  
69 Arabian CBI Ltd
  EBI1OG06001334   Emirates Bank Int'l   AMC Industrial Construction Company
Limited   Advance     3/30/2006       2/26/2008     0     0       2,556,120  
61 CBI Constructors Pty (Australia)
  30068   HSBC   Paramount (WA) PTY Ltd.   Retention     8/15/2003      
10/18/2006     AUD     2,598,186       1,896,416  
61 CBI Constructors Pty (Australia)
  40029   HSBC   Henry Walker Eltin Contracting Pty. Ltd.   Performance    
4/2/2004       11/8/2006     AUD     830,710       606,335  
61 CBI Constructors Pty (Australia)
  40062   HSBC   Worsley Alumina Pty Ltd.   Performance     7/26/2004      
10/26/2006     AUD     378,510       276,274  
61 CBI Constructors Pty (Australia)
  40063   HSBC   Worsley Alumina Pty. Ltd.   Performance     7/26/2004      
10/26/2006     AUD     378,510       276,274  
61 CBI Constructors Pty (Australia)
  20095   HSBC   ANZ Bank   Financial     12/24/2003       9/30/2006     AUD    
1,330,000       970,767  
61 CBI Constructors Pty (Australia)
  40013   HSBC   John & Susan Kupferman   Financial     2/19/2004      
1/12/2008     AUD     61,500       44,889  
61 CBI Constructors Pty (Australia)
  40114   HSBC   Ravensthorpe Nickel Corporation   Performance     12/24/2004  
    12/24/2006     AUD     1,781,140       1,300,054  
61 CBI Constructors Pty (Australia)
  40115   HSBC   Ravensthorpe Nickel Operations   Performance     12/24/2004    
  12/24/2006     AUD     1,781,140       1,300,054  
61 CBI Constructors Pty (Australia)
  40116   HSBC   Ravensthorpe Nickel Operations   Advance     12/24/2004      
12/24/2006     AUD     3,562,280       2,600,108  
61 CBI Constructors Pty (Australia)
  50023   HSBC   Worsley Alumina Pty Australia   Performance     4/5/2005      
10/5/2006     AUD     1,500,000       1,094,850  
61 CBI Constructors Pty (Australia)
  50024   HSBC   Worsley Alumina Pty Australia   Performance     4/5/2005      
10/28/2006     AUD     1,500,000       1,094,850  
61 CBI Constructors Pty (Australia)
  50046   HSBC   Ravensthorpe Nickel Operations   Performance     5/13/2005    
  10/13/2006     AUD     284,910       207,956  
61 CBI Constructors Pty (Australia)
  50047   HSBC   Ravensthorpe Nickel Operations   Advance     5/13/2005      
10/13/2006     AUD     569,820       415,912  
61 CBI Constructors Pty (Australia)
  50048   HSBC   Ravensthorpe Nickel Operations   Performance     5/13/2005    
  10/13/2006     AUD     284,910       207,956  
61 CBI Constructors Pty (Australia)
  50054   HSBC   Water Corporation   Performance     5/19/2005       10/19/2006
    AUD     159,137       116,154  
61 CBI Constructors Pty (Australia)
  50125   HSBC   Vopak Terminal Australia Pty Ltd.-Botany Bay   Performance    
10/12/2005       12/21/2007     AUD     1,419,871       1,036,364  
61 CBI Constructors Pty (Australia)
  50126   HSBC   Vopak Terminal Australia Pty Ltd — Darwin   Performance    
10/12/2005       9/29/2006     AUD     455,172       332,230  
61 CBI Constructors Pty (Australia)
  50127   HSBC   Vopak Terminal Australia Pty Ltd — Darwin   Performance    
10/12/2005       9/29/2007     AUD     455,172       332,230  
61 CBI Constructors Pty (Australia)
  50128   HSBC   Vopak Terminal Australia Pty Ltd — Botany Bay   Performance    
10/12/2005       12/21/2006     AUD     1,419,871       1,036,364  
117 Pacific Rim-Fujian Br.
  PEBPTH050060   HSBC — Australia   CNOOC Fujian   Performance     6/8/2005    
  6/8/2013     0     0       10,025,325  
117 Pacific Rim-Fujian Br.
  APGTH050061   HSBC — Australia   CNOOC Fujian   Advance     6/8/2005      
6/8/2008     0     0       4,545,547  
117 Pacific Rim-Fujian Br.
  APGPTH050065   HSBC — Australia   CNOOC Fujian   Advance     6/8/2005      
6/8/2008     0     0       2,272,774  
117 Pacific Rim-Fujian Br.
  APGPTH050066-   HSBC — Australia   CNOOC Fujian   Advance     6/8/2005      
6/8/2008     0     0       2,272,774  
116 WOFE (Engg. & Construction)
  APGPTH050062   HSBC — Australia   CNOOC Fujian   Advance     6/8/2005      
6/8/2008     CNY     2,115,001       264,164  

 

 



--------------------------------------------------------------------------------



 



Schedule 1.1.4 — LC’s Surety Bonds
CHICAGO BRIDGE & IRON COMPANY N.V.
Consolidated LC’s & Bank Guarantee’s as of June 30, 2006

                                                                               
              Value in                                     Expiry        
currency     Value in   Entity   LC Number   Issued by   Beneficiary   Purpose  
Issued     Date     Currency   of issue     USD  
116 WOFE (Engg. & Construction)
  APGPTH50163   HSBC — Australia   CNOOC - FUJIAN   Advance     12/22/2005      
6/8/2008     CNY     1,700,794       212,429  
77 CBI ST Limited(Thailand)
  PEBPTH050074 / 50074   HSBC — Australia   Terminals Pty Ltd.   Performance    
6/20/2005       6/29/2007     THB     3,189,962       82,939  
77 CBI ST Limited(Thailand)
  60068   HSBC — Australia   ABB Process Solutions & Services S.p.A   Advance  
  5/11/2006       6/18/2007     0     0       361,061  
77 CBI ST Limited(Thailand)
  60069   HSBC — Australia   ABB Process Solutions & Services S.p.A  
Performance     5/11/2006       6/18/2009     0     0       361,061  
11 Pacific Rim Material Supply Company
  60070   HSBC — Australia   ABB Process Solutions & Servicess S.p.A   Advance  
  5/11/2006       12/30/2006     0     0       661,878  
11 Pacific Rim Material Supply Company
  60071   HSBC — Australia   ABB Processs Solutions & Services S.p.A.   Advance
    5/11/2006       12/30/2006     0     0       165,470  
11 Pacific Rim Material Supply Company
  60072   HSBC — Australia   ABB Process Solutions & Services S.p.A  
Performance     5/11/2006       6/18/2009     0     0       339,039  
505 CBI Europe BV (China)
  60045   HSBC — Australia   Zhejiang China   Bid     3/3/2006       9/3/2006  
  0     0       100,000  
505 CBI Europe BV (China)
  60052   HSBC — Australia   Shanghai LNG Company   Bid     3/24/2006      
9/24/2006     0     0       200,000  
508 CBI Europe/Chengda Cons
  APGPTH050063   HSBC — Australia   CNOOC Fujian   Advance     6/8/2005      
6/8/2008     0     0       934,229  
508 CBI Europe/Chengda Cons
  60004   HSBC — Australia   CNOOC - Fujian   Advance     1/11/2006      
1/10/2008     CNY     414,207       51,734  
508 CBI Europe/Chengda Cons
  APGPTH50162   HSBC — Australia   CNOOC-FUJIAN   Advance     12/22/2005      
6/8/2008     0     0       667,000  
509 CHENGDA
  APGPTH050064   HSBC — Australia   CNOOC Fujian   Advance     6/8/2005      
6/8/2008     CNY     9,725,877       1,214,762  
509 CHENGDA
  APGPTH50161   HSBC — Australia   CNOOC-FUJIAN   Advance     12/22/2005      
6/8/2008     CNY     8,810,501       1,100,432  
23 CBI Overseas, LLC
  REB/CCO/052296/B / PEB SGH 051713   HSBC — Bank Middle East   Exxon Mobil Asia
Pacific Pte Ltd.   Retention     6/23/2005       7/31/2006     SGD     1,780,000
      1,114,173  
68 CBI Eastern Anstalt
  PEB/CCO/061333/B / PEB DOH 061055   HSBC — Bank Middle East   Fluor Mideast
Limited   Performance     4/3/2006       6/16/2009     0     0       15,398,782
 
68 CBI Eastern Anstalt
  APG/CCO/510392/B   HSBC — Bank Middle East   Snamprogetti S.p.A  
Advance/Retention     9/28/2005       5/4/2008     0     0       14,000,000  
68 CBI Eastern Anstalt
  PEB/CCO/510393/B   HSBC — Bank Middle East   Snamprogetti S.p.A.   Performance
    9/28/2005       3/3/2010     0     0       14,000,000  
68 CBI Eastern Anstalt
  GTE/CCO/520451/B   HSBC — Bank Middle East   Snamprogetti S.p.A.   Performance
    12/12/2005       7/12/2006     0     0       32,061  
68 CBI Eastern Anstalt
  GTE/CCO/066945/B   HSBC — Bank Middle East   Snamprogetti SPA   Performance  
  4/6/2006       9/30/2006     0     0       804,193  
68 CBI Eastern Anstalt
  GTE/CCO/065696/B   HSBC — Bank Middle East   Snamprogetti S.P.A   Performance
    2/14/2006       7/31/2006     0     0       4,630,125  
68 CBI Eastern Anstalt
  PEB/CCO/037573/B   HSBC — Bank Middle East   Chiyoda Snamprogetti & Co W.L.L.
  Performance     8/24/2003       9/19/2007     0     0       4,835,312  
68 CBI Eastern Anstalt
  PEB/CCO/047267/B   HSBC — Bank Middle East   Chiyoda Snamprogetti & Co W.L.L.
  Performance     6/29/2004       5/30/2008     0     0       4,410,312  
68 CBI Eastern Anstalt
  PEB/CCO/055418/B   HSBC — Bank Middle East   Chiyoda Snamprogetti & Co. W.L.L.
  Performance     1/25/2005       6/30/2006     0     0       80,000  
68 CBI Eastern Anstalt
  PEB/CCO/055419/B   HSBC — Bank Middle East   Chiyoda Snamprogetti & Co. W.L.L.
  Performance     1/25/2005       10/31/2006     0     0       19,500  
68 CBI Eastern Anstalt
  PEB/CCO/057325/B   HSBC — Bank Middle East   Arabian Bemco Contracting Co.
Ltd.   Performance     5/5/2005       6/30/2007     0     0       76,250  
68 CBI Eastern Anstalt
  PEB/CCO/053673/B   HSBC — Bank Middle East   SNC-Lavalin Gulf Contractors  
Performance     8/10/2005       7/10/2006     0     0       146,600  
68 CBI Eastern Anstalt
  PEB/CCO/044089/B / PEB DOH 042531   HSBC — Bank Middle East   Qatar Fuel
(WOQOD)   Performance     11/24/2004       12/31/2006     QAR     775,000      
212,234  
68 CBI Eastern Anstalt
  GTE/CCO/066195/B   HSBC — Bank Middle East   Snamprogetti S.P.A   Performance
    3/8/2006       8/31/2006     0     0       3,000,364  
68 CBI Eastern Anstalt
  APG/CCO/057459/B   HSBC — Bank Middle East   SNC Lavalin Gulf Contractors  
Advance     5/14/2005       7/14/2006     0     0       146,600  
68 CBI Eastern Anstalt
  GTE/CCO/065695/B   HSBC — Bank Middle East   Snamprogetti S.P.A   Performance
    2/14/2006       7/31/2006     0     0       2,765,251  
101 CBI Company & Co. LLC
  PEB/CCO/038279/B   HSBC — Bank Middle East   JGC Corporation   Performance    
10/23/2003       7/1/2006     0     0       867,435  
101 CBI Company & Co. LLC
  APG/CCO/053010/G / APG BAF 050034   HSBC — Bank Middle East   Oman Proman
Contracting and Trading LLC   Advance     6/28/2005       12/31/2007     0     0
      1,000,000  
12 Arabian Gulf Material Supply Company
  APG/CCO/052670/B / 2015   HSBC — Bank Middle East   Proman GmbH   Advance    
6/24/2005       1/20/2007     0     0       970,000  
68 CBI Eastern Anstalt
  PEB/CCO/510045/B   HSBC — Bank Middle East   Chiyoda Snamprogetti & Co W.L.L.
  Performance     9/13/2005       12/26/2007     0     0       41,000  
68 CBI Eastern Anstalt
  GTE/CCO/066946/B   HSBC — Bank Middle East   Snamprogetti SPA   Performance  
  4/6/2006       9/30/2006     0     0       3,713,719  
69 Arabian CBI Ltd
  PEB/CCO/059289/B   HSBC — Bank Middle East   JGC Arabia Limited   Performance
    8/8/2005       8/8/2006     SAR     6,476,250       1,726,698  
69 Arabian CBI Ltd
  APG/CCO/059288/B   HSBC — Bank Middle East   JGC Arabia Limited   Advance    
8/8/2005       8/8/2006     SAR     2,276,250       606,894  
69 Arabian CBI Ltd
  GTE/CCO/510450/B   HSBC — Bank Middle East   JGC Arabia Limited   Advance    
10/1/2005       10/1/2006     SAR     14,700,000       3,919,314  
72 Oasis Supply Company Anstalt
  PEB/CCO/059290/B   HSBC — Bank Middle East   JGC Corporation   Performance    
8/6/2005       8/6/2006     0     0       100,000  
72 Oasis Supply Company Anstalt
  GTE/CCO/511052/B   HSBC — Bank Middle East   JGC Corporation   Advance    
11/1/2005       11/1/2006     0     0       350,000  
72 Oasis Supply Company Anstalt
  GTE/CCO/512138/B   HSBC — Bank Middle East   JGC Corporation   Advance    
1/3/2006       1/3/2007     0     0       100,000  
69 Arabian CBI Ltd
  GTE/CCO/512137/B   HSBC — Bank Middle East   JGC Arabia Limited   Advance    
1/3/2006       1/3/2007     SAR     4,200,000       1,119,804  
68 CBI Eastern Anstalt
  LG2002382   Lloyds TSB Bank   Technip Italy S.p.A.   Performance     7/29/2002
      12/31/2006     0     0       1,199,643  
68 CBI Eastern Anstalt
  G027961   Mashreq Bank   Eastern Bechtel Co. Ltd.   Performance     4/28/2002
      3/28/2007     0     0       22,577  
68 CBI Eastern Anstalt
  G027962   Mashreq Bank   Eastern Bechtel Co. Ltd.   Retention     4/28/2002  
    3/28/2007     0     0       22,577  
68 CBI Eastern Anstalt
  G032738   Mashreq Bank   Ministry of Labor & Social Affairs   Labor Guarantee
    2/3/2003       2/2/2007     AED     135,000       36,748  
68 CBI Eastern Anstalt
  G030505   Mashreq Bank   Ministry of Labor   Labor Guarantee     9/11/2002    
  9/10/2006     AED     15,000       4,083  
68 CBI Eastern Anstalt
  G031219   Mashreq Bank   Ministry of Labor   Labor Guarantee     10/21/2002  
    10/21/2006     AED     18,000       4,900  
68 CBI Eastern Anstalt
  G031797   Mashreq Bank   Ministry of Labor   Labor Guarantee     12/1/2002    
  11/29/2006     AED     51,000       13,883  
68 CBI Eastern Anstalt
  G032192   Mashreq Bank   Ministry of Labor   Labor Guarantee     12/30/2002  
    12/28/2006     AED     51,000       13,883  
68 CBI Eastern Anstalt
  G034082   Mashreq Bank   Ministry of Labor and Social Affairs   Labor
Guarantee     4/22/2003       4/20/2007     AED     93,000       25,316  
68 CBI Eastern Anstalt
  G033317   Mashreq Bank   Ministry of Labor & Social Affairs — Labor Sector  
Labor Guarantee     3/10/2003       3/9/2007     AED     9,000       2,450  

 

 



--------------------------------------------------------------------------------



 



Schedule 1.1.4 — LC’s & Surety Bonds
CHICAGO BRIDGE & IRON COMPANY N.V.
Consolidated LC’s & Bank Guarantee’s as of June 30, 2006

                                                                               
              Value in                                     Expiry        
currency     Value in   Entity   LC Number   Issued by   Beneficiary   Purpose  
Issued     Date     Currency   of issue     USD  
68 CBI Eastern Anstalt
  G033588   Mashreq Bank   Ministry of Labor and Social Affairs   Labor
Guarantee     3/25/2003       3/24/2007     AED     81,000       22,049  
68 CBI Eastern Anstalt
  G041536   Mashreq Bank   Ministry of Labor and Social Affair   Labor Guarantee
    8/8/2004       10/7/2006     AED     42,000       11,433  
68 CBI Eastern Anstalt
  G041830   Mashreq Bank   Ministry of Labor and Social Affair   Labor Guarantee
    8/23/2004       10/22/2006     AED     3,000       817  
68 CBI Eastern Anstalt
  G041943000   Mashreq Bank   Ministry of Labor and Social Affair   Labor
Guarantee     8/29/2004       10/28/2006     AED     3,000       817  
68 CBI Eastern Anstalt
  G042249000   Mashreq Bank   Ministry of Labor and Social Affair   Labor
Guarantee     9/15/2004       10/14/2006     AED     3,000       817  
68 CBI Eastern Anstalt
  G033066   Mashreq Bank   Ministry of Labor and Social Affairs   Labor
Guarantee     2/24/2003       2/23/2007     AED     24,000       6,533  
68 CBI Eastern Anstalt
  G034167   Mashreq Bank   Ministry of Labor and Social Affairs   Labor
Guarantee     4/27/2003       4/26/2007     AED     3,000       817  
68 CBI Eastern Anstalt
  G044076   Mashreq Bank   Ministry of Labor and Social Affairs   Labor
Guarantee     1/6/2005       2/5/2007     AED     3,000       817  
68 CBI Eastern Anstalt
  G044192   Mashreq Bank   Ministry of Labor and Social Affairs   Labor
Guarantee     1/15/2005       1/14/2007     AED     3,000       817  
68 CBI Eastern Anstalt
  G044292   Mashreq Bank   Ministry of Labor and Social Affairs   Labor
Guarantee     1/18/2005       1/17/2007     AED     3,000       817  
68 CBI Eastern Anstalt
  G044485   Mashreq Bank   Ministry of Labor and Social Affairs   Labor
Guarantee     2/1/2005       1/31/2007     AED     3,000       817  
68 CBI Eastern Anstalt
  G044693   Mashreq Bank   Ministry of Labor and Social Affairs   Labor
Guarantee     2/13/2005       2/12/2007     AED     3,000       817  
68 CBI Eastern Anstalt
  G046934   Mashreq Bank   Ministry of Labor and Social Affairs-Labor Secto  
Labor Guarantee     6/12/2005       6/11/2007     AED     3,000       817  
68 CBI Eastern Anstalt
  G047122   Mashreq Bank   Ministry of Labor and Social Affair   Labor Guarantee
    6/25/2005       7/24/2007     AED     3,000       817  
68 CBI Eastern Anstalt
  G047228   Mashreq Bank   Ministry of Labor and Social Affairs   Labor
Guarantee     6/28/2005       6/27/2007     AED     3,000       817  
68 CBI Eastern Anstalt
  G047498   Mashreq Bank   Ministry of Labor and Social Affairs   Labor
Guarantee     7/11/2005       7/10/2007     AED     3,000       817  
68 CBI Eastern Anstalt
  G047848   Mashreq Bank   Ministry of Labor and Social Affairs-Labor Sector  
Labor Guarantee     8/2/2005       8/1/2007     AED     3,000       817  
68 CBI Eastern Anstalt
  G047973   Mashreq Bank   Ministry of Labor and Social Affairs   Labor
Guarantee     8/11/2005       8/10/2007     AED     3,000       817  
68 CBI Eastern Anstalt
  G048182   Mashreq Bank   Ministry of Labor and Social Affair - Labor Secto  
Labor Guarantee     8/23/2005       10/22/2006     AED     3,000       817  
68 CBI Eastern Anstalt
  G048313   Mashreq Bank   Ministry of Labor and Social Affairs   Labor
Guarantee     8/30/2005       10/29/2006     AED     3,000       817  
68 CBI Eastern Anstalt
  G048417   Mashreq Bank   Ministry of Labor and Social Affairs   Labor
Guarantee     9/7/2005       10/6/2006     AED     3,000       817  
68 CBI Eastern Anstalt
  G048567   Mashreq Bank   Ministry of Labor and Social Affairs   Labor
Guarantee     9/14/2005       10/13/2006     AED     3,000       817  
68 CBI Eastern Anstalt
  G048832   Mashreq Bank   Ministry of Labor and Social Affairs   Labor
Guarantee     9/29/2005       10/28/2006     AED     3,000       817  
68 CBI Eastern Anstalt
  G048838   Mashreq Bank   Ministry of Economy and Planning   Labor Guarantee  
  10/1/2005       10/30/2007     AED     50,000       13,611  
68 CBI Eastern Anstalt
  G048837   Mashreq Bank   Ministry of Economy and Plannning   Labor Guarantee  
  10/1/2005       10/30/2007     AED     50,000       13,611  
68 CBI Eastern Anstalt
  G042480   Mashreq Bank   Ministry of Labor and Social Affair   Labor Guarantee
    9/27/2004       9/26/2007     AED     3,000       817  
68 CBI Eastern Anstalt
  G042598   Mashreq Bank   Ministry of Labor and Social Affair   Labor Guarantee
    10/4/2004       10/3/2007     AED     3,000       817  
68 CBI Eastern Anstalt
  G042845   Mashreq Bank   Ministry of Labor and Social Affair   Labor Guarantee
    10/19/2004       10/18/2006     AED     6,000       1,633  
68 CBI Eastern Anstalt
  G042846   Mashreq Bank   Ministry of Labor and Social Affair   Labor Guarantee
    10/19/2004       10/18/2006     AED     6,000       1,633  
68 CBI Eastern Anstalt
  G042975   Mashreq Bank   Contrack International Inc.   Performance    
10/26/2004       9/1/2006     0     0       218,300  
68 CBI Eastern Anstalt
  G045098   Mashreq Bank   Ministry of Labor and Social Affairs   Labor
Guarantee     3/9/2005       3/8/2007     AED     3,000       817  
68 CBI Eastern Anstalt
  G049068   Mashreq Bank   Ministry of Labor and Social Affairs   Labor
Guarantee     10/15/2005       10/14/2006     AED     3,000       817  
68 CBI Eastern Anstalt
  G048947   Mashreq Bank   Ministry of Labor and Social Affairs   Labor
Guarantee     10/6/2005       10/5/2006     AED     3,000       817  
68 CBI Eastern Anstalt
  G049113   Mashreq Bank   Contrack International Inc.   Warranty     10/18/2005
      10/30/2006     0     0       109,150  
68 CBI Eastern Anstalt
  G049815   Mashreq Bank   Ministry of Labor & Social Affairs - Labor Secto  
Labor Guarantee     11/24/2005       11/23/2006     AED     3,000       817  
68 CBI Eastern Anstalt
  G050130   Mashreq Bank   Ministry of Labor and Social Affairs Labor Sector  
Labor Guarantee     12/12/2005       12/11/2006     AED     3,000       817  
68 CBI Eastern Anstalt
  G049951   Mashreq Bank   Ministry of Labor and Social Affairs   Labor
Guarantee     12/4/2005       12/3/2006     AED     3,000       817  
68 CBI Eastern Anstalt
  G049952   Mashreq Bank   Ministry of Labor and Social Affairs   Labor
Guarantee     12/4/2005       12/3/2006     AED     3,000       817  
68 CBI Eastern Anstalt
  G050332   Mashreq Bank   Ministry of Labor and Social Affairs   Labor
Guarantee     12/22/2005       12/21/2006     AED     3,000       817  
68 CBI Eastern Anstalt
  G050450   Mashreq Bank   Abu Dhabi National Oil Company for Distribution  
Warranty     12/28/2005       12/31/2006     AED     500,000       136,105  
68 CBI Eastern Anstalt
  G051289   Mashreq Bank   Ministry of Labor & Social Affairs - Abu Dhabi  
Labor Guarantee     2/21/2006       2/20/2007     AED     3,000       817  
68 CBI Eastern Anstalt
  G051524   Mashreq Bank   Ministry of Labor & Social Affairs   Labor Guarantee
    3/2/2006       3/1/2007     AED     105,000       28,582  
68 CBI Eastern Anstalt
  G052435   Mashreq Bank   Abu Dhabi National Oil Company   Financial    
4/19/2006       4/18/2007     AED     30,000       8,166  
68 CBI Eastern Anstalt
  G052190   Mashreq Bank   Ministry of Labor and Social Affairs   Labor
Guarantee     4/4/2006       4/3/2007     AED     15,000       4,083  
68 CBI Eastern Anstalt
  G052203   Mashreq Bank   Ministry of Labor and Social Affairs   Labor
Guarantee     4/5/2006       4/4/2007     AED     3,000       817  
68 CBI Eastern Anstalt
  G052409   Mashreq Bank   Ministry of Labor and Social Affairs   Labor
Guarantee     4/19/2006       4/18/2007     AED     15,000       4,083  
68 CBI Eastern Anstalt
  G052474   Mashreq Bank   Ministry of Labor and Social Affairs   Labor
Guarantee     4/23/2006       4/22/2007     AED     102,000       27,765  
68 CBI Eastern Anstalt
  G052618   Mashreq Bank   Ministry of Labor and Social Affairs   Labor
Guarantee     4/30/2006       4/29/2007     AED     192,000       52,264  
68 CBI Eastern Anstalt
  G052652   Mashreq Bank   Ministry of Labor & Social Affairs - Abu Dhabi  
Labor Guarantee     5/1/2006       4/30/2007     AED     96,000       26,132  
68 CBI Eastern Anstalt
  G052754   Mashreq Bank   Abu Dhabi National Oil Company for Distribution  
Financial     5/3/2006       5/2/2007     AED     160,000       43,554  
68 CBI Eastern Anstalt
  G052798   Mashreq Bank   Bemco Contracting Company Qatar (WLL)   Advance    
5/8/2006       3/15/2007     0     0       342,800  
68 CBI Eastern Anstalt
  G052946   Mashreq Bank   Ministry of Labor & Social Affairs   Labor Guarantee
    5/15/2006       5/14/2007     AED     114,000       31,032  
68 CBI Eastern Anstalt
  G052967   Mashreq Bank   Ministry of Labor & Social Affairs   Labor Guarantee
    5/15/2006       5/14/2007     AED     9,000       2,450  

 

 



--------------------------------------------------------------------------------



 



Schedule 1.1.4 — LC’s & Surety Bonds
CHICAGO BRIDGE & IRON COMPANY N.V.
Consolidated LC’s & Bank Guarantee’s as of June 30, 2006

                                                                               
              Value in                                     Expiry        
currency     Value in   Entity   LC Number   Issued by   Beneficiary   Purpose  
Issued     Date     Currency   of issue     USD  
68 CBI Eastern Anstalt
  G052990   Mashreq Bank   Ministry of Labor & Social Affairs   Labor Guarantee
    5/15/2006       5/14/2007     AED     9,000       2,450  
68 CBI Eastern Anstalt
  G053160   Mashreq Bank   Ministry of Labor & Social Affairs - Abu Dhabi  
Labor Guarantee     5/25/2006       5/24/2007     AED     165,000       44,915  
68 CBI Eastern Anstalt
  G052951   Mashreq Bank   Bemco Contracting Company Qatar (WLL)   Performance  
  5/14/2006       3/15/2007     0     0       85,700  
68 CBI Eastern Anstalt
  G053316   Mashreq Bank   Ministry of Labor and Social Affairs   Labor
Guarantee     6/3/2006       6/2/2007     AED     9,000       2,450  
68 CBI Eastern Anstalt
  G053537   Mashreq Bank   Ministry of Labor and Social Affairs   Labor
Guarantee     6/14/2006       6/13/2007     AED     30,000       8,166  
68 CBI Eastern Anstalt
  G053539   Mashreq Bank   Jebel Ali Free Zone Authority   Labor Guarantee    
6/14/2006       6/13/2007     AED     75,000       20,416  
68 CBI Eastern Anstalt
  G053542   Mashreq Bank   Nouman Fouad Trading   Financial     6/14/2006      
4/30/2007     AED     640,000       174,214  
68 CBI Eastern Anstalt
  G053611   Mashreq Bank   Ministry of Labor and Social Affairs   Labor
Guarantee     6/18/2006       6/17/2007     AED     24,000       6,533  
68 CBI Eastern Anstalt
  G050558   Mashreq Bank   Jebel Ali Free Zone Authority   Labor Guarantee    
1/12/2006       1/11/2007     AED     50,000       13,611  
68 CBI Eastern Anstalt
  G050518   Mashreq Bank   ENOC - Emirates National Oil Company   Advance    
1/4/2006       6/27/2007     0     0       1,126,500  
68 CBI Eastern Anstalt
  G050929   Mashreq Bank   Ministry of Labor & Social Affairs   Labor Guarantee
    1/31/2006       1/30/2007     AED     3,000       817  
68 CBI Eastern Anstalt
  G050944   Mashreq Bank   Ministry of Labor & Social Affairs   Labor Guarantee
    2/2/2006       2/1/2007     AED     3,000       817  
68 CBI Eastern Anstalt
  G051108   Mashreq Bank   Ministry of Labor & Social Affairs-Abu Dhabi   Labor
Guarantee     2/12/2006       2/11/2007     AED     51,000       13,883  
68 CBI Eastern Anstalt
  G051180   Mashreq Bank   Ministry of Labor & Social Affairs   Labor Guarantee
    2/15/2006       2/14/2007     AED     6,000       1,633  
101 CBI Company & Co. LLC
  G050942   Mashreq Bank   Mitsubishi Heavy Industries Fertiliser Project  
Performance     2/6/2006       5/31/2009     0     0       53,000  
101 CBI Company & Co. LLC
  G050941   Mashreq Bank   Mitsubishi Heavy Industries Fertiliser Project  
Advance     2/6/2006       5/31/2007     0     0       106,000  
12 Arabian Gulf Material Supply Company
  G050953   Mashreq Bank   Mitsubishi Heavy Industries, Ltd.   Advance    
2/6/2006       5/31/2007     0     0       1,116,000  
12 Arabian Gulf Material Supply Company
  G050954   Mashreq Bank   Mitsubishi Heavy Industries, Ltd.   Performance    
2/6/2006       5/31/2009     0     0       372,000  
72 Oasis Supply Company Anstalt
  G033061   Mashreq Bank   Chiyoda Corporation   Performance     2/24/2003      
7/31/2006     0     0       157,569  
28 Howe Baker Eastern Ltd.
  G047113   Mashreq Bank   Ministry of Economy and Planning   Labor Guarantee  
  6/23/2005       6/22/2007     AED     50,000       13,611  
68 CBI Eastern Anstalt
  DB/LG(F)06-00187   National Bank of Abu Dhabi   Eastern Bechtel Co., Ltd  
Performance     3/6/2006       12/31/2008     0     0       1,022,200  
68 CBI Eastern Anstalt
  DB/LG(F)06-00188   National Bank of Abu Dhabi   Eastern Bechtel Co., Ltd  
Advance     3/6/2006       10/6/2009     0     0       2,044,400  
68 CBI Eastern Anstalt
  20060808173   National Bank of Kuwait   Kuwait Paraxylene Production Company  
Bid     6/18/2006       9/18/2006     0     0       450,000  
117 Pacific Rim-Fujian Br.
  10847 AA 000022   Nationale Borg   Emmanuel Cotessat-Societe D'Advocats   Tax
guarantee     11/16/2005       11/16/2006     EUR     50,000       62,746  
58 CB & I (UK)
  10847 AA 23   Nationale Borg   BG International Limited   Performance    
6/9/2006       12/30/2007     GBP     180,200       327,234  
50 CBI Europe BV
  10847 AA 0013   Nationale Borg   Kantoren Fonds Nederland B.V.   Financial    
4/10/2002       4/1/2007     EUR     27,663       34,715  
583 CB & I (UK)
  G838   Qatar National Bank   South Hook LNG Terminal Company Limited  
Performance     1/14/2005       4/30/2010     GBP     16,795,950      
30,500,605  
583 CB & I (UK)
  G832   Qatar National Bank   South Hook LNG Terminal Company Limited  
Performance     11/1/2004       7/31/2009     GBP     40,936,750      
74,339,091  
69 Arabian CBI Ltd
  3000363173   Saudi American Bank   Saudi Binladin   Warranty     11/28/1996  
    12/31/2006     0     0       82,734  
69 Arabian CBI Ltd
  3000366483   Saudi American Bank   Chiyoda   Performance     3/10/2003      
7/31/2006     0     0       187,466  
69 Arabian CBI Ltd
  3000367213   Saudi American Bank   Jubail United Petrochemical Co.  
Performance     8/2/2004       8/31/2006     SAR     776,095       206,922  
69 Arabian CBI Ltd
  3000367159   Saudi American Bank   MMG   Performance     6/28/2004      
3/31/2007     SAR     1,092,469       291,274  
69 Arabian CBI Ltd
  3000367170   Saudi American Bank   Chiyoda   Retention     7/7/2004      
8/8/2006     0     0       374,932  
69 Arabian CBI Ltd
  3000367180   Saudi American Bank   Snamprogetti   Retention     7/11/2004    
  7/1/2006     SAR     434,518       115,851  
69 Arabian CBI Ltd
  3000366879   Saudi American Bank   Jubail United Petrochemical Co,   Retention
    1/18/2004       10/31/2006     SAR     2,794,014       744,940  
69 Arabian CBI Ltd
  3000366947   Saudi American Bank   Jubail United Petrochemical Co,  
Performance     1/25/2004       10/31/2006     SAR     1,921,500       512,310  
69 Arabian CBI Ltd
  3000366933   Saudi American Bank   Jubail United Petrochemical Co,  
Performance     1/18/2004       10/31/2006     SAR     308,500       82,252  
69 Arabian CBI Ltd
  3000366934   Saudi American Bank   Jubail United Petrochemical Co,   Retention
    1/18/2004       10/31/2006     SAR     308,500       82,252  
69 Arabian CBI Ltd
  3000367517   Saudi American Bank   CAT   Performance     2/26/2005      
3/9/2007     0     0       520,000  
69 Arabian CBI Ltd
  3000367598   Saudi American Bank   Jubail Chevron Phillips Co.   Performance  
  4/12/2005       2/5/2008     0     0       1,181,200  
69 Arabian CBI Ltd
  3000367604   Saudi American Bank   Saudi Chevron Petrochemical Co.  
Performance     4/12/2005       1/21/2009     0     0       146,960  
69 Arabian CBI Ltd
  3000367596   Saudi American Bank   Snamprogetti   Retention     4/10/2005    
  12/15/2006     0     0       628,657  
69 Arabian CBI Ltd
  3000367902   Saudi American Bank   Sharq   Performance     8/10/2005      
11/30/2007     0     0       5,674,338  
69 Arabian CBI Ltd
  3000367976   Saudi American Bank   Sharq   Retention     9/12/2005      
11/16/2007     0     0       2,826,228  
69 Arabian CBI Ltd
  3000368022   Saudi American Bank   Samsung   Performance     10/4/2005      
2/17/2007     0     0       215,000  
69 Arabian CBI Ltd
  3000368033   Saudi American Bank   Samsung   Advance     10/9/2005      
2/17/2007     0     0       430,000  
69 Arabian CBI Ltd
  3000368052   Saudi American Bank   Saudi Archirodon   Advance     10/23/2005  
    4/30/2007     SAR     2,019,915       538,550  
69 Arabian CBI Ltd
  3000368053   Saudi American Bank   Saudi Archirodon   Performance    
10/23/2005       4/30/2007     SAR     2,019,915       538,550  
69 Arabian CBI Ltd
  3000368169   Saudi American Bank   JUPC   Advance     1/28/2006      
1/28/2007     SAR     3,462,042       923,050  
69 Arabian CBI Ltd
  3000368170   Saudi American Bank   JUPC   Performance     1/28/2006      
1/28/2009     SAR     1,731,021       461,525  
69 Arabian CBI Ltd
  3000368171   Saudi American Bank   JUPC   Retention     1/28/2006      
1/28/2007     SAR     1,731,021       461,525  
69 Arabian CBI Ltd
  3000368358   Saudi American Bank   Samsung   Advance     3/1/2006      
8/20/2007     0     0       594,000  
69 Arabian CBI Ltd
  3000368357   Saudi American Bank   Samsung   Performance     3/1/2006      
8/20/2007     0     0       297,000  

 

 



--------------------------------------------------------------------------------



 



Schedule 1.1.4 — LC’s & Surety Bonds
CHICAGO BRIDGE & IRON COMPANY N.V.
Consolidated LC’s & Bank Guarantee’s as of June 30, 2006

                                                                               
              Value in                                     Expiry        
currency     Value in   Entity   LC Number   Issued by   Beneficiary   Purpose  
Issued     Date     Currency   of issue     USD  
70 CBI Constructors S.A. (South Africa)
  M302406   Standard Bank   Dept. Customs & Excise   Financial     11/7/1995    
  12/31/2010     ZAR     2,500       344  
70 CBI Constructors S.A. (South Africa)
  M420120   Standard Bank   Sasol Petroleum Tamane   Retention     3/17/2003    
  7/31/2006     ZAR     226,211       31,115  
70 CBI Constructors S.A. (South Africa)
  M451944   Standard Bank   Engen Refinery   Retention     6/7/2005      
4/8/2007     ZAR     212,306       29,203  
77 CBI ST Limited(Thailand)
  DU1/CGY305408 / 359-02-0401420   Standard Chartered Bank   Nacap Asia Pacific
(Thailand) Co. Ltd.   Performance     12/11/2003       1/31/2007     0     0    
  605,797  
77 CBI ST Limited(Thailand)
  DU1/CGY305409 / 359-02-0401527   Standard Chartered Bank   Nacap Asia Pacific
(Thailand) Co. Ltd.   Performance     12/11/2003       1/31/2007     THB    
10,852,465       282,164  
77 CBI ST Limited(Thailand)
  DU1/CGY400595 / 359-02-0405186   Standard Chartered Bank   Nacap Asia Pacific
(Thailand) Co., Ltd.   Retention     2/20/2004       3/31/2007     THB    
10,340,365       268,849  
11 Pacific Rim Material Supply Company
  DU1/CGY400370   Standard Chartered Bank   Vopak Shanghai Logistics Co. Ltd.  
Performance     1/27/2004       7/27/2006     0     0       1,094,000  
11 Pacific Rim Material Supply Company
  DU1/CGY50000213   Standard Chartered Bank   Shanghai Secco Petrochemical
Company Ltd.   Warranty     1/18/2005       3/31/2007     0     0      
2,201,892  
23 CBI Overseas, LLC
  DU1/CG0600341   Standard Chartered Bank   Controller of Immigration —
Singapore   Warranty     1/26/2006       1/22/2007     SGD     250,000      
156,485  
117 Pacific Rim-Fujian Br.
  DU1/CG0505797   Standard Chartered Bank   CNOOC Fujian LNG Co. Ltd.  
Performance     12/19/2005       12/19/2007     0     0       13,700,000  
98 CMP BV
  DU/CGY303412   Standard Chartered Bank   Chiyotec Limited   Performance    
7/28/2003       11/30/2008     0     0       5,882,739  
98 CMP BV
  DU1/CGY303411   Standard Chartered Bank   Chiyotec Limited   Advance    
7/28/2003       3/31/2007     0     0       8,824,109  
505 CBI Europe BV (China)
  DU1/CGY400377 / 00333-02-00005476   Standard Chartered Bank   Vopak Shanghai
Logistic Co. Ltd.   Performance     1/27/2004       7/1/2006     CNY    
4,634,896       578,899  
506 CBI Europe BV (Sakhalin)
  DU1/CGY303409   Standard Chartered Bank   CTSD Limited   Performance    
7/28/2003       11/30/2008     0     0       3,717,261  
506 CBI Europe BV (Sakhalin)
  DU1/CGY303410   Standard Chartered Bank   CTSD Limited   Advance     7/28/2003
      3/31/2007     0     0       5,575,892  
68 CBI Eastern Anstalt
  DU1/CGY502015   Standard Chartered Bank   Taisei Corporation   Retention    
5/5/2005       9/8/2006     0     0       838,308  
70 CBI Constructors S.A. (South Africa)
  ZABOG40043   Standard Chartered Bank   Linde AG   Warranty     8/11/2004      
7/31/2006     ZAR     2,009,673       276,431  
70 CBI Constructors S.A. (South Africa)
  ZABOG40056   Standard Chartered Bank   Technip South Africa   Performance    
9/22/2004       9/30/2007     ZAR     648,153       89,153  
70 CBI Constructors S.A. (South Africa)
  ZABOG50033   Standard Chartered Bank   Sasol Technology (Pty)   Warranty    
9/14/2005       5/31/2007     ZAR     600,315       82,573  
70 CBI Constructors S.A. (South Africa)
  ZABOG50034   Standard Chartered Bank   Sasol Technology (Pty)   Warranty    
9/14/2005       5/31/2007     ZAR     803,098       110,466  
70 CBI Constructors S.A. (South Africa)
  ZABOG50035   Standard Chartered Bank   Sasol Technology (Pty)   Warranty    
9/14/2005       6/27/2007     ZAR     400,669       55,112  
70 CBI Constructors S.A. (South Africa)
  ZABOG50042   Standard Chartered Bank   Sasol Technology (Pty) Ltd.   Warranty
    7/19/2005       7/19/2006     ZAR     2,833,342       389,726  
702 CBI Constructors S.A. (Angola)
  ZABOG40053   Standard Chartered Bank   Group Five   Retention     8/27/2004  
    8/27/2006     0     0       582,000  
69 Arabian CBI Ltd
  DU1/CGY500814   Standard Chartered Bank   JGC Arabia Limited   Advance    
3/1/2005       9/30/2006     0     0       798,823  
72 Oasis Supply Company Anstalt
  DU1/CGY500813   Standard Chartered Bank   JGC Corporation   Advance    
3/1/2005       7/1/2006     0     0       771,177  
72 Oasis Supply Company Anstalt
  DU1/CGY500811   Standard Chartered Bank   JGC Corporation   Advance    
3/1/2005       7/1/2006     0     0       2,699,119  
72 Oasis Supply Company Anstalt
  DU1/CGY502237   Standard Chartered Bank   JGC Corporation   Advance    
5/16/2005       7/1/2006     0     0       2,699,119  
69 Arabian CBI Ltd
  DU1/CGY500815   Standard Chartered Bank   JGC Arabia Limited   Performance    
3/1/2005       3/31/2009     0     0       798,823  
68 CBI Eastern Anstalt
  GT02/1999/0443 / DU1/CG9920443   Standard Chartered Grindlays   Jebel Ali Free
Zone Authority   Labor Guarantee     9/1/1999       10/1/2006     AED    
100,000       27,221                                                      
Total Bi-lateral Utilization
                                  345,887,346                                  
                   
 
                                                   
117 Pacific Rim-Fujian Br.
  223002   REV Credit Facility   CNOOC-Fujian LNG, ltd   Advance     1/6/2006  
    4/21/2007     0     0       5,114,655  
08 CBI NV
  750105   REV Credit Facility   AIG   Financial     10/22/2001       2/7/2007  
  0     0       4,436,842  
08 CBI NV
  751694   REV Credit Facility   St Paul Fire and Marine Insurance   Financial  
  11/21/2003       8/22/2006     0     0       10,557,607  
39 CBI (Delaware)
  SLT321426   REV Credit Facility   Bank One NA   Financial     5/29/2001      
8/31/2006     0     0       2,000,000  
39 CBI (Delaware)
  SLT751064   REV Credit Facility   Continental Casualty Company   Financial    
2/1/2003       2/1/2007     0     0       9,441,000  
39 CBI (Delaware)
  251625   REV Credit Facility   Federal Insurance Company   Financial    
3/28/2006       3/16/2007     0     0       12,500,000  
Woodlands International Insurance Comp.
  246955   REV Credit Facility   Zurich American Insurance Company   Financial  
  3/22/2006       3/31/2007     0     0       20,000,000  
45 Central Trading Company Ltd
  CPCS-645328   REV Credit Facility   Crystallex International Corporation  
Advance     7/19/2005       7/13/2006     0     0       513,025  
45 Central Trading Company Ltd
  207192   REV Credit Facility   Ingeneria y Construccion Sigdo Koppers S.A.  
Performance     10/12/2005       6/28/2007     0     0       84,300  
45 Central Trading Company Ltd
  207123   REV Credit Facility   Ingeneria y Construccion Sigdo Koppers S.A.  
Performance     10/12/2005       6/28/2007     0     0       348,700  
47 Constructora CBI Limitada (Chile)
  CPCS-647027   REV Credit Facility   Salfa Montajes S.A.   Performance    
8/3/2005       12/31/2006     0     0       237,659  
47 Constructora CBI Limitada (Chile)
  213571   REV Credit Facility   Compania de Petroleos de Chile COPEC   Advance
    11/14/2005       3/27/2007     0     0       530,035  
47 Constructora CBI Limitada (Chile)
  213570   REV Credit Facility   Compania de Petroleos de Chile COPEC   Advance
    11/14/2005       3/27/2007     0     0       113,410  
CBI Americas Ltd
  CPCS-638169   REV Credit Facility   Gasmar S.A.   Performance     5/17/2005  
    6/23/2007     0     0       303,979  
CBI Americas Ltd
  212424   REV Credit Facility   Hovensa L.L.C.   Performance     11/8/2005    
  10/16/2007     0     0       1,186,764  
21 Oceanic Contractors
  264150   REV Credit Facility   Pluspetrol Peru Corporation   Performance    
6/6/2006       10/17/2007     0     0       762,840  
21 Oceanic Contractors
  264148   REV Credit Facility   Pluspetrol Peru Corporation   Performance    
6/6/2006       10/29/2007     0     0       89,929  
CSA Trading Company Ltd
  264147   REV Credit Facility   Pluspetrol Peru Corporation   Performance    
6/6/2006       5/30/2007     0     0       3,879,055  
71 CSA Trading Company Ltd
  220666   REV Credit Facility   Crystallex International Corporation  
Performance     12/15/2005       12/20/2006     0     0       513,025  
71 CSA Trading Company Ltd
  217595   REV Credit Facility   Pluspetrol Peru Corporation S.A.   Advance    
11/30/2005       9/1/2006     0     0       16,686,394  
50 CBI Europe BV
  ST4042/04   REV Credit Facility   Atyrau Branch of PFD International LLC  
Performance     9/10/2004       8/1/2007     0     0       628,469  

 

 



--------------------------------------------------------------------------------



 



Schedule 1.1.4 — LC’s & Surety Bonds
CHICAGO BRIDGE & IRON COMPANY N.V.
Consolidated LC’s & Bank Guarantee’s as of June 30, 2006

                                                                               
              Value in                                     Expiry        
currency     Value in   Entity   LC Number   Issued by   Beneficiary   Purpose  
Issued     Date     Currency   of issue     USD  
58 CB & I (UK)
  ST4003/04   REV Credit Facility   EnCana (UK) Limited   Performance    
1/22/2004       1/5/2007     GBP     3,750,000       7,015,313  
50 CBI Europe BV
  642613   REV Credit Facility   PFD International LLC   Performance    
6/27/2005       4/17/2007     0     0       660,000  
50 CBI Europe BV
  251562   REV Credit Facility   CNOOC-FUJIAN LNG CO   Advance     3/28/2006    
  4/30/2007     0     0       1,659,235  
50 CBI Europe BV
  251601   REV Credit Facility   CNOOC-FUJIAN LNG CO   Advance     3/28/2006    
  4/30/2007     0     0       625,565  
508 CBI Europe/Chengda Cons
  227859   REV Credit Facility   CNOOC-Fujian LNG Co   Advance     1/20/2006    
  3/31/2007     0     0       2,009,807  
69 Arabian CBI Ltd
  533636030   REV Credit Facility   Samsung Saudi Arabia Ltd   Performance    
12/2/2005       3/19/2010     SAR     5,268,570       1,404,965  
69 Arabian CBI Ltd
  533636027   REV Credit Facility   Samsung Saudi Arabia Ltd   Performance    
12/2/2005       3/19/2008     SAR     3,161,250       842,979  
72 Oasis Supply Company Anstalt
  533636029   REV Credit Facility   Samsung Saudi Arabia Ltd   Performance    
12/2/2005       3/19/2008     0     0       562,000  
72 Oasis Supply Company Anstalt
  533636028   REV Credit Facility   Samsung Saudi Arabia Ltd   Performance    
12/2/2005       3/19/2008     0     0       2,810,000  
92 Howe Baker Engineers
  751680   REV Credit Facility   Marathon Ashland Petroleum LLC   Retention    
11/19/2003       11/7/2007     0     0       3,258,319  
92 Howe Baker Engineers
  410076   REV Credit Facility   JGC (USA), Inc.   Performance     3/17/2004    
  7/31/2007     0     0       80,900  
92 Howe Baker Engineers
  CPCS-637798   REV Credit Facility   Petrolera Zuata, Petrozuata C.A.  
Performance     5/12/2005       6/30/2006     0     0       2,089,200  
92 Howe Baker Engineers
  646660   REV Credit Facility   Pluspetrol Peru Corporation   Performance    
8/1/2005       9/30/2006     0     0       47,469,729  
92 Howe Baker Engineers
  CPCS-646220   REV Credit Facility   Tipiel S.A.   Performance     7/26/2005  
    2/8/2007     0     0       22,160  
92 Howe Baker Engineers
  410634   REV Credit Facility   Marathon Ashland Petroleum LLC   Performance  
  9/28/2004       11/7/2007     0     0       1,040,307  
92 Howe Baker Engineers
  218562   REV Credit Facility   Pluspetrol Peru   Performance     12/5/2005    
  1/1/2008     0     0       7,223,160  
92 Howe Baker Engineers
  233701   REV Credit Facility   Marathon Ashland Petroleum   Performance    
2/3/2006       11/7/2007     0     0       4,015,327  
92 Howe Baker Engineers
  252574   REV Credit Facility   Toyo Engineering India Ltd   Performance    
4/5/2006       2/14/2008     0     0       59,539  
92 Howe Baker Engineers
  256904   REV Credit Facility   Marathon Petroleum Company   Financial    
4/27/2006       11/7/2007     0     0       4,015,327  
92 Howe Baker Engineers
  263111   REV Credit Facility   Conocophillips Company   Performance    
6/2/2006       7/15/2006     0     0       3,033,826  
92 Howe Baker Engineers
  253550   REV Credit Facility   Cabinda Gulf Oil Company Ltd   Performance    
4/10/2006       12/1/2009     0     0       25,250,000  
92 Howe Baker Engineers
  253547   REV Credit Facility   Cabinda Gulf Oil Company Ltd   Advance    
4/10/2006       5/1/2008     0     0       25,250,000  
94 Callidus Technologies LLC
  G5097/03   REV Credit Facility   BP Exploration (Shah Deniz) Limited  
Performance     10/29/2003       9/30/2007     0     0       135,271  
94 Callidus Technologies LLC
  G5023/04   REV Credit Facility   Aker Kvaerner Netherlands B.V.   Performance
    4/19/2004       7/31/2007     0     0       75,000  
94 Callidus Technologies LLC
  G5002/04   REV Credit Facility   MW Kellogg   Performance     1/8/2004      
12/31/2007     0     0       34,425  
94 Callidus Technologies LLC
  777520022681L   REV Credit Facility   Larsen & Toubro   Performance    
12/23/2003       8/14/2006     0     0       284,986  
94 Callidus Technologies LLC
  752134   REV Credit Facility   Mitsubishi Heavy Industries Ltd   Performance  
  1/5/2004       1/19/2007     0     0       6,755  
94 Callidus Technologies LLC
  G5011/04   REV Credit Facility   Gulf Advanced Chemical Industries Company Ltd
  Performance     2/3/2004       7/31/2007     0     0       532,590  
55 Horton CBI, Ltd
  649901   REV Credit Facility   Bear Head LNG c/o Anadarko Petroleum Corp  
Performance     8/29/2005       5/12/2010     0     0       1,518,859  
55 Horton CBI, Ltd
  649902   REV Credit Facility   Bear Head LNG c/o Anadarko Petroleum Corp  
Performance     8/29/2005       5/12/2010     CAD     13,590,410      
12,335,883  
37Ind Constructors (Industrial Division)
  332163   REV Credit Facility   Southern LNG Inc.   Performance     6/2/2003  
    6/2/2007     0     0       5,000,000  
37Ind Constructors (Industrial Division)
  SLT751624   REV Credit Facility   Trunkline LNG Company, LLC   Performance    
9/26/2003       7/31/2006     0     0       14,320,343  
37Ind Constructors (Industrial Division)
  410872   REV Credit Facility   Dominion Cove Point LNG Lmt   Performance    
1/5/2005       6/30/2009     0     0       18,760,000  
37Ind Constructors (Industrial Division)
  410679   REV Credit Facility   Trunkline LNG   Performance     10/19/2004    
  6/30/2006     0     0       9,460,630  
37Ind Constructors (Industrial Division)
  227889   REV Credit Facility   Marathon Petroleum Company   Performance    
1/17/2006       8/17/2007     0     0       947,790  
37Ind Constructors (Industrial Division)
  256940   REV Credit Facility   Golden Pass   Performance     4/27/2006      
9/1/2006     0     0       9,000,000  
37Ind Constructors (Industrial Division)
  261737   REV Credit Facility   Houston Fuel Oil Terminal Company   Performance
    5/24/2006       3/1/2007     0     0       141,771  
37Ind Constructors (Industrial Division)
  267705   REV Credit Facility   Kinder Morgan Liquids Terminals LP   Retention
    6/23/2006       5/27/2007     0     0       104,144  
40 CBI Services
  410972   REV Credit Facility   Western Surety Company   Financial     2/7/2005
      2/7/2007     0     0       4,039,750  
40 CBI Services
  410692   REV Credit Facility   Yankee Gas Services Company   Performance    
10/15/2004       10/14/2007     0     0       20,000,000  
40 CBI Services
  204167   REV Credit Facility   Hitachi America Ltd   Performance     9/27/2005
      6/30/2009     0     0       121,310  
40 CBI Services
  264146   REV Credit Facility   Alstom Power   Warranty     6/6/2006      
10/1/2007     0     0       500,000                                            
         
Total Committed Utilization w/o currency adjustment
                                  327,644,851                                  
                   
 
                                                   
Plus: 3% Adjustment for Foreign Currency LC’s
                                  647,974                                      
               
Total Committed Utilization
                                  328,292,825                                  
                   
 
                                                   
Total Bi-lateral & Committed Utilization
                                  674,180,171                                  
                   

 

 



--------------------------------------------------------------------------------



 



Schedule 1.1.4 — LC’s & Surety Bonds
CHICAGO BRIDGE & IRON COMPANY N.V.
Consolidated LC’s & Bank Guarantee’s as of June 30, 2006
Calculation of Foreign Currency LC’s:

                         
Revolving Facility:
                       
ST4003/04
  GBP     3,750,000     $ 7,015,312.50  
 
                     
649902
  CAD     13,590,410     $ 12,335,883.43  
 
                     
533636030
  SAR     5,268,570     $ 1,404,964.88  
 
                     
533636027
  SAR     3,161,250     $ 842,978.93                          
Total Foreign Currency LC’s
                  $ 21,599,139.74                          
3% adjustment to Total Utilization
                  $ 647,974.19                          

 

 



--------------------------------------------------------------------------------



 



                                                                               
                      Value in Issued     USD or USD   Company ID   Bond #  
ISSUING company   BENEFICIARY   PURPOSE   ISSUED   EXPIRY   Curr     Currency  
  Equiv.  
 
                                                       
37Ind Constructors (Industrial Division)
  213686   AMERICAN CONTRACTORS INDEMNITY COMPANY (ACI)   Interstate Engineering
Corporation   Performance and Payment   19-Apr-06   21-Nov-08            
3,771,610       3,771,610  
37Ind Constructors (Industrial Division)
  58618534   WESTERN SURETY COMPANY (WSC)   New Mexico Contractor’s Licensing
Service, Inc   License/Permit   20-Aug-03   20-Aug-06             5,000      
5,000  
37Ind Constructors (Industrial Division)
  58618535   WESTERN SURETY COMPANY (WSC)   State of Iowa   License/Permit  
07-Aug-99   07-Aug-06             50,000       50,000  
37Ind Constructors (Industrial Division)
  58618538   WESTERN SURETY COMPANY (WSC)   State of Florida, Construction
Industry Licensing   License/Permit   15-Jul-02   27-Aug-06             50,000  
    50,000  
37Ind Constructors (Industrial Division)
  58618573   WESTERN SURETY COMPANY (WSC)   The Gardner Zemke Company  
Performance and Payment   06-Dec-04   06-Dec-07             1,235,000      
1,235,000  
37Ind Constructors (Industrial Division)
  58618594   WESTERN SURETY COMPANY (WSC)   State of Oklahoma   License/Permit  
09-Jan-03   09-Jan-07             5,000       5,000  
37Ind Constructors (Industrial Division)
  58618600   WESTERN SURETY COMPANY (WSC)   City of Valparasio, IN  
License/Permit   12-Oct-04   01-Jul-08             5,000       5,000  
37Ind Constructors (Industrial Division)
  58618617   WESTERN SURETY COMPANY (WSC)   U.S. Army Engineer District, Mobile
  Performance and Payment   01-Feb-05   30-Sep-06             16,353,000      
16,353,000  
37Ind Constructors (Industrial Division)
  58629024   WESTERN SURETY COMPANY (WSC)   The Florida State University  
Performance and Payment   29-Apr-05   30-Jun-06             1,190,950      
1,190,950  
37Ind Constructors (Industrial Division)
  58629038   WESTERN SURETY COMPANY (WSC)   City of Wentzville, MO   Performance
and Payment   14-Jul-05   30-Sep-06             2,450,000       2,450,000  
37Ind Constructors (Industrial Division)
  58633450   WESTERN SURETY COMPANY (WSC)   Plymouth Charter Township (Plymouth,
MI)   Performance and Payment   06-Jan-06   30-Apr-07             1,343,325    
  1,343,325  
37Ind Constructors (Industrial Division)
  58633468   WESTERN SURETY COMPANY (WSC)   State of Arkansas   License/Permit  
01-Apr-99   01-Apr-09             10,000       10,000  
37Ind Constructors (Industrial Division)
  58633470   WESTERN SURETY COMPANY (WSC)   State of California   License/Permit
  02-Nov-98   02-Nov-08             10,000       10,000  
37Ind Constructors (Industrial Division)
  58633471   WESTERN SURETY COMPANY (WSC)   State of California   License/Permit
  11-Dec-98   11-Dec-08             7,500       7,500  
37Ind Constructors (Industrial Division)
  58633472   WESTERN SURETY COMPANY (WSC)   State of Washington   License/Permit
  12-Jun-99   12-Jun-09             12,000       12,000  
37Ind Constructors (Industrial Division)
  58637380   WESTERN SURETY COMPANY (WSC)   Grunley-Walsh   Performance and
Payment   19-Dec-05   01-May-09             5,215,000       5,215,000  
37Ind Constructors (Industrial Division)
  81558708   FEDERAL INSURANCE COMPANY (FED)   M&D Mechanical   Performance and
Payment   06-Jun-06   03-Apr-07             869,200       869,200  
37Ind Constructors (Industrial Division)
  81558787   FEDERAL INSURANCE COMPANY (FED)   Terra Mississippi Nitrogen, INC.
  Retention   16-Sep-05   07-Oct-06             299,300       299,300  
37Ind Constructors (Industrial Division)
  81558803   FEDERAL INSURANCE COMPANY (FED)   Chevron Products Company  
Retention   07-Nov-05   01-Aug-06             128,091       128,091  
37Ind Constructors (Industrial Division)
  81558805   FEDERAL INSURANCE COMPANY (FED)   Pasadena Refining System, Inc.  
Retention   21-Oct-05   21-Dec-06             88,570       88,570  
37Ind Constructors (Industrial Division)
  285011285   Liberty Mutual   U.S. Army Engineer District, Mobile (CESAM-CT)  
Performance   25-Apr-02   30-Sep-06             11,730,000       11,730,000  
37Ind Constructors (Industrial Division)
  CMS215360   RLI INSURANCE COMPANY (RLI)   State of Louisiana, Dept. of Revenue
and Taxation   Tax   21-May-02   21-May-07             2,500       2,500  
37Ind Constructors (Industrial Division)
  CMS215365   RLI INSURANCE COMPANY (RLI)   Calvert County Department of Public
Works   License/Permit   06-May-05   06-May-07             69,125       69,125  
37Ind Constructors (Industrial Division)
  CMS215366   RLI INSURANCE COMPANY (RLI)   State of Oregon   License/Permit  
31-May-05   31-May-07             15,000       15,000  
37Ind Constructors (Industrial Division)
  CMS226320   RLI INSURANCE COMPANY (RLI)   North Carolina Licensing Board for
General Contractors   License/Permit   12-Dec-05   31-Dec-06            
1,500,000       1,500,000  
37Ind Constructors (Industrial Division)
  CMS226322   RLI INSURANCE COMPANY (RLI)   JE Merit Constructors, Inc.  
Retention   10-Jan-06   10-Jan-07             428,277       428,277  
37Ind Constructors (Industrial Division)
  CMS226329   RLI INSURANCE COMPANY (RLI)   Sunoco Pipeline L.P.   Retention  
01-Mar-06   01-Mar-07             393,200       393,200  
37Ind Constructors (Industrial Division)
  SY2658   ST. PAUL FIRE AND MARINE INSURANCE COMPANY (SFM)   Governor of the
State of Texas   License/Permit   26-Apr-03   26-Apr-07             10,000      
10,000  
 
                                                   
Sub-total
                                                    47,246,648  
 
                                                       
37Wtr Constructors (Water Division)
  15814608   Other   State of Texas   Public   31-Mar-06   31-Mar-10            
10,000       10,000  
37Wtr Constructors (Water Division)
  58618537   WESTERN SURETY COMPANY (WSC)   City of Auburn Finance Department
Revenue Office   License/Permit   04-Aug-03   04-Aug-06             5,000      
5,000  
37Wtr Constructors (Water Division)
  58618541   WESTERN SURETY COMPANY (WSC)   State of California   License/Permit
  05-Sep-02   04-Oct-06             7,500       7,500  

 

 



--------------------------------------------------------------------------------



 



Surety Bonds as of 6/30/06

                                                                               
                      Value in Issued     USD or USD   Company ID   Bond #  
ISSUING company   BENEFICIARY   PURPOSE   ISSUED   EXPIRY   Curr     Currency  
  Equiv.  
37Wtr Constructors (Water Division)
  58618549   WESTERN SURETY COMPANY (WSC)   Cambria Community Services District
  Performance and Payment   07-Oct-04   15-Jul-06             1,632,143      
1,632,143  
37Wtr Constructors (Water Division)
  58618554   WESTERN SURETY COMPANY (WSC)   Valparaiso Department of Water Works
  Performance and Payment   12-Oct-04   01-Jul-08             1,812,700      
1,812,700  
37Wtr Constructors (Water Division)
  58618557   WESTERN SURETY COMPANY (WSC)   Grand Chute Sanitary District #1  
Performance and Payment   26-Oct-04   01-Aug-06             1,369,000      
1,369,000  
37Wtr Constructors (Water Division)
  58618563   WESTERN SURETY COMPANY (WSC)   Clermont County Commissioners  
Performance and Payment   08-Nov-04   08-Sep-06             1,648,000      
1,648,000  
37Wtr Constructors (Water Division)
  58618565   WESTERN SURETY COMPANY (WSC)   Village of Round Lake Beach  
Performance and Payment   09-Nov-04   15-Jul-06             2,152,300      
2,152,300  
37Wtr Constructors (Water Division)
  58618566   WESTERN SURETY COMPANY (WSC)   City of Jamestown   License/Permit  
11-Nov-04   31-Dec-06             10,000       10,000  
37Wtr Constructors (Water Division)
  58618575   WESTERN SURETY COMPANY (WSC)   Alaska Department of Commerce  
License/Permit   01-Jan-05   31-Dec-06             10,000       10,000  
37Wtr Constructors (Water Division)
  58618577   WESTERN SURETY COMPANY (WSC)   State of Mississippi  
License/Permit   14-Dec-04   14-Dec-06             57,950       57,950  
37Wtr Constructors (Water Division)
  58618579   WESTERN SURETY COMPANY (WSC)   State of Mississippi  
License/Permit   14-Dec-04   14-Dec-06             55,545       55,545  
37Wtr Constructors (Water Division)
  58618586   WESTERN SURETY COMPANY (WSC)   Lawton Chiles, Governor of the State
of Florida   License/Permit   05-Dec-02   05-Dec-06             5,000      
5,000  
37Wtr Constructors (Water Division)
  58618592   WESTERN SURETY COMPANY (WSC)   Norwich Public Utilitiies of the
City of Norwich   License/Permit   02-Dec-04   11-Jan-07             55,945    
  55,945  
37Wtr Constructors (Water Division)
  58618614   WESTERN SURETY COMPANY (WSC)   City of Lee’s Summit   Performance
and Payment   30-Dec-04   01-Jul-06             3,627,000       3,627,000  
37Wtr Constructors (Water Division)
  58618615   WESTERN SURETY COMPANY (WSC)   Urbandale Water Utility  
Performance and Payment   07-Apr-05   15-Nov-06             3,118,000      
3,118,000  
37Wtr Constructors (Water Division)
  58618619   WESTERN SURETY COMPANY (WSC)   City of Woodbury   Performance and
Payment   21-Apr-05   15-Apr-07             2,565,500       2,565,500  
37Wtr Constructors (Water Division)
  58627871   WESTERN SURETY COMPANY (WSC)   City of Woonsocker Water Division  
Performance and Payment   16-Mar-05   30-Dec-06             2,298,000      
2,298,000  
37Wtr Constructors (Water Division)
  58627873   WESTERN SURETY COMPANY (WSC)   Prince William County Service
Authority   Performance and Payment   11-Mar-05   15-Sep-06            
3,362,100       3,362,100  
37Wtr Constructors (Water Division)
  58627874   WESTERN SURETY COMPANY (WSC)   Erie County Water Authority  
Performance and Payment   01-Mar-05   31-Jul-06             2,738,000      
2,738,000  
37Wtr Constructors (Water Division)
  58627882   WESTERN SURETY COMPANY (WSC)   City of Belvidere, IL   Performance
and Payment   29-Mar-05   30-Jun-06             1,290,000       1,290,000  
37Wtr Constructors (Water Division)
  58627887   WESTERN SURETY COMPANY (WSC)   City of Rosemount   Performance and
Payment   06-May-05   15-Nov-06             2,257,700       2,257,700  
37Wtr Constructors (Water Division)
  58627889   WESTERN SURETY COMPANY (WSC)   Board of Water Commissioners of the
City of Long Beach   Performance and Payment   14-May-05   20-Oct-06            
1,994,432       1,994,432  
37Wtr Constructors (Water Division)
  58629025   WESTERN SURETY COMPANY (WSC)   City of Monticello   Performance and
Payment   18-May-05   31-Oct-06             1,698,000       1,698,000  
37Wtr Constructors (Water Division)
  58629026   WESTERN SURETY COMPANY (WSC)   The City of Orangeburg   Performance
and Payment   23-May-05   30-Jul-06             1,821,000       1,821,000  
37Wtr Constructors (Water Division)
  58629027   WESTERN SURETY COMPANY (WSC)   Port of Houston Authority  
Performance and Payment   01-Jun-05   17-Jul-07             1,858,180      
1,858,180  
37Wtr Constructors (Water Division)
  58629028   WESTERN SURETY COMPANY (WSC)   City of Delaware   Performance and
Payment   09-May-05   30-Jul-07             4,045,000       4,045,000  
37Wtr Constructors (Water Division)
  58629030   WESTERN SURETY COMPANY (WSC)   City of McHenry, IL   Performance
and Payment   01-Jun-05   01-Jun-09             1,495,000       1,495,000  
37Wtr Constructors (Water Division)
  58629036   WESTERN SURETY COMPANY (WSC)   City of Fort Walton Beach, Florida  
Performance and Payment   05-Jul-05   15-Oct-06             1,969,800      
1,969,800  
37Wtr Constructors (Water Division)
  58629037   WESTERN SURETY COMPANY (WSC)   City of Fulton, MO   Performance and
Payment   13-Jul-05   01-Aug-06             1,838,500       1,838,500  
37Wtr Constructors (Water Division)
  58629039   WESTERN SURETY COMPANY (WSC)   City of Osage Beach, MO  
Maintenance   22-Jul-05   31-Aug-07             1,184,000       1,184,000  
37Wtr Constructors (Water Division)
  58629039   WESTERN SURETY COMPANY (WSC)   City of Osage Beach, MO  
Performance and Payment   22-Jul-05   31-Aug-07             1,184,000      
1,184,000  
37Wtr Constructors (Water Division)
  58629041   WESTERN SURETY COMPANY (WSC)   Lavon Water Supply Corporation  
Performance and Payment   15-Jul-05   30-Sep-06             1,239,000      
1,239,000  
37Wtr Constructors (Water Division)
  58629042   WESTERN SURETY COMPANY (WSC)   City of St. Peter   Performance and
Payment   20-Jul-05   27-Oct-06             1,010,000       1,010,000  
37Wtr Constructors (Water Division)
  58629043   WESTERN SURETY COMPANY (WSC)   City of Youngstown   Performance and
Payment   20-May-05   20-Mar-07             2,833,000       2,833,000  
37Wtr Constructors (Water Division)
  58629047   WESTERN SURETY COMPANY (WSC)   Sonoma County Water Agency   Payment
(Material)   02-Aug-05   31-Jul-06             5,987,050       5,987,050  
37Wtr Constructors (Water Division)
  58629051   WESTERN SURETY COMPANY (WSC)   Village of Spring Grove, IL  
Performance and Payment   19-May-05   01-Sep-07             875,930      
875,930  
37Wtr Constructors (Water Division)
  58629052   WESTERN SURETY COMPANY (WSC)   City of Toledo   Performance and
Payment   08-Aug-05   15-Apr-07             2,137,000       2,137,000  

 

 



--------------------------------------------------------------------------------



 



Surety Bonds as of 6/30/06

                                                                               
                      Value in Issued     USD or USD   Company ID   Bond #  
ISSUING company   BENEFICIARY   PURPOSE   ISSUED   EXPIRY   Curr     Currency  
  Equiv.  
37Wtr Constructors (Water Division)
  58629053   WESTERN SURETY COMPANY (WSC)   Hesperia Water District  
Performance and Payment   18-Aug-05   26-Apr-07             3,544,439      
3,544,439  
37Wtr Constructors (Water Division)
  58629054   WESTERN SURETY COMPANY (WSC)   City of Bartlett, Tennessee  
Performance and Payment   22-Aug-05   15-Oct-06             1,394,400      
1,394,400  
37Wtr Constructors (Water Division)
  58629055   WESTERN SURETY COMPANY (WSC)   Little River Water & Sewerage
Company, Inc.   Performance and Payment   01-Sep-05   01-Sep-06            
1,138,000       1,138,000  
37Wtr Constructors (Water Division)
  58629057   WESTERN SURETY COMPANY (WSC)   Chatham County Water Systems  
Performance and Payment   01-Sep-05   31-Dec-06             1,795,000      
1,795,000  
37Wtr Constructors (Water Division)
  58629058   WESTERN SURETY COMPANY (WSC)   Village of Johnsburg, IL  
Performance and Payment   30-Aug-05   31-Oct-07             1,195,700      
1,195,700  
37Wtr Constructors (Water Division)
  58629064   WESTERN SURETY COMPANY (WSC)   City of Batavia, IL   Performance
and Payment   10-Oct-05   14-Nov-06             1,099,000       1,099,000  
37Wtr Constructors (Water Division)
  58629065   WESTERN SURETY COMPANY (WSC)   City of Batavia, IL   Performance
and Payment   10-Oct-05   14-Nov-06             1,669,000       1,669,000  
37Wtr Constructors (Water Division)
  58629067   WESTERN SURETY COMPANY (WSC)   City of Chippewa Falls, WI  
Performance and Payment   03-Oct-05   27-Dec-06             1,022,200      
1,022,200  
37Wtr Constructors (Water Division)
  58633442   WESTERN SURETY COMPANY (WSC)   Secretary of State, State of
California   Public   09-Dec-05   08-Dec-09             15,000       15,000  
37Wtr Constructors (Water Division)
  58633443   WESTERN SURETY COMPANY (WSC)   TC Construction Co., Inc.  
Performance and Payment   01-Dec-05   01-Mar-07             3,802,641      
3,802,641  
37Wtr Constructors (Water Division)
  58633445   WESTERN SURETY COMPANY (WSC)   City of Columbia   Performance and
Payment   06-Dec-05   09-May-07             3,617,000       3,617,000  
37Wtr Constructors (Water Division)
  58633457   WESTERN SURETY COMPANY (WSC)   Easley Combined Utililities  
Performance and Payment   23-Jan-06   01-Apr-07             1,741,000      
1,741,000  
37Wtr Constructors (Water Division)
  58633460   WESTERN SURETY COMPANY (WSC)   City of North Liberty   Performance
and Payment   25-Jan-06   01-Aug-07             1,482,000       1,482,000  
37Wtr Constructors (Water Division)
  58633461   WESTERN SURETY COMPANY (WSC)   City of Spirit Lake   Performance
and Payment   14-Feb-06   14-Jul-07             1,915,000       1,915,000  
37Wtr Constructors (Water Division)
  58633466   WESTERN SURETY COMPANY (WSC)   Road Commission for Oakland County  
License/Permit   01-Mar-06   30-Nov-08             3,000       3,000  
37Wtr Constructors (Water Division)
  58633467   WESTERN SURETY COMPANY (WSC)   City of Chillicothe, IL  
Performance and Payment   01-Mar-06   31-Aug-07             1,393,000      
1,393,000  
37Wtr Constructors (Water Division)
  58633469   WESTERN SURETY COMPANY (WSC)   Northern Kentucky Water District  
Performance and Payment   17-Mar-06   01-Nov-07             2,298,300      
2,298,300  
37Wtr Constructors (Water Division)
  58633477   WESTERN SURETY COMPANY (WSC)   State of Alaska   License/Permit  
02-Nov-03   02-Nov-08             10,000       10,000  
37Wtr Constructors (Water Division)
  58633478   WESTERN SURETY COMPANY (WSC)   Public Water Supply Disrict No. 2 of
St. Charles County   Performance and Payment   07-Jun-06   15-Sep-08            
1,554,300       1,554,300  
37Wtr Constructors (Water Division)
  58633479   WESTERN SURETY COMPANY (WSC)   State of Wyoming   Wage and Welfare
  03-Apr-05   03-Apr-07             16,000       16,000  
37Wtr Constructors (Water Division)
  58633480   WESTERN SURETY COMPANY (WSC)   City of Redding   Performance and
Payment   16-Mar-06   20-May-07             2,411,300       2,411,300  
37Wtr Constructors (Water Division)
  58633481   WESTERN SURETY COMPANY (WSC)   City of Fulton   Performance and
Payment   17-Mar-06   31-Aug-07             1,939,400       1,939,400  
37Wtr Constructors (Water Division)
  58633482   WESTERN SURETY COMPANY (WSC)   State of Arkanzas   License/Permit  
20-Sep-03   20-Sep-08             10,000       10,000  
37Wtr Constructors (Water Division)
  58633483   WESTERN SURETY COMPANY (WSC)   State of Washington   License/Permit
  15-Sep-03   15-Sep-08             6,000       6,000  
37Wtr Constructors (Water Division)
  58633485   WESTERN SURETY COMPANY (WSC)   Cucamonga Valley Water District  
Performance and Payment   21-Mar-06   01-Aug-07             508,420      
508,420  
37Wtr Constructors (Water Division)
  58633486   WESTERN SURETY COMPANY (WSC)   Village of Mount Horeb, WI  
Performance and Payment   21-Mar-06   31-Jul-07             848,000      
848,000  
37Wtr Constructors (Water Division)
  58633487   WESTERN SURETY COMPANY (WSC)   Charter Township of Grand Blanc  
Performance, Payment & Maintenance   23-Mar-06   01-Jul-07             1,770,000
      1,770,000  
37Wtr Constructors (Water Division)
  58637387   WESTERN SURETY COMPANY (WSC)   Glynn County Board of Commissioners
  Performance and Payment   19-Apr-06   01-Apr-07             1,126,300      
1,126,300  
37Wtr Constructors (Water Division)
  58637391   WESTERN SURETY COMPANY (WSC)   The City of Baytown, Texas  
Performance and Payment   10-Mar-06   15-Jul-07             1,782,200      
1,782,200  
37Wtr Constructors (Water Division)
  58637900   WESTERN SURETY COMPANY (WSC)   City of Big lake   Performance and
Payment   22-Mar-06   31-Aug-07             1,691,000       1,691,000  
37Wtr Constructors (Water Division)
  81558697   FEDERAL INSURANCE COMPANY (FED)   Village of Calumet Park, IL  
Performance and Payment   08-May-06   01-Aug-07             1,159,000      
1,159,000  
37Wtr Constructors (Water Division)
  81558698   FEDERAL INSURANCE COMPANY (FED)   City of Park Rapids   Performance
and Payment   25-Apr-06   01-Aug-07             815,250       815,250  
37Wtr Constructors (Water Division)
  81558699   FEDERAL INSURANCE COMPANY (FED)   Lincoln Water Commission  
Performance and Payment   12-May-06   19-Nov-07             1,627,000      
1,627,000  
37Wtr Constructors (Water Division)
  81558700   FEDERAL INSURANCE COMPANY (FED)   City of Mason City   Performance
and Payment   09-May-06   23-Jun-07             1,391,000       1,391,000  
37Wtr Constructors (Water Division)
  81558701   FEDERAL INSURANCE COMPANY (FED)   Village of Poplar Grove, IL  
Performance and Payment   17-May-06   01-Aug-07             634,500      
634,500  

 

 



--------------------------------------------------------------------------------



 



Surety Bonds as of 6/30/06

                                                                               
                      Value in Issued     USD or USD   Company ID   Bond #  
ISSUING company   BENEFICIARY   PURPOSE   ISSUED   EXPIRY   Curr     Currency  
  Equiv.  
37Wtr Constructors (Water Division)
  81558712   FEDERAL INSURANCE COMPANY (FED)   Board of Public Works, East
Longmeadow, MA   Performance and Payment   10-May-06   10-Dec-07            
2,896,000       2,896,000  
37Wtr Constructors (Water Division)
  81558715   FEDERAL INSURANCE COMPANY (FED)   Town of Marion, Massachusetts  
Performance and Payment   28-Jun-06   22-Dec-07             1,973,000      
1,973,000  
37Wtr Constructors (Water Division)
  81558756   FEDERAL INSURANCE COMPANY (FED)   Jacobs Engineering as agent for
Flint Hills Resources   Retention   23-Aug-04   23-Aug-06             264,008  
    264,008  
37Wtr Constructors (Water Division)
  81558762   FEDERAL INSURANCE COMPANY (FED)   City of Altoona, WI   Performance
and Payment   13-Jan-05   30-Jul-06             1,085,000       1,085,000  
37Wtr Constructors (Water Division)
  81558773   FEDERAL INSURANCE COMPANY (FED)   City of Mound   Performance and
Payment   13-May-05   01-Aug-06             739,080       739,080  
37Wtr Constructors (Water Division)
  81558774   FEDERAL INSURANCE COMPANY (FED)   Moecherville Water District,
N.F.P.   Performance and Payment   16-Jun-05   31-Dec-06             741,400    
  741,400  
37Wtr Constructors (Water Division)
  81558779   FEDERAL INSURANCE COMPANY (FED)   Stonebrae L. P. and HSBC Realty
Credit Corporation (USA)   Performance and Payment   31-Aug-05   31-Aug-06      
      1,893,875       1,893,875  
37Wtr Constructors (Water Division)
  81558780   FEDERAL INSURANCE COMPANY (FED)   Town of Smyrna   Performance and
Payment   09-Sep-05   30-Dec-06             1,629,330       1,629,330  
37Wtr Constructors (Water Division)
  81558783   FEDERAL INSURANCE COMPANY (FED)   K. Hovnanian Companies of
California, Inc.   Performance and Payment   20-Sep-05   02-Aug-06            
2,001,378       2,001,378  
37Wtr Constructors (Water Division)
  81558784   FEDERAL INSURANCE COMPANY (FED)   The City of New Britain  
Performance and Payment   19-Sep-05   01-May-07             1,882,771      
1,882,771  
37Wtr Constructors (Water Division)
  81558785   FEDERAL INSURANCE COMPANY (FED)   Greene County Board of
Supervisors   Performance and Payment   06-Oct-05   15-Dec-06            
1,976,100       1,976,100  
37Wtr Constructors (Water Division)
  81558786   FEDERAL INSURANCE COMPANY (FED)   County of Stafford   Performance
and Payment   28-Sep-05   15-Dec-06             1,793,000       1,793,000  
37Wtr Constructors (Water Division)
  81558790   FEDERAL INSURANCE COMPANY (FED)   City of Clinton, IL   Performance
and Payment   12-Oct-05   01-Oct-06             1,034,000       1,034,000  
37Wtr Constructors (Water Division)
  81558791   FEDERAL INSURANCE COMPANY (FED)   Jurupa Community Services
District   Performance and Payment   14-Oct-05   09-Aug-06             1,958,521
      1,958,521  
37Wtr Constructors (Water Division)
  81558792   FEDERAL INSURANCE COMPANY (FED)   World Land Developers, LP  
Performance and Payment   21-Oct-05   15-Sep-06             648,900      
648,900  
37Wtr Constructors (Water Division)
  81558793   FEDERAL INSURANCE COMPANY (FED)   City of Lake Elmo   Performance
and Payment   18-Oct-05   01-Aug-07             1,169,000       1,169,000  
37Wtr Constructors (Water Division)
  81558794   FEDERAL INSURANCE COMPANY (FED)   Hampshire West, LLC   Performance
and Payment   31-Oct-05   30-Sep-06             2,986,480       2,986,480  
37Wtr Constructors (Water Division)
  81558795   FEDERAL INSURANCE COMPANY (FED)   Village of Montgomery, IL  
Performance and Payment   03-Nov-05   15-Jun-07             1,839,000      
1,839,000  
37Wtr Constructors (Water Division)
  81558797   FEDERAL INSURANCE COMPANY (FED)   Seacoast Utility Authority  
Public   09-Nov-05   30-Jan-07             2,446,000       2,446,000  
37Wtr Constructors (Water Division)
  81558798   FEDERAL INSURANCE COMPANY (FED)   Village of Holly, MI  
Performance and Payment   15-Nov-05   01-Dec-06             997,800      
997,800  
37Wtr Constructors (Water Division)
  81558799   FEDERAL INSURANCE COMPANY (FED)   Aqua Ohio, Inc.   Performance and
Payment   18-Nov-05   31-Dec-06             920,000       920,000  
37Wtr Constructors (Water Division)
  81558800   FEDERAL INSURANCE COMPANY (FED)   City of Bentonville   Performance
and Payment   30-Nov-05   01-Jul-07             2,653,000       2,653,000  
37Wtr Constructors (Water Division)
  81558801   FEDERAL INSURANCE COMPANY (FED)   County Drain Commissioner, County
Agency for the County of Oakland   Performance and Payment   12-Dec-05  
30-Oct-06             1,830,000       1,830,000  
37Wtr Constructors (Water Division)
  81558802   FEDERAL INSURANCE COMPANY (FED)   Palmdale Water District  
Performance and Payment   09-Dec-05   01-Oct-06             2,949,943      
2,949,943  
37Wtr Constructors (Water Division)
  81558806   FEDERAL INSURANCE COMPANY (FED)   Syblon Reid   Performance and
Payment   06-Jan-06   31-Mar-07             1,569,245       1,569,245  
37Wtr Constructors (Water Division)
  81558807   FEDERAL INSURANCE COMPANY (FED)   Boone Florence Water Commission  
Performance and Payment   01-Feb-06   15-May-07             2,489,000      
2,489,000  
37Wtr Constructors (Water Division)
  81558808   FEDERAL INSURANCE COMPANY (FED)   Voss Farms, LTD   Performance and
Payment   17-Jan-06   12-Mar-07             839,333       839,333  
37Wtr Constructors (Water Division)
  81558809   FEDERAL INSURANCE COMPANY (FED)   The Board of Directors of County
Sanitation District No. 2 of Los Angeles County, S   Performance and Payment  
03-Feb-06   25-Aug-06             1,732,850       1,732,850  
37Wtr Constructors (Water Division)
  81558810   FEDERAL INSURANCE COMPANY (FED)   Town of Yadkinville   Performance
and Payment   23-Jan-06   01-Mar-07             1,081,000       1,081,000  
37Wtr Constructors (Water Division)
  81558812   FEDERAL INSURANCE COMPANY (FED)   Town of Cary   Performance and
Payment   17-Feb-06   25-Aug-07             2,283,000       2,283,000  
37Wtr Constructors (Water Division)
  81558813   FEDERAL INSURANCE COMPANY (FED)   City of Galesburg, MI  
Performance and Payment   27-Feb-06   30-Sep-07             1,023,000      
1,023,000  
37Wtr Constructors (Water Division)
  81558814   FEDERAL INSURANCE COMPANY (FED)   City of Anderson/ Electric City
Utilities   Performance and Payment   28-Feb-06   26-Aug-07            
2,417,000       2,417,000  
37Wtr Constructors (Water Division)
  81558815   FEDERAL INSURANCE COMPANY (FED)   Town of Moreau   Performance and
Payment   07-Mar-06   31-Jul-07             1,636,000       1,636,000  
37Wtr Constructors (Water Division)
  81558857   FEDERAL INSURANCE COMPANY (FED)   Otter Creek Lake Utility District
(Davis, IL)   Performance and Payment   22-Mar-06   01-Aug-07            
617,300       617,300  
37Wtr Constructors (Water Division)
  81558858   FEDERAL INSURANCE COMPANY (FED)   The Connecticut Water Company  
Performance and Payment   29-Mar-06   30-Jun-07             1,320,000      
1,320,000  

 

 



--------------------------------------------------------------------------------



 



Surety Bonds as of 6/30/06

                                                                               
                      Value in Issued     USD or USD   Company ID   Bond #  
ISSUING company   BENEFICIARY   PURPOSE   ISSUED   EXPIRY   Curr     Currency  
  Equiv.  
37Wtr Constructors (Water Division)
  69688524N01   WESTERN SURETY COMPANY (WSC)   Julie Davis   Public   28-Mar-04
  28-Mar-08             15,000       15,000  
37Wtr Constructors (Water Division)
  CMS215357   RLI INSURANCE COMPANY (RLI)   City of Rochelle, IL   Warranty  
12-Nov-04   12-Nov-07             44,890       44,890  
37Wtr Constructors (Water Division)
  CMS215367   RLI INSURANCE COMPANY (RLI)   Kalamazoo County   License/Permit  
26-Jul-04   26-Jul-06             1,700       1,700  
37Wtr Constructors (Water Division)
  CMS226304   RLI INSURANCE COMPANY (RLI)   MARYLAND STATE HIGHWAY
ADMINISTRATION — KENT COUNTY   License/Permit   01-Jul-05   30-Jun-07          
  300,000       300,000  
37Wtr Constructors (Water Division)
  CMS226305   RLI INSURANCE COMPANY (RLI)   Knickerbocker Properties, LLC  
Maintenance   20-Dec-04   20-Dec-07             32,672       32,672  
37Wtr Constructors (Water Division)
  CMS226305   RLI INSURANCE COMPANY (RLI)   Knickerbocker Properties, LLC  
Performance and Payment   02-Feb-04   20-Dec-07             653,400      
653,400  
37Wtr Constructors (Water Division)
  CMS226308   RLI INSURANCE COMPANY (RLI)   Mahoning County Engineer  
License/Permit   20-Jul-05   20-Jul-06             10,000       10,000  
37Wtr Constructors (Water Division)
  CMS226330   RLI INSURANCE COMPANY (RLI)   Calvert County Deparment of Public
Works   Performance   17-Apr-06   17-Apr-07             136,802       136,802  
37Wtr Constructors (Water Division)
  CMS226331   RLI INSURANCE COMPANY (RLI)   Calvert County Department of Project
Management   Performance   01-Jun-06   01-Jun-07             102,175      
102,175  
37Wtr Constructors (Water Division)
  K07443936   WESTCHESTER FIRE INSURANCE COMPANY (WIF)   STATE OF NEVADA  
License/Permit   15-Nov-03   15-Nov-08             20,000       20,000  
37Wtr Constructors (Water Division)
  K07443985   WESTCHESTER FIRE INSURANCE COMPANY (WIF)   Road Commission for
Oakland County   License/Permit   24-May-06   24-May-07             2,000      
2,000  
37Wtr Constructors (Water Division)
  K07444060   WESTCHESTER FIRE INSURANCE COMPANY (WIF)   City of Fergus Falls  
Performance and Payment   15-Jun-06   15-Sep-07             1,518,000      
1,518,000  
37Wtr Constructors (Water Division)
  K07444126   WESTCHESTER FIRE INSURANCE COMPANY (WIF)   Kalamazoo County Drain
Commission   License/Permit   01-Jan-06   01-Jan-07             6,250      
6,250  
37Wtr Constructors (Water Division)
  KG6368   ST. PAUL FIRE AND MARINE INSURANCE COMPANY (SFM)   State of Illinois,
Secretary of State   Public   24-Apr-03   24-Apr-07             5,000      
5,000  
37Wtr Constructors (Water Division)
  ST2879   ST. PAUL FIRE AND MARINE INSURANCE COMPANY (SFM)   Town of Wake
Forest, N.C.   Court   07-Jun-02   07-Jun-07             72,000       72,000  
37Wtr Constructors (Water Division)
  ST2928   ST. PAUL FIRE AND MARINE INSURANCE COMPANY (SFM)   State of Illinois
  Public   27-Aug-02   27-Aug-06             5,000       5,000  
37Wtr Constructors (Water Division)
  ST2948   ST. PAUL FIRE AND MARINE INSURANCE COMPANY (SFM)   The Village of
Shorewood   Warranty   13-Nov-03   13-Nov-06             48,525       48,525  
37Wtr Constructors (Water Division)
  SY2682   ST. PAUL FIRE AND MARINE INSURANCE COMPANY (SFM)   Charter Township
of White Lake   Maintenance   01-Jul-05   01-Jul-07             1,084,370      
1,084,370  
37Wtr Constructors (Water Division)
  SY2687   ST. PAUL FIRE AND MARINE INSURANCE COMPANY (SFM)   El Dorado
Irrigation Dist   Performance and Payment   05-Jun-03   30-Jun-06            
1,646,000       1,646,000  
37Wtr Constructors (Water Division)
  TB6388   ST. PAUL FIRE AND MARINE INSURANCE COMPANY (SFM)   City of Inver
Grove Heights   Performance and Payment   09-Oct-03   15-Jun-07            
2,248,000       2,248,000  
37Wtr Constructors (Water Division)
  TB6389   ST. PAUL FIRE AND MARINE INSURANCE COMPANY (SFM)   Dillingham-Ray
Wilson   Court   09-Oct-03   09-Oct-06             261,721       261,721  
37Wtr Constructors (Water Division)
  TB6441   ST. PAUL FIRE AND MARINE INSURANCE COMPANY (SFM)   Town of Westerly,
Rhode Island   Performance and Payment   30-Jan-04   01-Sep-06            
1,590,000       1,590,000  
37Wtr Constructors (Water Division)
  TB6456   ST. PAUL FIRE AND MARINE INSURANCE COMPANY (SFM)   Valero Refining  
Retention   10-Mar-04   10-Mar-07             142,766       142,766  
37Wtr Constructors (Water Division)
  TB6462   ST. PAUL FIRE AND MARINE INSURANCE COMPANY (SFM)   State of Illinois.
Secretary of State   Public   13-Apr-04   13-Apr-08             5,000      
5,000  
37Wtr Constructors (Water Division)
  TB6478   ST. PAUL FIRE AND MARINE INSURANCE COMPANY (SFM)   Intercontinental
Terminals Company   Retention   31-Mar-04   31-Mar-07             218,064      
218,064  
37Wtr Constructors (Water Division)
  TD8645   ST. PAUL FIRE AND MARINE INSURANCE COMPANY (SFM)   City of Sioux
Falls   Performance and Payment   02-Aug-04   15-Jul-06             2,128,200  
    2,128,200  
37Wtr Constructors (Water Division)
  TD8647   ST. PAUL FIRE AND MARINE INSURANCE COMPANY (SFM)   Village of
Algonquin, IL   Performance and Payment   11-Aug-04   11-Aug-06            
1,242,700       1,242,700  
37Wtr Constructors (Water Division)
  TD8648   ST. PAUL FIRE AND MARINE INSURANCE COMPANY (SFM)   EVANSDALE
WATERWORKS BOARD OF TRUSTEES   Maintenance   16-Aug-04   16-Aug-06            
1,162,989       1,162,989  
37Wtr Constructors (Water Division)
  TD8659   ST. PAUL FIRE AND MARINE INSURANCE COMPANY (SFM)   New York State
Office of General Services   Performance and Payment   16-Sep-04   30-Jun-06    
        1,032,300       1,032,300  
37Wtr Constructors (Water Division)
  TD8662   ST. PAUL FIRE AND MARINE INSURANCE COMPANY (SFM)   Charter Township
of Independence   Maintenance   30-Oct-05   30-Oct-07             1,670,000    
  1,670,000  
37Wtr Constructors (Water Division)
  TD8665   ST. PAUL FIRE AND MARINE INSURANCE COMPANY (SFM)   City of Ripon  
Performance and Payment   27-Sep-04   31-Dec-06             7,649,000      
7,649,000  
 
                                                   
Sub-total
                                                    194,051,462  
 
                                                       
39 CBI (Delaware)
  1062797   Washington International   US Customs Service   Custom   18-Jun-02  
18-Jun-07             50,000       50,000  
39 CBI (Delaware)
  58618532   WESTERN SURETY COMPANY (WSC)   Jesse White, Secretary of State,
Index Dept.   Public   17-Aug-04   03-Oct-08             5,000       5,000  

 

 



--------------------------------------------------------------------------------



 



Surety Bonds as of 6/30/06

                                                                               
                      Value in Issued     USD or USD   Company ID   Bond #  
ISSUING company   BENEFICIARY   PURPOSE   ISSUED   EXPIRY   Curr     Currency  
  Equiv.  
39 CBI (Delaware)
  58618533   WESTERN SURETY COMPANY (WSC)   State of Alaska   License/Permit  
29-Sep-03   29-Sep-06             10,000       10,000  
39 CBI (Delaware)
  58618542   WESTERN SURETY COMPANY (WSC)   State of Iowa, Division of Labor  
License/Permit   09-Oct-02   09-Oct-06             50,000       50,000  
39 CBI (Delaware)
  58618595   WESTERN SURETY COMPANY (WSC)   State of Arizona, Registrar of
Contractors   License/Permit   22-Jan-03   22-Jan-07             40,000      
40,000  
39 CBI (Delaware)
  58618596   WESTERN SURETY COMPANY (WSC)   State of Washington Department of
Labor and Indust   License/Permit   22-Jan-03   22-Jan-07             12,000    
  12,000  
39 CBI (Delaware)
  58618597   WESTERN SURETY COMPANY (WSC)   State Revenue Commissioner of the
State of Georgia   Tax   31-Dec-02   01-Jan-07             5,000       5,000  
39 CBI (Delaware)
  CMS215359   RLI INSURANCE COMPANY (RLI)   State of Oregon   License/Permit  
07-Feb-02   07-Feb-07             15,000       15,000  
39 CBI (Delaware)
  CMS215359   RLI INSURANCE COMPANY (RLI)   Oregon Construction Contractor’s
Board   License/Permit   07-Feb-03   07-Feb-07             15,000       15,000  
39 CBI (Delaware)
  CMS215363   RLI INSURANCE COMPANY (RLI)   State of Arizona Department of
Revenue   License/Permit   30-Jun-02   30-Jun-07             102,000      
102,000  
39 CBI (Delaware)
  K07443948   WESTCHESTER FIRE INSURANCE COMPANY (WIF)   Village of Plainfield,
IL   License/Permit   16-May-06   16-May-07             10,000       10,000  
39 CBI (Delaware)
  TD8638   ST. PAUL FIRE AND MARINE INSURANCE COMPANY (SFM)   State of Illinois,
Jesse White, Secretary of State   Public   20-Aug-04   20-Aug-08            
5,000       5,000  
 
                                                   
Sub-total
                                                    319,000  
 
                                                       
41 Morse Construction
  CMS226327   RLI INSURANCE COMPANY (RLI)   Pacific Energy Group, LLC  
Retention   06-Jan-06   06-Jan-07             599,660       599,660  
41 Morse Construction
  CMS215362   RLI INSURANCE COMPANY (RLI)   State of Nevada   License/Permit  
11-Jul-02   01-Jun-07             50,000       50,000  
41 Morse Construction
  CMS215361   RLI INSURANCE COMPANY (RLI)   State of Nevada Department of
Taxation   License/Permit   08-Nov-02   01-Apr-07             2,500       2,500
 
41 Morse Construction
  81558864   FEDERAL INSURANCE COMPANY (FED)   Vue du Lac, LLC   Performance and
Payment   24-Mar-06   15-Sep-06             672,138       672,138  
41 Morse Construction
  81558859   FEDERAL INSURANCE COMPANY (FED)   Brutoco Engineering &
Construction   Performance and Payment   06-Mar-06   31-Dec-06            
890,104       890,104  
41 Morse Construction
  81558811   FEDERAL INSURANCE COMPANY (FED)   Kaweah Construction Co.  
Performance and Payment   04-Jan-06   04-Jan-07             195,757      
195,757  
41 Morse Construction
  81558696   FEDERAL INSURANCE COMPANY (FED)   Whitworth Water District #2  
Performance and Payment   24-Apr-06   31-Jan-07             1,149,135      
1,149,135  
41 Morse Construction
  58637382   WESTERN SURETY COMPANY (WSC)   City of Monroe   Performance and
Payment   04-Apr-06   31-Dec-06             1,172,885       1,172,885  
41 Morse Construction
  58633465   WESTERN SURETY COMPANY (WSC)   State of Oregon   License/Permit  
13-May-02   16-May-08             15,000       15,000  
41 Morse Construction
  58633464   WESTERN SURETY COMPANY (WSC)   Oregon Construction Contractor’s
Board   License/Permit   17-Feb-06   17-Feb-07             30,000       30,000  
41 Morse Construction
  58633441   WESTERN SURETY COMPANY (WSC)   City of Tualatin, Oregon  
Performance and Payment   18-Nov-05   31-Dec-06             5,984,102      
5,984,102  
41 Morse Construction
  58629035   WESTERN SURETY COMPANY (WSC)   Lakewood Water District  
Performance and Payment   23-Jun-05   01-Aug-06             2,036,000      
2,036,000  
41 Morse Construction
  58629034   WESTERN SURETY COMPANY (WSC)   Pacific Mechanical Corporation  
Performance and Payment   29-Apr-05   01-Oct-06             2,572,000      
2,572,000  
41 Morse Construction
  58627869   WESTERN SURETY COMPANY (WSC)   State of California   License/Permit
  27-Feb-02   27-Feb-07             10,000       10,000  
41 Morse Construction
  58627868   WESTERN SURETY COMPANY (WSC)   State of California   License/Permit
  27-Feb-02   27-Feb-07             7,500       7,500  
41 Morse Construction
  58627867   WESTERN SURETY COMPANY (WSC)   State of Washington Department of
Labor & Industri   License/Permit   04-Feb-02   04-Feb-07             12,000    
  12,000  
41 Morse Construction
  58627866   WESTERN SURETY COMPANY (WSC)   State of Alaska   License/Permit  
27-Feb-02   27-Feb-07             10,000       10,000  
41 Morse Construction
  58618531   WESTERN SURETY COMPANY (WSC)   State of Wyoming Dept. of Employment
  Warranty   16-Aug-04   18-Aug-06             16,000       16,000  
40 CBI Services
  58618536   WESTERN SURETY COMPANY (WSC)   State of Alaska   License/Permit  
31-Aug-02   31-Aug-06             5,000       5,000  
40 CBI Services
  58618603   WESTERN SURETY COMPANY (WSC)   Operating Engineers Local 825
Service Fund   Performance   10-Jan-00   10-Jan-07             25,000      
25,000  
40 CBI Services
  TB6420   ST. PAUL FIRE AND MARINE INSURANCE COMPANY (SFM)   Woodhaven Village,
Inc.   Performance   10-Dec-03   30-Jun-06             2,154,000       2,154,000
 
40 CBI Services
  TB6368   ST. PAUL FIRE AND MARINE INSURANCE COMPANY (SFM)   Stafford Twp.
Water & Sewer Utility Dept.   Maintenance   25-Aug-03   30-Mar-07            
98,672       98,672  
40 CBI Services
  K07443912   WESTCHESTER FIRE INSURANCE COMPANY (WIF)   Hitachi America Ltd.  
Maintenance   01-May-06   01-May-09             10,000       10,000  

 

 



--------------------------------------------------------------------------------



 



Surety Bonds as of 6/30/06

                                                                               
                      Value in Issued     USD or USD   Company ID   Bond #  
ISSUING company   BENEFICIARY   PURPOSE   ISSUED   EXPIRY   Curr     Currency  
  Equiv.  
40 CBI Services
  K07443821   WESTCHESTER FIRE INSURANCE COMPANY (WIF)   State of Nebraska  
License/Permit   24-Apr-06   24-Apr-07             47,000       47,000  
40 CBI Services
  K07231684   WESTCHESTER FIRE INSURANCE COMPANY (WIF)   LG Constructors, Inc  
Performance and Payment   27-Jun-06   01-May-08             693,788      
693,788  
40 CBI Services
  CMS226313   RLI INSURANCE COMPANY (RLI)   Missouri Depart of Revenue, Tax
Admin Bureau   Wage and Welfare   01-Oct-05   01-Oct-06             25,000      
25,000  
40 CBI Services
  CMS226311   RLI INSURANCE COMPANY (RLI)   Structural Steel and Bridge Painters
Local Union 806   Wage and Welfare   20-Sep-05   19-Sep-06             25,000  
    25,000  
40 CBI Services
  CMS226307   RLI INSURANCE COMPANY (RLI)   I.U.O.E. Local 520   Wage and
Welfare   11-Jul-05   11-Jul-06             20,000       20,000  
40 CBI Services
  CMS226303   RLI INSURANCE COMPANY (RLI)   Iron Workers Locals 40,361, & 417
Union   Welfare   04-Jul-05   04-Jul-08             30,000       30,000  
40 CBI Services
  CMS226302   RLI INSURANCE COMPANY (RLI)   Local 282 Welfare, Pension, Annuity,
  Welfare   04-Jul-05   04-Jul-06             10,000       10,000  
40 CBI Services
  CMS226301   RLI INSURANCE COMPANY (RLI)   United Association Local Union 322  
Wage and Welfare   17-Aug-05   17-Aug-06             200,000       200,000  
40 CBI Services
  CMS215368   RLI INSURANCE COMPANY (RLI)   State of Arizona   License/Permit  
27-Jul-98   27-Jul-06             40,000       40,000  
40 CBI Services
  CMS215364   RLI INSURANCE COMPANY (RLI)   State of California   Wage and
Welfare   16-Jul-02   16-Jul-06             220,000       220,000  
40 CBI Services
  CMS215358   RLI INSURANCE COMPANY (RLI)   State of Arkansas — Contractors
Licensing Board   License/Permit   30-Apr-05   30-Apr-07             10,000    
  10,000  
40 CBI Services
  81558804   FEDERAL INSURANCE COMPANY (FED)   Kiewit Pacific Company  
Performance and Payment   12-Dec-05   01-Sep-06             501,995      
501,995  
40 CBI Services
  81558702   FEDERAL INSURANCE COMPANY (FED)   Caterpillar Trail Public Water
District (E. Peoria, IL)   Performance and Payment   17-May-06   30-Aug-07      
      1,135,000       1,135,000  
40 CBI Services
  58633476   WESTERN SURETY COMPANY (WSC)   State of Washington   License/Permit
  17-Jun-04   17-Jun-09             12,000       12,000  
40 CBI Services
  58633475   WESTERN SURETY COMPANY (WSC)   State of Washington   License/Permit
  17-Jun-99   17-Jun-09             12,000       12,000  
40 CBI Services
  58633474   WESTERN SURETY COMPANY (WSC)   State of California   License/Permit
  13-Mar-99   13-Mar-09             10,000       10,000  
40 CBI Services
  58633451   WESTERN SURETY COMPANY (WSC)   Painters District #58 Remittance
Report   Wage and Welfare   11-Jan-06   11-Jan-07             15,000      
15,000  
40 CBI Services
  58629046   WESTERN SURETY COMPANY (WSC)   New York State Office of General
Services   Performance and Payment   01-Aug-05   31-Dec-06             3,120,000
      3,120,000  
40 CBI Services
  58627876   WESTERN SURETY COMPANY (WSC)   Iron Workers’ Local No. 25 Fringe
Benefit Funds   Wage and Welfare   17-Mar-05   17-Mar-07             25,000    
  25,000  
40 CBI Services
  58627870   WESTERN SURETY COMPANY (WSC)   State of Oregon Construction
Contractors Board   License/Permit   26-Mar-02   26-Mar-07             15,000  
    15,000  
40 CBI Services
  58627865   WESTERN SURETY COMPANY (WSC)   International Assoc. of Heat & Frost
Insulators & Asbestos Workers   Wage and Welfare   01-Mar-05   01-Mar-07        
    100,000       100,000  
40 CBI Services
  58627864   WESTERN SURETY COMPANY (WSC)   Nevada Department of Taxation   Tax
  01-Jan-04   01-Jan-07             100       100  
40 CBI Services
  58627863   WESTERN SURETY COMPANY (WSC)   Laborers Union Local #731   Wage and
Welfare   08-Nov-03   01-Mar-07             25,000       25,000  
40 CBI Services
  58627862   WESTERN SURETY COMPANY (WSC)   Twin City Iron Workers Fringe
Benefits Funds   Wage and Welfare   27-Jan-03   27-Jan-07             25,000    
  25,000  
40 CBI Services
  58627861   WESTERN SURETY COMPANY (WSC)   Carpenters Health & Welfare Fund of
Philadelphia a   Wage and Welfare   01-May-02   01-May-07             50,000    
  50,000  
40 CBI Services
  58618616   WESTERN SURETY COMPANY (WSC)   State of Connecticut  
License/Permit   19-Oct-04   08-Feb-07             4,039,750       4,039,750  
40 CBI Services
  58618605   WESTERN SURETY COMPANY (WSC)   Township of Long Beach   Maintenance
  04-Oct-04   04-Oct-06             91,700       91,700  
40 CBI Services
  58618558   WESTERN SURETY COMPANY (WSC)   Iowa Division of Labor   Labor  
01-Nov-04   01-Nov-06             65,000       65,000  
 
                                                   
Sub-total
                                                    28,280,786  
 
                                                       
92 Howe Baker Engineers
  TB6406   ST. PAUL FIRE AND MARINE INSURANCE COMPANY (SFM)   The Clerk of the
County of Gloucester   Court   05-Dec-03   05-Dec-06             848,548      
848,548  
92 Howe Baker Engineers
  TB6407   ST. PAUL FIRE AND MARINE INSURANCE COMPANY (SFM)   The Clerk of the
County of Gloucester   Court   05-Dec-03   05-Dec-06             342,042      
342,042  
92 Howe Baker Engineers
  TB6417   ST. PAUL FIRE AND MARINE INSURANCE COMPANY (SFM)   Block 5025 County
of Gloucester   Court   05-Dec-03   05-Dec-06             75,228       75,228  
92 Howe Baker Engineers
  TB6416   ST. PAUL FIRE AND MARINE INSURANCE COMPANY (SFM)   The Clerk of the
County of Gloucester   Court   05-Dec-03   05-Dec-06             500,477      
500,477  
92 Howe Baker Engineers
  TB6415   ST. PAUL FIRE AND MARINE INSURANCE COMPANY (SFM)   The Clerk of the
County of Gloucester   Court   05-Dec-03   05-Dec-06             674,725      
674,725  

 

 



--------------------------------------------------------------------------------



 



Surety Bonds as of 6/30/06

                                                                               
                      Value in Issued     USD or USD   Company ID   Bond #  
ISSUING company   BENEFICIARY   PURPOSE   ISSUED   EXPIRY   Curr     Currency  
  Equiv.  
92 Howe Baker Engineers
  TB6414   ST. PAUL FIRE AND MARINE INSURANCE COMPANY (SFM)   The Clerk of the
County of Gloucester   Court   05-Dec-03   05-Dec-06             243,116      
243,116  
92 Howe Baker Engineers
  TB6413   ST. PAUL FIRE AND MARINE INSURANCE COMPANY (SFM)   The Clerk of the
County of Gloucester   Court   05-Dec-03   05-Dec-06             1,907,984      
1,907,984  
92 Howe Baker Engineers
  TB6412   ST. PAUL FIRE AND MARINE INSURANCE COMPANY (SFM)   The Clerk of the
County of Gloucester   Court   05-Dec-03   05-Dec-06             6,094,662      
6,094,662  
92 Howe Baker Engineers
  TB6411   ST. PAUL FIRE AND MARINE INSURANCE COMPANY (SFM)   The Clerk of the
County of Gloucester   Court   05-Dec-03   05-Dec-06             393,667      
393,667  
92 Howe Baker Engineers
  TB6410   ST. PAUL FIRE AND MARINE INSURANCE COMPANY (SFM)   The Clerk of the
County of Gloucester   Court   05-Dec-03   05-Dec-06             559,895      
559,895  
92 Howe Baker Engineers
  TB6408   ST. PAUL FIRE AND MARINE INSURANCE COMPANY (SFM)   The Clerk of the
County of Gloucester   Court   05-Dec-03   05-Dec-06             164,513      
164,513  
92 Howe Baker Engineers
  CMS226300   RLI INSURANCE COMPANY (RLI)   Construction Industries Baord, State
of Oklahoma   License/Permit   17-Aug-04   17-Aug-06             5,000      
5,000  
92 Howe Baker Engineers
  CMS215369   RLI INSURANCE COMPANY (RLI)   Construction Industries Board, State
of Oklahoma   License/Permit   17-Aug-04   17-Aug-06             5,000      
5,000  
92 Howe Baker Engineers
  CMS215355   RLI INSURANCE COMPANY (RLI)   State of Wyoming   License/Permit  
31-Mar-05   31-Mar-07             776,311       776,311  
92 Howe Baker Engineers
  58627879   WESTERN SURETY COMPANY (WSC)   State of Washington   License/Permit
  16-Apr-02   16-Apr-07             12,000       12,000  
92 Howe Baker Engineers
  58627878   WESTERN SURETY COMPANY (WSC)   State of California   License/Permit
  11-Mar-02   11-Mar-07             7,500       7,500  
92 Howe Baker Engineers
  58627877   WESTERN SURETY COMPANY (WSC)   State of California   License/Permit
  11-Mar-02   11-Mar-07             10,000       10,000  
92 Howe Baker Engineers
  58618539   WESTERN SURETY COMPANY (WSC)   NEW CENTURY FINANCIAL   Court  
14-Sep-04   14-Sep-06             82,624       82,624  
 
                                                   
Sub-total
                                                    12,703,292  
 
                                                       
33 A & B Builders, Ltd
  CMS215356   RLI INSURANCE COMPANY (RLI)   State of Wyoming   License/Permit  
31-Mar-05   31-Mar-07             776,311       776,311  
33 A & B Builders, Ltd
  CMS226317   RLI INSURANCE COMPANY (RLI)   City of Beaumont   License/Permit  
13-Sep-05   13-Sep-06             15,000       15,000  
33 A & B Builders, Ltd
  CMS226306   RLI INSURANCE COMPANY (RLI)   State of Wyoming   Payment  
01-Apr-05   01-Feb-07             12,000       12,000  
33 A & B Builders, Ltd
  CMS226310   RLI INSURANCE COMPANY (RLI)   State of Louisiana   Tax   01-Aug-05
  01-Aug-06             5,893,247       5,893,247  
 
                                                   
Sub-total
                                                    6,696,557  
 
                                                       
93 Matrix Engineering Ltd
  TB6422   ST. PAUL FIRE AND MARINE INSURANCE COMPANY (SFM)   J V Industrial MOB
1177   Court   08-Dec-03   08-Dec-06             783,129       783,129  
93 Matrix Engineering Ltd
  15690166   WESTERN SURETY COMPANY (WSC)   Secretary of State of Texas, Notary
Public Unit   Public   20-Aug-04   20-Aug-08             10,000       10,000  
93 Matrix Engineering Ltd
  15690167   WESTERN SURETY COMPANY (WSC)   Secretary of State of Texas, Notary
Public Unit   Public   01-Aug-04   01-Aug-07             10,000       10,000  
93 Matrix Engineering Ltd
  CMS226309   RLI INSURANCE COMPANY (RLI)   State of Louisiana — Dept of Revenue
  Tax   01-Aug-05   01-Aug-06             11,901,472       11,901,472  
 
                                                   
Sub-total
                                                    12,704,601  
 
                                                       
44 CBI Venezolana
  6240   Vzlano de Credito   Petrolera Zuata,Petrozuata,S.A.   Labor   23-Jul-03
  23-Jul-07   VZB     14,711,548       6,847  
44 CBI Venezolana
  6241   Vzlano de Credito   Petrolera Zuata , Petrozuata,C.A.   Labor  
23-Jul-03   23-Jul-07             14,242       14,242  
44 CBI Venezolana
  6242   Vzlano de Credito   Petrolera Zuata, Petrozuata,C.A.   Performance  
23-Jul-03   23-Jul-06   VZB     14,711,548       6,847  
44 CBI Venezolana
  7297   Vzlano de Credito   Sincrudos de Oriente SINCOR   Labor   19-Aug-04  
26-Apr-06   VZB     36,880,504       17,164  
44 CBI Venezolana
  7300   Vzlano de Credito   Sincrudos de Oriente SINCOR   Performance  
19-Aug-04   31-Mar-06             44,321       44,321  
44 CBI Venezolana
  8028   Vzlano de Credito   Orifuels Sinovensa   Performance   26-Oct-04  
31-Dec-06   VZB     2,999,804,884       1,396,109  
44 CBI Venezolana
  8032   Vzlano de Credito   Orifuels Sinovensa   Labor   26-Oct-04   31-Dec-06
  VZB     862,303,704       401,316  
44 CBI Venezolana
  8077   Vzlano de Credito   Cristallex International   Payment   21-Jul-05  
21-Jul-06   VZB     654,277,151       304,501  

 

 



--------------------------------------------------------------------------------



 



Surety Bonds as of 6/30/06

                                                                               
                      Value in Issued     USD or USD   Company ID   Bond #  
ISSUING company   BENEFICIARY   PURPOSE   ISSUED   EXPIRY   Curr     Currency  
  Equiv.  
44 CBI Venezolana
  8128   Vzlano de Credito   Petrozuata   Payment   07-Sep-05   07-Sep-06   VZB
    1,547,999,818       720,439  
44 CBI Venezolana
  8142   Vzlano de Credito   Petrozuata   Labor   07-Sep-05   07-Sep-06   VZB  
  774,000,339       360,220  
44 CBI Venezolana
  8143   Vzlano de Credito   Petrolera Zuata Petrozuata   Performance  
14-Sep-05   14-Sep-06             74,936       74,936  
44 CBI Venezolana
  8144   Vzlano de Credito   Petrozuata   Performance   07-Sep-05   07-Sep-06  
VZB     612,887,939       285,238  
44 CBI Venezolana
  8158   Vzlano de Credito   Orifuels Sinovensa   Performance   19-Sep-05  
19-Sep-06             45,810       45,810  
44 CBI Venezolana
  8159   Vzlano de Credito   Orifuels Sinovensa   Performance   19-Sep-05  
19-Sep-06   VZB     48,510,573       22,577  
44 CBI Venezolana
  8165   Vzlano de Credito   Orifuels Sinovensa   Labor   21-Sep-05   21-Sep-06
  VZB     24,255,286       11,288  
44 CBI Venezolana
  8177   Vzlano de Credito   Orifuels Sinovensa   Labor   30-Sep-05   30-Sep-06
  VZB     92,931,600       43,250  
44 CBI Venezolana
  8178   Vzlano de Credito   Orifuels Sinovensa   Performance   30-Sep-05  
30-Sep-06   VZB     185,861,050       86,500  
44 CBI Venezolana
  8186   Vzlano de Credito   PDVSA Petroleo   Performance   03-Oct-05  
03-Oct-06   VZB     1,095,123,542       509,670  
44 CBI Venezolana
  8187   Vzlano de Credito   PDVSA Petroleo   Labor   03-Oct-05   03-Oct-06  
VZB     519,926,069       241,974  
44 CBI Venezolana
  8193   Vzlano de Credito   Orifuels Sinovensa   Payment   06-Oct-05  
06-Oct-06   VZB     111,737,865       52,003  
44 CBI Venezolana
  8494   Vzlano de Credito       Performance   01-Jun-06   01-Dec-06   VZB    
5,000,000       2,327  
44 CBI Venezolana
  8306   Vzlano de Credito   PDVSA   Advance   04-Jan-06   04-Jan-07   VZB    
1,314,148,250       611,605  
44 CBI Venezolana
  7301   Vzlano de Credito   Sincrudos de Oriente SINCOR   Performance  
19-Aug-04   31-Dec-06   VZB     52,391,788       24,383  
44 CBI Venezolana
  6249   Vzlano de Credito       Performance   30-Jul-03   30-Jul-07            
20,009       20,009  
44 CBI Venezolana
  2203218   Seguros Caracas   PDVSA   Performance   08-Oct-01   30-Aug-06   VZB
    869,000,085       404,433  
44 CBI Venezolana
  2203219   Seguros Caracas   PDVSA   Labor   08-Oct-01   30-Aug-06   VZB    
347,897,928       161,912  
44 CBI Venezolana
  01-16-100820   Seguros Mercantil   Aduana de Guanta   Labor   27-Nov-02  
30-Aug-06   VZB     6,850,701       3,188  
44 CBI Venezolana
  01-16-101637   Seguros Mercantil   Petrolera Zuata, Petrozuata,C.A.   Labor  
19-Jun-03   30-Aug-06   VZB     12,701,656       5,911  
44 CBI Venezolana
  01-16-100780   Seguros Mercantil   SINCOR   Labor   06-Nov-02   30-Aug-06  
VZB     64,134,000       29,848  
44 CBI Venezolana
  01-16-105380   Seguros Mercantil   Fiel Cumplenelecira   Performance  
14-Dec-04   31-Aug-06   VZB     216,087,278       100,567  
44 CBI Venezolana
  01-16-104008   Seguros Mercantil   INELECTRA   Performance   17-May-04  
17-May-06   VZB     104,214,118       48,501  
44 CBI Venezolana
  01-16-105385   Seguros Mercantil   INELECTRA   Performance   14-Dec-04  
31-Aug-06   VZB     155,582,840       72,408  
44 CBI Venezolana
  01-16-104011   Seguros Mercantil   INELECTRA   Performance   17-May-04  
17-May-06   VZB     104,214,118       48,501  
44 CBI Venezolana
  01-16-104012   Seguros Mercantil   INELECTRA   Labor   17-May-04   17-May-07  
VZB     169,211,848       78,751  
44 CBI Venezolana
  01-16-104056   Seguros Mercantil   Operadora Cerro Negro   Payment   21-May-04
  21-May-06   VZB     200,855,232       93,478  
44 CBI Venezolana
  01-16-104058   Seguros Mercantil   Operadora Cerro Negro   Performance  
21-May-04   21-May-06   VZB     200,855,232       93,478  
44 CBI Venezolana
  01-16-104059   Seguros Mercantil   Operadora Cerro Negro   Payment   21-May-04
  21-May-06             105,388       105,388  
44 CBI Venezolana
  01-16-104060   Seguros Mercantil   Operadora Cerro Negro   Performance  
21-May-04   21-May-06             105,388       105,388  
44 CBI Venezolana
  01-16-104295   Seguros Mercantil   Petrolera Ameriven   Performance  
01-Jul-04   01-Jul-06   VZB     263,922,755       122,830  
44 CBI Venezolana
  01-16-104296   Seguros Mercantil   Petrolera Ameriven   Performance  
01-Jul-04   01-Jul-06             112,838       112,838  
44 CBI Venezolana
  01-16-104297   Seguros Mercantil   Petrolera Ameriven   Labor   01-Jul-04  
01-Sep-07   VZB     131,961,377       61,415  
44 CBI Venezolana
  01-16-104526   Seguros Mercantil   JANTESA, S. A.   Performance   04-Aug-04  
05-Jul-06   VZB     223,872,768       104,190  
44 CBI Venezolana
  01-16-104527   Seguros Mercantil   JANTESA, S. A.   Labor   04-Aug-04  
04-Oct-06   VZB     111,936,384       52,095  

 

 



--------------------------------------------------------------------------------



 



Surety Bonds as of 6/30/06

                                                                               
                      Value in Issued     USD or USD   Company ID   Bond #  
ISSUING company   BENEFICIARY   PURPOSE   ISSUED   EXPIRY   Curr     Currency  
  Equiv.  
44 CBI Venezolana
  01-16-105384   Seguros Mercantil   Aduana de Guanta   Tax   14-Nov-04  
14-Dec-06   VZB     182,543,296       84,956  
44 CBI Venezolana
  01-16-105415   Seguros Mercantil   Aduana de Guanta   Tax   14-Dec-04  
14-Dec-06   VZB     96,661,440       44,986  
44 CBI Venezolana
  01-16-105671   Seguros Mercantil   Aduana de Guanta   Tax   16-Feb-05  
15-Dec-06   VZB     106,654,021       49,637  
44 CBI Venezolana
  8044   Vzlano de Credito   Operadora Cerro Negro   Performance   28-Jun-05  
31-Oct-06   VZB     164,471,447       76,545  
44 CBI Venezolana
  8045   Vzlano de Credito   Operadora Cerro Negro   Performance   28-Jun-05  
31-Oct-06             34,239       34,239  
44 CBI Venezolana
  8043   Vzlano de Credito   Operadora Cerro Negro   Labor   28-Jun-05  
31-Dec-06   VZB     82,235,724       38,273  
44 CBI Venezolana
  32-47439   Seguros Mercantil   PDVSA   Performance   15-Aug-01   15-Aug-06  
VZB     220,216,493       102,489  
44 CBI Venezolana
  01-16-104097   Seguros Mercantil   Operadora Cerro Negro   Performance  
26-Jul-04   28-May-07   VZB     100,427,616       46,739  
44 CBI Venezolana
  01-16-104230   Seguros Mercantil   Petrolera Ameriven   Performance  
22-Jun-04   22-Jun-07   VZB     263,922,755       122,830  
44 CBI Venezolana
  01-16-101635   Seguros Mercantil   Petrozuata   Performance   19-Jun-03  
19-Jun-07   VZB     110,299,404       51,333  
44 CBI Venezolana
  01-16-104943   Seguros Mercantil   Operadora Cerro Negro   Performance  
15-Apr-05   15-Apr-07   VZB     30,913,155       14,387  
44 CBI Venezolana
  35-16-100099   Seguros Mercantil   SINCOR   Performance   01-Jun-02  
01-Jun-07   VZB     651,277,127       303,104  
44 CBI Venezolana
  35-16-100100   Seguros Mercantil   SINCOR   Performance   01-Jun-02  
01-Jun-07   VZB     181,955,155       84,682  
44 CBI Venezolana
  01-16-105944   Seguros Mercantil   Operadora Cerro Negro   Performance  
15-Apr-05   15-Apr-07             29,730       29,730  
44 CBI Venezolana
  35-16-100097   Seguros Mercantil   SINCOR   Performance   01-Jun-02  
01-Jun-07             356,785       356,785  
44 CBI Venezolana
  35-16-100098   Seguros Mercantil   SINCOR   Performance   01-Jun-02  
01-Jun-07             51,832       51,832  
44 CBI Venezolana
  8321   Vzlano de Credito   PDVSA   Performance   25-Jan-06   01-Jul-07   VZB  
  1,338,935,910       623,141  
44 CBI Venezolana
  8322   Vzlano de Credito   PDVSA   Performance   25-Jan-06   01-Jul-07   VZB  
  537,585,579       250,192  
 
                                                   
Sub-total
                                                    9,474,576  
 
                                                       
42 CBI Americas Limited
  83036590   FEDERAL INSURANCE COMPANY (FED)   Estado Libre Asociado de Puerto
Rico   License/Permit   04-Oct-05   04-Oct-06             12,125       12,125  
 
                                                   
Sub-total
                                                    12,125  
 
                                                       
45 Central Trading Company Ltd
  TB6436   ST. PAUL FIRE AND MARINE INSURANCE COMPANY (SFM)   Commonwealth
Construction Canada LTD   Maintenance   25-Jan-04   25-Jul-06            
443,134       443,134  
 
                                                   
Sub-total
                                                    443,134  
 
                                                       
20 CBI Company Ltd
  83036024   FEDERAL INSURANCE COMPANY (FED)   Common Wealth of Puerto Rico,
Department of Treasurery   Tax   08-Apr-05   14-Apr-07             30,000      
30,000  
20 CBI Company Ltd
  TB6438   ST. PAUL FIRE AND MARINE INSURANCE COMPANY (SFM)   Commonwealth
Construction Canada, Ltd   Maintenance   25-Jan-04   19-Aug-06            
134,867       134,867  
 
                                                   
Sub-total
                                                    164,867  
 
                                                       
60 CBI Philippines Inc
  G(13)-000001612   Petrogen Insurance   Petron Corporation   Performance  
05-Jul-05   30-Oct-06   PHP     28,378       28,378  
 
                                                   
Sub-total
                                                    28,378  
 
                                                 
 
                                                       
TOTAL
                                                    312,125,424  

 

 